UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-07175 Name of Registrant: Vanguard Tax-Managed Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end:December 31 Date of reporting period: March 31, 2012 Item 1: Schedule of Investments Vanguard Tax-Managed Growth and Income Fund Schedule of Investments As of March 31, 2012 Market Value Shares ($000) Common Stocks (100.0%) Consumer Discretionary (10.9%) McDonald's Corp. 202,547 19,870 Walt Disney Co. 356,398 15,603 Home Depot Inc. 306,514 15,421 Comcast Corp. Class A 502,268 15,073 * Amazon.com Inc. 72,385 14,659 Ford Motor Co. 755,196 9,432 News Corp. Class A 427,654 8,420 Starbucks Corp. 149,726 8,368 NIKE Inc. Class B 72,874 7,902 Target Corp. 133,636 7,787 Lowe's Cos. Inc. 246,531 7,736 Time Warner Inc. 192,611 7,271 * priceline.com Inc. 9,903 7,105 * DIRECTV Class A 134,354 6,629 Yum! Brands Inc. 91,584 6,519 TJX Cos. Inc. 149,942 5,954 Viacom Inc. Class B 107,303 5,093 Time Warner Cable Inc. 62,307 5,078 Coach Inc. 57,163 4,418 Johnson Controls Inc. 135,422 4,398 CBS Corp. Class B 129,128 4,379 Macy's Inc. 82,286 3,269 * Bed Bath & Beyond Inc. 46,964 3,089 Carnival Corp. 89,840 2,882 Omnicom Group Inc. 54,375 2,754 McGraw-Hill Cos. Inc. 55,169 2,674 Ross Stores Inc. 45,286 2,631 * Discovery Communications Inc. Class A 51,300 2,596 * Chipotle Mexican Grill Inc. Class A 6,198 2,591 VF Corp. 17,442 2,546 Kohl's Corp. 50,213 2,512 Limited Brands Inc. 48,868 2,346 * O'Reilly Automotive Inc. 25,368 2,317 Mattel Inc. 67,546 2,274 Ralph Lauren Corp. Class A 12,935 2,255 Staples Inc. 138,560 2,242 * Dollar Tree Inc. 23,558 2,226 Harley-Davidson Inc. 45,327 2,225 Starwood Hotels & Resorts Worldwide Inc. 39,011 2,201 Marriott International Inc. Class A 53,224 2,014 * AutoZone Inc. 5,412 2,012 Wynn Resorts Ltd. 15,893 1,985 Genuine Parts Co. 30,898 1,939 * BorgWarner Inc. 21,701 1,830 Nordstrom Inc. 31,636 1,763 Tiffany & Co. 25,203 1,742 Gap Inc. 65,910 1,723 * CarMax Inc. 44,891 1,555 Family Dollar Stores Inc. 23,356 1,478 Wyndham Worldwide Corp. 28,996 1,349 Best Buy Co. Inc. 56,378 1,335 Darden Restaurants Inc. 25,511 1,305 * Netflix Inc. 11,099 1,277 Whirlpool Corp. 15,273 1,174 Newell Rubbermaid Inc. 57,789 1,029 JC Penney Co. Inc. 28,875 1,023 Interpublic Group of Cos. Inc. 88,609 1,011 Comcast Corp. 33,914 1,001 International Game Technology 58,978 990 H&R Block Inc. 58,383 962 Scripps Networks Interactive Inc. Class A 18,881 919 Lennar Corp. Class A 32,369 880 * Apollo Group Inc. Class A 22,305 862 Abercrombie & Fitch Co. 17,128 850 Hasbro Inc. 23,105 848 DR Horton Inc. 55,355 840 Gannett Co. Inc. 47,625 730 * TripAdvisor Inc. 18,913 675 Harman International Industries Inc. 13,781 645 * Urban Outfitters Inc. 22,040 642 Cablevision Systems Corp. Class A 43,668 641 Expedia Inc. 18,913 632 Leggett & Platt Inc. 27,481 632 GameStop Corp. Class A 27,421 599 * PulteGroup Inc. 66,207 586 * Big Lots Inc. 12,856 553 * Goodyear Tire & Rubber Co. 48,343 542 * Sears Holdings Corp. 7,688 509 DeVry Inc. 11,989 406 Washington Post Co. Class B 960 359 * AutoNation Inc. 8,849 304 Consumer Staples (10.8%) Procter & Gamble Co. 547,570 36,802 Coca-Cola Co. 449,935 33,300 Philip Morris International Inc. 342,307 30,332 Wal-Mart Stores Inc. 347,262 21,252 PepsiCo Inc. 312,342 20,724 Kraft Foods Inc. 351,634 13,366 Altria Group Inc. 406,723 12,556 CVS Caremark Corp. 259,041 11,605 Colgate-Palmolive Co. 95,241 9,313 Costco Wholesale Corp. 86,575 7,861 Walgreen Co. 173,528 5,811 Kimberly-Clark Corp. 78,349 5,789 General Mills Inc. 128,114 5,054 Archer-Daniels-Midland Co. 131,424 4,161 Sysco Corp. 116,070 3,466 HJ Heinz Co. 63,676 3,410 Lorillard Inc. 26,156 3,387 Mead Johnson Nutrition Co. 40,612 3,350 Estee Lauder Cos. Inc. Class A 44,814 2,776 Kroger Co. 114,177 2,766 Reynolds American Inc. 66,300 2,747 Whole Foods Market Inc. 32,314 2,688 Kellogg Co. 49,093 2,633 Sara Lee Corp. 117,728 2,535 ConAgra Foods Inc. 82,247 2,160 Hershey Co. 30,335 1,860 JM Smucker Co. 22,628 1,841 Beam Inc. 31,220 1,829 Clorox Co. 25,728 1,769 Coca-Cola Enterprises Inc. 59,660 1,706 Dr Pepper Snapple Group Inc. 41,918 1,685 Avon Products Inc. 85,543 1,656 Brown-Forman Corp. Class B 19,650 1,639 McCormick & Co. Inc. 26,343 1,434 Molson Coors Brewing Co. Class B 31,110 1,408 Campbell Soup Co. 35,630 1,206 Tyson Foods Inc. Class A 58,131 1,113 Safeway Inc. 53,110 1,073 * Constellation Brands Inc. Class A 34,515 814 Hormel Foods Corp. 27,400 809 * Dean Foods Co. 36,100 437 SUPERVALU Inc. 42,646 243 Energy (11.2%) Exxon Mobil Corp. 936,933 81,260 Chevron Corp. 393,027 42,148 ConocoPhillips 254,476 19,343 Schlumberger Ltd. 265,260 18,550 Occidental Petroleum Corp. 161,313 15,362 Anadarko Petroleum Corp. 99,088 7,763 Apache Corp. 76,447 7,678 National Oilwell Varco Inc. 84,416 6,709 Halliburton Co. 183,411 6,087 EOG Resources Inc. 53,529 5,947 Devon Energy Corp. 80,371 5,716 El Paso Corp. 153,620 4,539 Marathon Oil Corp. 140,048 4,439 Spectra Energy Corp. 129,471 4,085 Baker Hughes Inc. 87,140 3,655 Williams Cos. Inc. 117,755 3,628 Hess Corp. 60,211 3,549 Noble Energy Inc. 35,205 3,442 Chesapeake Energy Corp. 131,835 3,055 Marathon Petroleum Corp. 69,024 2,993 Valero Energy Corp. 110,660 2,852 Pioneer Natural Resources Co. 24,570 2,742 * Cameron International Corp. 49,075 2,593 * FMC Technologies Inc. 47,556 2,398 Murphy Oil Corp. 38,366 2,159 * Southwestern Energy Co. 69,553 2,128 Noble Corp. 50,151 1,879 Range Resources Corp. 31,486 1,831 Peabody Energy Corp. 54,220 1,570 Consol Energy Inc. 45,089 1,538 EQT Corp. 29,604 1,427 * Denbury Resources Inc. 77,492 1,413 Cabot Oil & Gas Corp. 41,438 1,292 Helmerich & Payne Inc. 21,287 1,148 QEP Resources Inc. 35,068 1,070 * Nabors Industries Ltd. 56,906 995 Diamond Offshore Drilling Inc. 13,711 915 * Newfield Exploration Co. 26,311 912 * Rowan Cos. Inc. 24,786 816 Sunoco Inc. 21,088 804 * Tesoro Corp. 27,484 738 * WPX Energy Inc. 39,218 706 * Alpha Natural Resources Inc. 43,709 665 Financials (14.9%) Wells Fargo & Co. 1,048,380 35,792 JPMorgan Chase & Co. 758,907 34,895 * Berkshire Hathaway Inc. Class B 315,099 25,570 Citigroup Inc. 582,262 21,282 Bank of America Corp. 2,133,745 20,420 Goldman Sachs Group Inc. 98,404 12,238 US Bancorp 380,004 12,039 American Express Co. 201,798 11,676 Simon Property Group Inc. 60,982 8,884 MetLife Inc. 210,745 7,871 PNC Financial Services Group Inc. 104,880 6,764 Capital One Financial Corp. 109,986 6,131 Morgan Stanley 302,738 5,946 Prudential Financial Inc. 93,396 5,920 Bank of New York Mellon Corp. 239,623 5,782 * American Tower Corporation 78,279 4,933 ACE Ltd. 67,000 4,904 Travelers Cos. Inc. 78,089 4,623 State Street Corp. 96,850 4,407 BB&T Corp. 138,683 4,353 Aflac Inc. 92,939 4,274 BlackRock Inc. 20,053 4,109 Public Storage 28,289 3,909 CME Group Inc. 13,222 3,825 Equity Residential 59,695 3,738 Chubb Corp. 53,776 3,716 Marsh & McLennan Cos. Inc. 108,000 3,541 Franklin Resources Inc. 28,426 3,526 Discover Financial Services 105,278 3,510 * American International Group Inc. 106,772 3,292 ProLogis Inc. 91,370 3,291 T. Rowe Price Group Inc. 50,370 3,289 Ventas Inc. 57,458 3,281 Allstate Corp. 98,976 3,258 HCP Inc. 81,540 3,218 Aon Corp. 64,639 3,171 Boston Properties Inc. 29,583 3,106 Vornado Realty Trust 36,857 3,103 Charles Schwab Corp. 215,043 3,090 Progressive Corp. 121,993 2,828 * Berkshire Hathaway Inc. Class A 23 2,804 AvalonBay Communities Inc. 18,843 2,663 Fifth Third Bancorp 183,119 2,573 SunTrust Banks Inc. 105,499 2,550 Ameriprise Financial Inc. 44,042 2,516 Loews Corp. 60,557 2,414 Invesco Ltd. 88,616 2,363 Weyerhaeuser Co. 106,573 2,336 Host Hotels & Resorts Inc. 140,342 2,304 Health Care REIT Inc. 41,866 2,301 Northern Trust Corp. 48,048 2,280 M&T Bank Corp. 25,209 2,190 * IntercontinentalExchange Inc. 14,414 1,981 Regions Financial Corp. 280,713 1,850 Hartford Financial Services Group Inc. 87,129 1,837 Principal Financial Group Inc. 59,618 1,759 Moody's Corp. 39,140 1,648 KeyCorp 189,260 1,609 SLM Corp. 101,204 1,595 Kimco Realty Corp. 80,823 1,557 NYSE Euronext 51,137 1,535 Lincoln National Corp. 57,825 1,524 Unum Group 57,825 1,416 XL Group plc Class A 63,326 1,374 Plum Creek Timber Co. Inc. 31,915 1,326 * CBRE Group Inc. Class A 64,621 1,290 Comerica Inc. 39,393 1,275 Cincinnati Financial Corp. 32,195 1,111 Huntington Bancshares Inc. 171,123 1,104 Leucadia National Corp. 39,294 1,026 Torchmark Corp. 20,199 1,007 People's United Financial Inc. 71,932 952 * Genworth Financial Inc. Class A 97,134 808 Zions Bancorporation 36,340 780 Hudson City Bancorp Inc. 104,119 761 Assurant Inc. 17,309 701 Legg Mason Inc. 24,636 688 * NASDAQ OMX Group Inc. 25,195 653 Apartment Investment & Management Co. 23,892 631 * E*Trade Financial Corp. 50,359 551 First Horizon National Corp. 51,824 538 Federated Investors Inc. Class B 18,495 414 Health Care (11.4%) Johnson & Johnson 545,759 35,998 Pfizer Inc. 1,498,698 33,960 Merck & Co. Inc. 605,175 23,239 Abbott Laboratories 312,643 19,162 UnitedHealth Group Inc. 207,817 12,249 Bristol-Myers Squibb Co. 335,366 11,319 Amgen Inc. 157,400 10,702 Eli Lilly & Co. 202,915 8,171 Medtronic Inc. 206,734 8,102 * Gilead Sciences Inc. 150,514 7,353 * Celgene Corp. 87,185 6,759 Baxter International Inc. 111,521 6,667 * Biogen Idec Inc. 47,560 5,991 Allergan Inc. 60,548 5,778 * Medco Health Solutions Inc. 77,175 5,425 Covidien plc 96,100 5,255 * Express Scripts Inc. 96,265 5,216 WellPoint Inc. 66,415 4,901 McKesson Corp. 48,935 4,295 * Intuitive Surgical Inc. 7,817 4,235 Thermo Fisher Scientific Inc. 72,617 4,094 Stryker Corp. 64,513 3,579 Aetna Inc. 69,578 3,490 Becton Dickinson and Co. 41,738 3,241 Agilent Technologies Inc. 69,247 3,082 Humana Inc. 32,662 3,021 Cardinal Health Inc. 68,459 2,951 St. Jude Medical Inc. 63,808 2,827 Cigna Corp. 57,088 2,812 Zimmer Holdings Inc. 35,418 2,277 * Cerner Corp. 28,938 2,204 AmerisourceBergen Corp. Class A 51,224 2,032 * Mylan Inc. 84,719 1,987 Perrigo Co. 18,602 1,922 Quest Diagnostics Inc. 31,342 1,916 * Forest Laboratories Inc. 52,827 1,832 * Laboratory Corp. of America Holdings 19,268 1,764 * Life Technologies Corp. 35,382 1,727 * Boston Scientific Corp. 288,316 1,724 * Watson Pharmaceuticals Inc. 25,177 1,688 * DaVita Inc. 18,513 1,669 * Edwards Lifesciences Corp. 22,943 1,669 * Waters Corp. 17,758 1,645 CR Bard Inc. 16,629 1,642 * Varian Medical Systems Inc. 22,549 1,555 * Hospira Inc. 32,754 1,225 * CareFusion Corp. 44,489 1,154 DENTSPLY International Inc. 28,053 1,126 Coventry Health Care Inc. 27,980 995 PerkinElmer Inc. 22,637 626 Patterson Cos. Inc. 17,440 582 * Tenet Healthcare Corp. 81,317 432 Industrials (10.6%) General Electric Co. 2,103,574 42,219 United Parcel Service Inc. Class B 190,684 15,392 United Technologies Corp. 181,000 15,012 Caterpillar Inc. 128,839 13,724 3M Co. 137,943 12,306 Boeing Co. 148,346 11,032 Union Pacific Corp. 95,540 10,269 Honeywell International Inc. 154,061 9,405 Emerson Electric Co. 146,104 7,624 Deere & Co. 79,756 6,452 Danaher Corp. 113,688 6,367 FedEx Corp. 62,397 5,738 Illinois Tool Works Inc. 96,161 5,493 General Dynamics Corp. 70,944 5,206 Tyco International Ltd. 91,772 5,156 Precision Castparts Corp. 28,865 4,991 Lockheed Martin Corp. 52,999 4,762 Cummins Inc. 38,244 4,591 CSX Corp. 209,107 4,500 Norfolk Southern Corp. 65,506 4,312 Raytheon Co. 67,482 3,562 PACCAR Inc. 70,839 3,317 Eaton Corp. 66,558 3,317 Waste Management Inc. 91,834 3,211 Fastenal Co. 58,782 3,180 Goodrich Corp. 25,068 3,145 Northrop Grumman Corp. 50,170 3,064 WW Grainger Inc. 12,123 2,604 Stanley Black & Decker Inc. 33,811 2,602 Parker Hannifin Corp. 29,890 2,527 Ingersoll-Rand plc 59,000 2,440 Dover Corp. 36,406 2,291 Rockwell Automation Inc. 28,303 2,256 CH Robinson Worldwide Inc. 32,612 2,136 Cooper Industries plc 31,600 2,021 Fluor Corp. 33,590 2,017 Expeditors International of Washington Inc. 42,123 1,959 Roper Industries Inc. 19,340 1,918 Republic Services Inc. Class A 62,156 1,899 Rockwell Collins Inc. 29,414 1,693 Textron Inc. 55,708 1,550 Joy Global Inc. 21,089 1,550 * Stericycle Inc. 16,864 1,410 L-3 Communications Holdings Inc. 19,577 1,385 Pall Corp. 22,895 1,365 Southwest Airlines Co. 154,136 1,270 Flowserve Corp. 10,768 1,244 * Jacobs Engineering Group Inc. 25,445 1,129 Equifax Inc. 23,967 1,061 Xylem Inc. 36,801 1,021 Iron Mountain Inc. 33,955 978 Masco Corp. 70,719 946 * Quanta Services Inc. 41,969 877 Robert Half International Inc. 28,401 861 Cintas Corp. 21,802 853 Dun & Bradstreet Corp. 9,596 813 Snap-on Inc. 11,467 699 Pitney Bowes Inc. 39,381 692 Avery Dennison Corp. 20,787 626 Ryder System Inc. 10,104 533 RR Donnelley & Sons Co. 35,168 436 Information Technology (20.5%) * Apple Inc. 185,350 111,112 International Business Machines Corp. 230,332 48,059 Microsoft Corp. 1,484,623 47,879 * Google Inc. Class A 50,417 32,329 Intel Corp. 993,268 27,921 QUALCOMM Inc. 336,313 22,876 Oracle Corp. 779,373 22,727 Cisco Systems Inc. 1,070,795 22,647 * EMC Corp. 408,201 12,197 Visa Inc. Class A 98,948 11,676 Hewlett-Packard Co. 392,974 9,365 Mastercard Inc. Class A 21,134 8,888 * eBay Inc. 227,407 8,389 Accenture plc Class A 128,634 8,297 Texas Instruments Inc. 227,548 7,648 Automatic Data Processing Inc. 97,546 5,384 * Dell Inc. 303,772 5,043 * Cognizant Technology Solutions Corp. Class A 60,360 4,645 Corning Inc. 302,290 4,256 * Salesforce.com Inc. 27,023 4,175 Broadcom Corp. Class A 97,495 3,832 * Yahoo! Inc. 241,151 3,670 Intuit Inc. 58,694 3,529 * Adobe Systems Inc. 98,130 3,367 * NetApp Inc. 72,218 3,233 Applied Materials Inc. 255,895 3,183 TE Connectivity Ltd. 84,700 3,113 Motorola Solutions Inc. 58,468 2,972 * Citrix Systems Inc. 36,903 2,912 * Symantec Corp. 144,852 2,709 Altera Corp. 64,221 2,557 Analog Devices Inc. 59,147 2,390 * SanDisk Corp. 48,185 2,389 * Juniper Networks Inc. 104,283 2,386 * Red Hat Inc. 38,327 2,295 * Teradata Corp. 33,159 2,260 Western Union Co. 122,822 2,162 Xerox Corp. 264,620 2,138 * F5 Networks Inc. 15,794 2,132 * Motorola Mobility Holdings Inc. 52,309 2,053 CA Inc. 72,285 1,992 Paychex Inc. 63,825 1,978 Amphenol Corp. Class A 32,363 1,934 * Western Digital Corp. 46,424 1,921 * Fiserv Inc. 27,467 1,906 * Autodesk Inc. 45,033 1,906 Xilinx Inc. 52,136 1,899 * NVIDIA Corp. 121,281 1,867 KLA-Tencor Corp. 33,159 1,805 * Micron Technology Inc. 195,159 1,581 Fidelity National Information Services Inc. 46,541 1,541 Linear Technology Corp. 45,247 1,525 Microchip Technology Inc. 37,899 1,410 * Akamai Technologies Inc. 35,653 1,308 * BMC Software Inc. 32,545 1,307 VeriSign Inc. 31,831 1,220 * Electronic Arts Inc. 65,755 1,084 Harris Corp. 22,520 1,015 * LSI Corp. 111,732 970 * Advanced Micro Devices Inc. 115,945 930 Computer Sciences Corp. 30,784 922 Jabil Circuit Inc. 36,240 910 FLIR Systems Inc. 30,996 784 Molex Inc. 27,322 768 Total System Services Inc. 32,398 747 * SAIC Inc. 54,768 723 * Novellus Systems Inc. 14,048 701 * JDS Uniphase Corp. 45,491 659 * Teradyne Inc. 36,700 620 Lexmark International Inc. Class A 14,208 472 * First Solar Inc. 11,633 291 Materials (3.5%) EI du Pont de Nemours & Co. 185,414 9,808 Monsanto Co. 106,514 8,496 Dow Chemical Co. 235,594 8,161 Freeport-McMoRan Copper & Gold Inc. 188,416 7,167 Praxair Inc. 59,234 6,791 Newmont Mining Corp. 98,383 5,044 Air Products & Chemicals Inc. 41,932 3,849 Ecolab Inc. 57,779 3,566 Mosaic Co. 59,015 3,263 International Paper Co. 86,718 3,044 PPG Industries Inc. 30,124 2,886 Nucor Corp. 62,790 2,697 CF Industries Holdings Inc. 12,989 2,373 Alcoa Inc. 210,903 2,113 Cliffs Natural Resources Inc. 28,332 1,962 Sherwin-Williams Co. 17,254 1,875 Sigma-Aldrich Corp. 23,940 1,749 FMC Corp. 13,964 1,478 Eastman Chemical Co. 27,344 1,413 Ball Corp. 31,014 1,330 Airgas Inc. 13,597 1,210 Vulcan Materials Co. 25,630 1,095 MeadWestvaco Corp. 33,759 1,067 International Flavors & Fragrances Inc. 16,054 941 Allegheny Technologies Inc. 21,020 865 United States Steel Corp. 28,480 837 * Owens-Illinois Inc. 32,485 758 Sealed Air Corp. 38,392 741 Bemis Co. Inc. 20,650 667 Titanium Metals Corp. 16,600 225 Telecommunication Services (2.8%) AT&T Inc. 1,178,676 36,810 Verizon Communications Inc. 563,796 21,554 CenturyLink Inc. 123,189 4,761 * Crown Castle International Corp. 49,617 2,647 * Sprint Nextel Corp. 592,166 1,688 Windstream Corp. 115,758 1,356 Frontier Communications Corp. 197,606 824 * MetroPCS Communications Inc. 57,928 522 Utilities (3.4%) Southern Co. 172,203 7,737 Exelon Corp. 169,156 6,633 Dominion Resources Inc. 113,391 5,807 Duke Energy Corp. 265,498 5,578 NextEra Energy Inc. 82,618 5,046 FirstEnergy Corp. 83,208 3,793 American Electric Power Co. Inc. 96,252 3,713 PG&E Corp. 81,881 3,554 Consolidated Edison Inc. 58,132 3,396 PPL Corp. 114,739 3,243 Progress Energy Inc. 58,740 3,120 Public Service Enterprise Group Inc. 100,334 3,071 Sempra Energy 47,952 2,875 Edison International 64,633 2,748 Xcel Energy Inc. 96,924 2,566 Entergy Corp. 35,235 2,368 DTE Energy Co. 33,579 1,848 ONEOK Inc. 20,762 1,695 * AES Corp. 127,435 1,666 CenterPoint Energy Inc. 84,288 1,662 Wisconsin Energy Corp. 45,642 1,606 Ameren Corp. 48,121 1,568 NiSource Inc. 55,743 1,357 Northeast Utilities 35,059 1,301 CMS Energy Corp. 51,320 1,129 SCANA Corp. 22,888 1,044 Pinnacle West Capital Corp. 21,640 1,037 AGL Resources Inc. 23,189 909 Pepco Holdings Inc. 45,155 853 Integrys Energy Group Inc. 15,473 820 TECO Energy Inc. 42,750 750 * NRG Energy Inc. 45,874 719 Total Investments (100.0%) (Cost $1,942,455) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) * Non-income-producing security. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At March 31, 2012, 100% of the market value of the fund's investments was based on Level 1 inputs. C. At March 31, 2012, the cost of investment securities for tax purposes was $1,942,455,000. Net unrealized appreciation of investment securities for tax purposes was $588,058,000, consisting of unrealized gains of $794,098,000 on securities that had risen in value since their purchase and $206,040,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Tax-Managed Capital Appreciation Fund Schedule of Investments As of March 31, 2012 Market Value Shares ($000) Common Stocks (100.0%) Consumer Discretionary (12.2%) McDonald's Corp. 306,260 30,044 Walt Disney Co. 555,936 24,339 Home Depot Inc. 480,000 24,149 * Amazon.com Inc. 112,490 22,780 Comcast Corp. Class A 755,371 22,669 Ford Motor Co. 1,209,933 15,112 News Corp. Class A 723,830 14,252 Starbucks Corp. 253,952 14,193 Lowe's Cos. Inc. 442,100 13,873 Target Corp. 232,300 13,536 NIKE Inc. Class B 121,600 13,186 Time Warner Inc. 339,649 12,822 * DIRECTV Class A 246,909 12,182 Yum! Brands Inc. 164,160 11,685 Coach Inc. 111,500 8,617 Viacom Inc. Class B 171,033 8,117 Johnson Controls Inc. 237,600 7,717 Time Warner Cable Inc. 94,542 7,705 * Bed Bath & Beyond Inc. 105,315 6,927 Ross Stores Inc. 108,092 6,280 McGraw-Hill Cos. Inc. 122,900 5,957 Las Vegas Sands Corp. 100,440 5,782 * O'Reilly Automotive Inc. 61,448 5,613 Kohl's Corp. 112,150 5,611 * Dollar Tree Inc. 59,269 5,600 * Liberty Interactive Corp. Class A 291,926 5,573 Ralph Lauren Corp. Class A 30,800 5,369 Starwood Hotels & Resorts Worldwide Inc. 89,818 5,067 Gap Inc. 191,887 5,016 * AutoZone Inc. 13,300 4,945 * Sirius XM Radio Inc. 2,129,000 4,918 * BorgWarner Inc. 58,100 4,900 Marriott International Inc. Class A 125,975 4,768 * General Motors Co. 180,755 4,636 * CarMax Inc. 128,143 4,440 CBS Corp. Class B 127,174 4,312 Darden Restaurants Inc. 83,850 4,290 * Discovery Communications Inc. 90,137 4,226 PetSmart Inc. 72,000 4,120 Advance Auto Parts Inc. 46,302 4,101 * priceline.com Inc. 5,610 4,025 PVH Corp. 43,031 3,844 * Dollar General Corp. 81,700 3,775 * Liberty Global Inc. 75,207 3,602 * Toll Brothers Inc. 144,600 3,469 Interpublic Group of Cos. Inc. 294,400 3,359 Best Buy Co. Inc. 141,084 3,341 * NVR Inc. 4,440 3,225 * PulteGroup Inc. 347,549 3,076 Scripps Networks Interactive Inc. Class A 62,170 3,027 * MGM Resorts International 208,690 2,842 Hasbro Inc. 77,100 2,831 Brinker International Inc. 102,750 2,831 Weight Watchers International Inc. 36,200 2,794 * Apollo Group Inc. Class A 72,229 2,791 Harley-Davidson Inc. 56,800 2,788 Liberty Media Corp. - Liberty Capital Class A 30,877 2,722 Gentex Corp. 107,252 2,628 Omnicom Group Inc. 50,600 2,563 John Wiley & Sons Inc. Class A 53,700 2,556 TJX Cos. Inc. 62,372 2,477 * Mohawk Industries Inc. 34,700 2,308 Macy's Inc. 56,800 2,257 * TripAdvisor Inc. 62,306 2,222 Foot Locker Inc. 70,600 2,192 International Game Technology 129,600 2,176 * AutoNation Inc. 62,525 2,145 * Liberty Global Inc. Class A 42,398 2,123 Expedia Inc. 62,306 2,083 Harman International Industries Inc. 43,600 2,041 DR Horton Inc. 126,366 1,917 DeVry Inc. 55,239 1,871 * Lamar Advertising Co. Class A 56,186 1,821 Nordstrom Inc. 32,300 1,800 Virgin Media Inc. 62,269 1,555 Staples Inc. 94,495 1,529 Lennar Corp. Class A 54,600 1,484 Abercrombie & Fitch Co. 23,300 1,156 American Eagle Outfitters Inc. 66,991 1,152 * Sears Holdings Corp. 14,700 974 Aaron's Inc. 37,182 963 Cablevision Systems Corp. Class A 54,344 798 Comcast Corp. 26,219 774 * AMC Networks Inc. Class A 13,586 606 * Hanesbrands Inc. 18,286 540 * Career Education Corp. 60,400 487 * Madison Square Garden Co. Class A 13,586 465 GameStop Corp. Class A 20,430 446 Chico's FAS Inc. 28,340 428 Mattel Inc. 12,557 423 RadioShack Corp. 58,000 361 * Marriott Vacations Worldwide Corp. 12,597 359 Wynn Resorts Ltd. 2,000 250 * Education Management Corp. 18,200 249 Washington Post Co. Class B 520 194 Carnival Corp. 5,800 186 Lennar Corp. Class B 8,300 185 * Orchard Supply Hardware Stores Corp. Class A 663 14 Consumer Staples (10.0%) Procter & Gamble Co. 816,178 54,855 Philip Morris International Inc. 491,809 43,579 Coca-Cola Co. 586,300 43,392 Wal-Mart Stores Inc. 533,028 32,621 PepsiCo Inc. 475,139 31,525 CVS Caremark Corp. 430,754 19,298 Kraft Foods Inc. 348,826 13,259 Costco Wholesale Corp. 146,000 13,257 Altria Group Inc. 404,863 12,498 Colgate-Palmolive Co. 115,900 11,333 Walgreen Co. 307,300 10,292 Archer-Daniels-Midland Co. 243,273 7,702 Estee Lauder Cos. Inc. Class A 98,800 6,120 Kroger Co. 248,700 6,026 * Monster Beverage Corp. 78,000 4,843 Hershey Co. 75,300 4,618 Dr Pepper Snapple Group Inc. 114,200 4,592 Brown-Forman Corp. Class B 54,646 4,557 Clorox Co. 66,120 4,546 Coca-Cola Enterprises Inc. 153,000 4,376 Bunge Ltd. 62,800 4,298 Church & Dwight Co. Inc. 86,200 4,240 McCormick & Co. Inc. 76,100 4,142 JM Smucker Co. 49,024 3,989 Corn Products International Inc. 62,700 3,615 * Constellation Brands Inc. Class A 151,500 3,574 Mead Johnson Nutrition Co. 42,525 3,507 General Mills Inc. 88,800 3,503 Safeway Inc. 170,462 3,445 Tyson Foods Inc. Class A 177,944 3,408 Campbell Soup Co. 97,400 3,297 * Energizer Holdings Inc. 44,128 3,273 Molson Coors Brewing Co. Class B 71,900 3,253 Kimberly-Clark Corp. 43,340 3,202 Hormel Foods Corp. 105,200 3,106 * Smithfield Foods Inc. 139,135 3,065 Whole Foods Market Inc. 32,840 2,732 * Ralcorp Holdings Inc. 34,219 2,535 * Green Mountain Coffee Roasters Inc. 52,509 2,460 * Dean Foods Co. 142,281 1,723 Kellogg Co. 22,800 1,223 Avon Products Inc. 59,300 1,148 Sara Lee Corp. 44,600 960 Sysco Corp. 17,111 511 * Post Holdings Inc. 14,504 478 ConAgra Foods Inc. 11,200 294 Energy (10.9%) Exxon Mobil Corp. 1,404,564 121,818 Chevron Corp. 582,638 62,482 Schlumberger Ltd. 375,599 26,266 ConocoPhillips 315,926 24,014 Occidental Petroleum Corp. 190,339 18,126 Anadarko Petroleum Corp. 164,623 12,897 Apache Corp. 126,217 12,677 National Oilwell Varco Inc. 146,541 11,646 Devon Energy Corp. 145,622 10,357 EOG Resources Inc. 88,300 9,810 Williams Cos. Inc. 232,200 7,154 Noble Energy Inc. 72,000 7,040 Hess Corp. 109,600 6,461 Baker Hughes Inc. 150,671 6,319 Pioneer Natural Resources Co. 53,737 5,997 * Cameron International Corp. 109,002 5,759 * FMC Technologies Inc. 107,100 5,400 Halliburton Co. 158,200 5,251 Valero Energy Corp. 182,480 4,703 * Southwestern Energy Co. 145,700 4,458 Range Resources Corp. 72,800 4,233 * Concho Resources Inc. 35,300 3,603 Cabot Oil & Gas Corp. 108,670 3,387 * Continental Resources Inc. 39,400 3,381 * Denbury Resources Inc. 184,776 3,368 Cimarex Energy Co. 43,499 3,283 EQT Corp. 67,900 3,273 QEP Resources Inc. 103,165 3,147 Peabody Energy Corp. 108,100 3,131 Helmerich & Payne Inc. 57,980 3,128 Core Laboratories NV 23,553 3,099 SM Energy Co. 43,156 3,054 Marathon Oil Corp. 92,900 2,945 * Plains Exploration & Production Co. 66,760 2,847 * Dresser-Rand Group Inc. 61,355 2,846 * Rowan Cos. Inc. 85,600 2,819 Energen Corp. 56,100 2,757 Diamond Offshore Drilling Inc. 39,700 2,650 * Newfield Exploration Co. 66,098 2,292 * SandRidge Energy Inc. 262,914 2,059 Marathon Petroleum Corp. 46,450 2,014 * WPX Energy Inc. 77,400 1,394 * Nabors Industries Ltd. 67,300 1,177 Consol Energy Inc. 33,900 1,156 * Quicksilver Resources Inc. 177,860 896 * Forest Oil Corp. 65,300 791 Arch Coal Inc. 73,400 786 * Tesoro Corp. 26,500 711 Chesapeake Energy Corp. 25,211 584 * Unit Corp. 12,800 547 Patterson-UTI Energy Inc. 21,200 367 * Ultra Petroleum Corp. 12,870 291 El Paso Corp. 8,700 257 * Superior Energy Services Inc. 1,048 28 Financials (15.0%) JPMorgan Chase & Co. 1,166,421 53,632 Wells Fargo & Co. 1,236,508 42,214 * Berkshire Hathaway Inc. Class B 516,891 41,946 Citigroup Inc. 681,300 24,901 Bank of America Corp. 2,583,633 24,725 American Express Co. 331,300 19,169 Goldman Sachs Group Inc. 139,830 17,391 Simon Property Group Inc. 98,548 14,356 US Bancorp 392,700 12,441 Prudential Financial Inc. 161,904 10,263 * American Tower Corporation 145,800 9,188 State Street Corp. 191,478 8,712 Aflac Inc. 172,500 7,933 Public Storage 55,200 7,627 Discover Financial Services 225,800 7,528 Franklin Resources Inc. 58,200 7,219 MetLife Inc. 175,820 6,567 Capital One Financial Corp. 117,800 6,566 Progressive Corp. 276,700 6,414 Boston Properties Inc. 60,200 6,320 Ameriprise Financial Inc. 107,660 6,151 T. Rowe Price Group Inc. 92,978 6,071 Travelers Cos. Inc. 101,877 6,031 Loews Corp. 138,908 5,538 AvalonBay Communities Inc. 38,375 5,424 Charles Schwab Corp. 377,200 5,420 SunTrust Banks Inc. 216,990 5,245 Fifth Third Bancorp 368,920 5,183 Host Hotels & Resorts Inc. 308,972 5,073 Morgan Stanley 238,900 4,692 General Growth Properties Inc. 252,757 4,294 CME Group Inc. 14,701 4,253 * CIT Group Inc. 100,115 4,129 * Affiliated Managers Group Inc. 36,800 4,115 Unum Group 166,800 4,083 Bank of New York Mellon Corp. 167,906 4,052 * CBRE Group Inc. Class A 202,690 4,046 M&T Bank Corp. 46,286 4,021 Lincoln National Corp. 150,986 3,980 Torchmark Corp. 78,750 3,926 KeyCorp 457,769 3,891 PNC Financial Services Group Inc. 59,631 3,846 SL Green Realty Corp. 49,410 3,832 Plum Creek Timber Co. Inc. 91,500 3,803 * Markel Corp. 7,930 3,560 Principal Financial Group Inc. 120,400 3,553 Reinsurance Group of America Inc. Class A 58,819 3,498 * Arch Capital Group Ltd. 92,500 3,445 TD Ameritrade Holding Corp. 174,400 3,443 WR Berkley Corp. 94,897 3,428 Douglas Emmett Inc. 147,673 3,368 Allstate Corp. 102,300 3,368 East West Bancorp Inc. 145,700 3,364 Raymond James Financial Inc. 89,650 3,275 White Mountains Insurance Group Ltd. 6,391 3,206 DDR Corp. 216,364 3,159 Hospitality Properties Trust 119,270 3,157 * Forest City Enterprises Inc. Class A 198,891 3,115 Assurant Inc. 75,300 3,050 Leucadia National Corp. 116,219 3,033 BlackRock Inc. 14,450 2,961 * NASDAQ OMX Group Inc. 114,092 2,955 Moody's Corp. 70,100 2,951 * Howard Hughes Corp. 45,679 2,917 Jones Lang LaSalle Inc. 34,450 2,870 HCC Insurance Holdings Inc. 91,600 2,855 Brown & Brown Inc. 118,600 2,820 * St. Joe Co. 147,091 2,796 Camden Property Trust 42,400 2,788 Zions Bancorporation 129,284 2,774 Cullen/Frost Bankers Inc. 47,600 2,770 * American Capital Ltd. 313,600 2,719 Commerce Bancshares Inc. 66,871 2,710 Apartment Investment & Management Co. 101,043 2,669 Alleghany Corp. 8,057 2,652 Alexandria Real Estate Equities Inc. 35,930 2,628 SEI Investments Co. 123,770 2,561 * Popular Inc. 1,239,613 2,541 Eaton Vance Corp. 86,202 2,464 Associated Banc-Corp 170,670 2,383 First Horizon National Corp. 227,345 2,360 People's United Financial Inc. 174,014 2,304 City National Corp. 42,000 2,204 * TFS Financial Corp. 231,251 2,197 BOK Financial Corp. 38,571 2,171 * American International Group Inc. 69,471 2,142 Chubb Corp. 30,900 2,135 Digital Realty Trust Inc. 28,440 2,104 StanCorp Financial Group Inc. 50,600 2,072 Hanover Insurance Group Inc. 49,600 2,040 CNA Financial Corp. 69,500 2,038 SLM Corp. 123,245 1,942 Hudson City Bancorp Inc. 251,902 1,841 Janus Capital Group Inc. 203,766 1,816 First Citizens BancShares Inc. Class A 9,642 1,761 BB&T Corp. 53,000 1,664 Northern Trust Corp. 34,773 1,650 ProLogis Inc. 44,814 1,614 Lazard Ltd. Class A 55,686 1,590 Hartford Financial Services Group Inc. 64,184 1,353 Legg Mason Inc. 47,500 1,327 American Financial Group Inc. 32,200 1,242 ACE Ltd. 16,602 1,215 New York Community Bancorp Inc. 86,400 1,202 BRE Properties Inc. 21,500 1,087 Bank of Hawaii Corp. 20,100 972 * Rouse Properties Inc. 68,164 923 Interactive Brokers Group Inc. 51,335 873 Taubman Centers Inc. 11,300 824 * E*Trade Financial Corp. 74,916 820 Aon Corp. 16,400 805 * Genworth Financial Inc. Class A 96,700 805 Federal Realty Investment Trust 8,200 794 Invesco Ltd. 12,010 320 * First Republic Bank 6,720 221 * MBIA Inc. 11,300 111 Essex Property Trust Inc. 300 45 Health Care (11.6%) Johnson & Johnson 801,298 52,854 Pfizer Inc. 2,052,484 46,509 Merck & Co. Inc. 790,626 30,360 Abbott Laboratories 407,600 24,982 UnitedHealth Group Inc. 344,662 20,314 Amgen Inc. 234,487 15,943 * Gilead Sciences Inc. 263,600 12,877 * Celgene Corp. 155,419 12,048 Bristol-Myers Squibb Co. 327,241 11,044 * Biogen Idec Inc. 85,361 10,753 * Medco Health Solutions Inc. 147,742 10,386 Allergan Inc. 108,530 10,357 Medtronic Inc. 263,600 10,331 WellPoint Inc. 128,616 9,492 * Express Scripts Inc. 168,324 9,120 Thermo Fisher Scientific Inc. 147,706 8,328 Aetna Inc. 157,144 7,882 Baxter International Inc. 127,341 7,612 Agilent Technologies Inc. 151,706 6,752 Humana Inc. 72,800 6,733 McKesson Corp. 73,424 6,444 Cardinal Health Inc. 145,512 6,273 Eli Lilly & Co. 155,695 6,270 Becton Dickinson and Co. 80,600 6,259 St. Jude Medical Inc. 139,832 6,196 Stryker Corp. 109,200 6,058 Cigna Corp. 118,300 5,826 Zimmer Holdings Inc. 81,170 5,218 * Mylan Inc. 218,137 5,115 AmerisourceBergen Corp. Class A 127,300 5,051 * Forest Laboratories Inc. 143,600 4,982 * Waters Corp. 50,250 4,656 * Laboratory Corp. of America Holdings 50,700 4,641 Perrigo Co. 44,840 4,632 Quest Diagnostics Inc. 72,800 4,452 * Life Technologies Corp. 88,035 4,298 * Watson Pharmaceuticals Inc. 63,683 4,271 * Henry Schein Inc. 55,100 4,170 * Mettler-Toledo International Inc. 22,100 4,083 DENTSPLY International Inc. 93,300 3,744 * Endo Pharmaceuticals Holdings Inc. 87,900 3,404 * Health Net Inc. 74,200 2,947 * Amylin Pharmaceuticals Inc. 117,875 2,942 PerkinElmer Inc. 106,204 2,938 CR Bard Inc. 29,300 2,893 * Hospira Inc. 77,140 2,884 Coventry Health Care Inc. 81,025 2,882 Universal Health Services Inc. Class B 67,400 2,825 Patterson Cos. Inc. 73,530 2,456 Teleflex Inc. 37,000 2,263 Lincare Holdings Inc. 78,950 2,043 * CareFusion Corp. 72,756 1,887 Covidien plc 33,900 1,854 * Varian Medical Systems Inc. 26,500 1,827 Omnicare Inc. 40,900 1,455 * Boston Scientific Corp. 205,500 1,229 * Dendreon Corp. 113,670 1,211 * Vertex Pharmaceuticals Inc. 28,588 1,172 * DaVita Inc. 2,200 198 Techne Corp. 2,000 140 Industrials (10.9%) General Electric Co. 2,917,272 58,550 United Technologies Corp. 280,100 23,232 Boeing Co. 236,770 17,609 3M Co. 154,200 13,756 Caterpillar Inc. 128,820 13,722 Union Pacific Corp. 123,914 13,318 United Parcel Service Inc. Class B 147,300 11,890 Danaher Corp. 194,200 10,875 FedEx Corp. 110,700 10,180 Illinois Tool Works Inc. 163,500 9,339 General Dynamics Corp. 124,400 9,128 Cummins Inc. 75,400 9,051 Precision Castparts Corp. 52,100 9,008 CSX Corp. 398,800 8,582 Deere & Co. 104,800 8,478 Norfolk Southern Corp. 128,000 8,426 Honeywell International Inc. 131,400 8,022 Emerson Electric Co. 142,400 7,430 Fastenal Co. 126,000 6,817 PACCAR Inc. 142,910 6,692 WW Grainger Inc. 27,000 5,800 Parker Hannifin Corp. 67,500 5,707 Roper Industries Inc. 51,700 5,127 Waste Management Inc. 140,297 4,905 Fluor Corp. 81,200 4,875 CH Robinson Worldwide Inc. 74,090 4,852 Expeditors International of Washington Inc. 101,061 4,700 Raytheon Co. 88,118 4,651 AMETEK Inc. 94,650 4,591 Northrop Grumman Corp. 72,268 4,414 Rockwell Collins Inc. 73,700 4,242 Pall Corp. 69,300 4,132 * Stericycle Inc. 48,408 4,049 Equifax Inc. 87,200 3,859 Joy Global Inc. 52,500 3,859 JB Hunt Transport Services Inc. 70,300 3,822 L-3 Communications Holdings Inc. 54,000 3,822 Flowserve Corp. 33,000 3,812 Donaldson Co. Inc. 103,200 3,687 * WABCO Holdings Inc. 60,541 3,662 * Jacobs Engineering Group Inc. 80,725 3,582 MSC Industrial Direct Co. Inc. Class A 41,700 3,473 * Quanta Services Inc. 157,300 3,288 * Owens Corning 90,712 3,268 Carlisle Cos. Inc. 65,200 3,255 Valmont Industries Inc. 27,537 3,233 KBR Inc. 89,249 3,173 Landstar System Inc. 54,289 3,134 Dun & Bradstreet Corp. 36,200 3,067 IDEX Corp. 71,845 3,027 SPX Corp. 37,400 2,900 Southwest Airlines Co. 351,687 2,898 Toro Co. 40,100 2,852 Cintas Corp. 70,766 2,768 Robert Half International Inc. 87,500 2,651 Manpower Inc. 54,600 2,586 * Navistar International Corp. 63,833 2,582 Lockheed Martin Corp. 28,020 2,518 Wabtec Corp. 33,000 2,487 * Verisk Analytics Inc. Class A 51,500 2,419 Xylem Inc. 87,100 2,417 * Oshkosh Corp. 98,340 2,279 * CNH Global NV 57,360 2,277 * Terex Corp. 99,066 2,229 Stanley Black & Decker Inc. 26,745 2,058 Textron Inc. 61,020 1,698 Alliant Techsystems Inc. 33,100 1,659 Iron Mountain Inc. 57,536 1,657 Con-way Inc. 46,800 1,526 Graco Inc. 27,658 1,468 Tyco International Ltd. 25,300 1,421 Lennox International Inc. 35,090 1,414 UTi Worldwide Inc. 77,587 1,337 Gardner Denver Inc. 19,846 1,251 Exelis Inc. 87,100 1,091 ITT Corp. 43,550 999 Manitowoc Co. Inc. 62,200 862 Republic Services Inc. Class A 19,512 596 * Huntington Ingalls Industries Inc. 12,044 485 * Babcock & Wilcox Co. 10,920 281 Ryder System Inc. 3,600 190 * KAR Auction Services Inc. 10,953 178 * AGCO Corp. 3,600 170 * TransDigm Group Inc. 1,380 160 * Fortune Brands Home & Security Inc. 2,546 56 Information Technology (20.0%) * Apple Inc. 263,400 157,900 International Business Machines Corp. 350,858 73,207 Microsoft Corp. 2,063,000 66,532 * Google Inc. Class A 74,078 47,502 Intel Corp. 1,303,330 36,637 Cisco Systems Inc. 1,660,600 35,122 Oracle Corp. 1,143,334 33,340 QUALCOMM Inc. 415,720 28,277 * EMC Corp. 661,500 19,766 Visa Inc. Class A 157,298 18,561 Hewlett-Packard Co. 632,423 15,071 Mastercard Inc. Class A 35,790 15,051 * eBay Inc. 387,868 14,308 Texas Instruments Inc. 389,800 13,101 * Cognizant Technology Solutions Corp. Class A 112,637 8,667 Broadcom Corp. Class A 203,950 8,015 * Yahoo! Inc. 497,420 7,571 Intuit Inc. 124,760 7,502 * Adobe Systems Inc. 213,200 7,315 Corning Inc. 504,200 7,099 * Dell Inc. 415,500 6,897 * Citrix Systems Inc. 80,756 6,372 * NetApp Inc. 137,963 6,177 * Symantec Corp. 325,551 6,088 Accenture plc Class A 88,713 5,722 * Teradata Corp. 83,374 5,682 Altera Corp. 140,647 5,601 Amphenol Corp. Class A 89,500 5,349 CA Inc. 191,266 5,271 Western Union Co. 298,095 5,246 Applied Materials Inc. 417,500 5,194 * Fiserv Inc. 74,550 5,173 * Autodesk Inc. 120,488 5,099 KLA-Tencor Corp. 90,600 4,930 Fidelity National Information Services Inc. 146,178 4,841 Analog Devices Inc. 118,166 4,774 * Western Digital Corp. 114,100 4,723 Xerox Corp. 577,604 4,667 Linear Technology Corp. 124,200 4,186 * NVIDIA Corp. 255,244 3,928 * Avnet Inc. 105,400 3,836 * LSI Corp. 428,628 3,720 * BMC Software Inc. 91,600 3,679 * Arrow Electronics Inc. 84,500 3,546 * Lam Research Corp. 77,108 3,441 Global Payments Inc. 66,817 3,172 * Tech Data Corp. 55,510 3,012 * Synopsys Inc. 89,121 2,732 * Juniper Networks Inc. 119,000 2,723 * Cadence Design Systems Inc. 221,607 2,624 Automatic Data Processing Inc. 47,100 2,599 Xilinx Inc. 71,336 2,599 Motorola Solutions Inc. 49,604 2,521 * Atmel Corp. 248,700 2,452 Microchip Technology Inc. 65,100 2,422 * Compuware Corp. 258,162 2,373 Computer Sciences Corp. 78,900 2,362 DST Systems Inc. 42,800 2,321 * Ingram Micro Inc. 125,000 2,320 * QLogic Corp. 129,000 2,291 * Fairchild Semiconductor International Inc. Class A 147,958 2,175 * NCR Corp. 99,574 2,162 * Teradyne Inc. 110,200 1,861 * Monster Worldwide Inc. 183,258 1,787 Total System Services Inc. 74,759 1,725 * Motorola Mobility Holdings Inc. 43,403 1,703 Lexmark International Inc. Class A 50,300 1,672 Lender Processing Services Inc. 61,250 1,593 * Electronic Arts Inc. 90,200 1,487 Broadridge Financial Solutions Inc. 58,725 1,404 IAC/InterActiveCorp 24,515 1,203 * Zebra Technologies Corp. 27,257 1,122 Tellabs Inc. 266,900 1,081 Solera Holdings Inc. 22,096 1,014 Molex Inc. 24,751 696 * Novellus Systems Inc. 13,100 654 * Advanced Micro Devices Inc. 81,100 650 * AOL Inc. 34,240 650 * Micron Technology Inc. 56,400 457 Activision Blizzard Inc. 32,800 420 * Salesforce.com Inc. 1,400 216 Harris Corp. 4,300 194 Intersil Corp. Class A 10,400 116 * SunPower Corp. Class A 8,218 52 Materials (3.9%) Praxair Inc. 105,400 12,083 Freeport-McMoRan Copper & Gold Inc. 294,908 11,218 EI du Pont de Nemours & Co. 160,300 8,480 Newmont Mining Corp. 164,386 8,428 Ecolab Inc. 116,138 7,168 Monsanto Co. 82,434 6,575 LyondellBasell Industries NV Class A 142,000 6,198 Dow Chemical Co. 178,640 6,188 Nucor Corp. 129,600 5,566 CF Industries Holdings Inc. 30,200 5,516 FMC Corp. 44,400 4,700 Sigma-Aldrich Corp. 63,400 4,632 Ball Corp. 102,800 4,408 Airgas Inc. 48,100 4,279 Mosaic Co. 71,400 3,948 Albemarle Corp. 60,400 3,861 Celanese Corp. Class A 82,811 3,824 * Crown Holdings Inc. 103,000 3,794 Solutia Inc. 121,400 3,392 Cytec Industries Inc. 54,300 3,301 * Owens-Illinois Inc. 140,900 3,289 * Rockwood Holdings Inc. 58,800 3,066 Cliffs Natural Resources Inc. 42,761 2,962 * Allied Nevada Gold Corp. 85,275 2,774 Scotts Miracle-Gro Co. Class A 51,099 2,768 Martin Marietta Materials Inc. 30,600 2,620 Reliance Steel & Aluminum Co. 46,300 2,615 Allegheny Technologies Inc. 60,900 2,507 United States Steel Corp. 79,356 2,331 * Intrepid Potash Inc. 85,185 2,073 Sealed Air Corp. 106,072 2,048 Titanium Metals Corp. 139,110 1,886 * Molycorp Inc. 49,700 1,681 Schnitzer Steel Industries Inc. 41,475 1,655 Royal Gold Inc. 20,686 1,349 International Paper Co. 35,900 1,260 Valspar Corp. 23,400 1,130 * WR Grace & Co. 18,860 1,090 Packaging Corp. of America 26,600 787 Walter Energy Inc. 11,780 698 Southern Copper Corp. 21,224 673 Air Products & Chemicals Inc. 5,700 523 Telecommunication Services (2.5%) AT&T Inc. 1,734,979 54,183 Verizon Communications Inc. 711,342 27,195 * Crown Castle International Corp. 125,200 6,678 * Sprint Nextel Corp. 1,389,056 3,959 CenturyLink Inc. 94,364 3,647 * SBA Communications Corp. Class A 61,668 3,133 Telephone & Data Systems Inc. 80,594 1,866 * United States Cellular Corp. 32,780 1,342 * Level 3 Communications Inc. 44,613 1,148 Frontier Communications Corp. 126,223 526 Utilities (3.0%) NextEra Energy Inc. 122,451 7,479 Exelon Corp. 182,000 7,136 PG&E Corp. 145,600 6,321 FirstEnergy Corp. 137,900 6,287 Sempra Energy 104,036 6,238 Edison International 142,500 6,058 Southern Co. 124,900 5,612 Entergy Corp. 77,000 5,174 * AES Corp. 359,398 4,697 Wisconsin Energy Corp. 125,000 4,398 CenterPoint Energy Inc. 213,800 4,216 * Calpine Corp. 241,180 4,151 Northeast Utilities 110,600 4,105 CMS Energy Corp. 173,986 3,828 NSTAR 76,600 3,725 Duke Energy Corp. 163,592 3,437 Dominion Resources Inc. 67,086 3,435 SCANA Corp. 74,200 3,384 Integrys Energy Group Inc. 61,481 3,258 NV Energy Inc. 201,083 3,241 MDU Resources Group Inc. 137,050 3,069 * NRG Energy Inc. 193,760 3,036 American Water Works Co. Inc. 87,200 2,967 ITC Holdings Corp. 36,166 2,783 Aqua America Inc. 107,583 2,398 Questar Corp. 115,800 2,230 * GenOn Energy Inc. 1,059,469 2,204 Public Service Enterprise Group Inc. 69,800 2,137 UGI Corp. 34,466 939 National Fuel Gas Co. 19,487 938 NiSource Inc. 35,920 875 American Electric Power Co. Inc. 9,300 359 Total Common Stocks (Cost $2,758,396) Market Value Coupon Shares ($000) Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 1 Vanguard Market Liquidity Fund (Cost $5,971) 0.123% 5,971,240 5,971 Total Investments (100.1%) (Cost $2,764,367) Other Assets and Liabilities-Net (-0.1%) Net Assets (100%) * Non-income-producing security. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Tax-Managed Capital Appreciation Fund B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At March 31, 2012, 100% of the market value of the fund's investments was based on Level 1 inputs. C. At March 31, 2012, the cost of investment securities for tax purposes was $2,764,367,000. Net unrealized appreciation of investment securities for tax purposes was $1,292,738,000, consisting of unrealized gains of $1,430,645,000 on securities that had risen in value since their purchase and $137,907,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Tax-Managed Balanced Fund Schedule of Investments As of March 31, 2012 Market Value Shares ($000) Common Stocks (48.2%) Consumer Discretionary (5.8%) McDonald's Corp. 30,774 3,019 Walt Disney Co. 59,366 2,599 * Amazon.com Inc. 11,502 2,329 Comcast Corp. Class A 74,045 2,222 Home Depot Inc. 33,799 1,700 News Corp. Class A 77,551 1,527 Starbucks Corp. 26,263 1,468 Ford Motor Co. 115,700 1,445 NIKE Inc. Class B 12,447 1,350 Lowe's Cos. Inc. 42,215 1,325 * DIRECTV Class A 26,418 1,303 Target Corp. 22,045 1,285 TJX Cos. Inc. 28,586 1,135 Yum! Brands Inc. 15,505 1,104 Time Warner Inc. 25,796 974 * priceline.com Inc. 1,278 917 Viacom Inc. Class B 19,127 908 Coach Inc. 11,520 890 Macy's Inc. 18,494 735 * Bed Bath & Beyond Inc. 10,100 664 Ross Stores Inc. 10,904 633 Time Warner Cable Inc. 7,643 623 Harley-Davidson Inc. 12,290 603 * O'Reilly Automotive Inc. 6,562 599 * Dollar Tree Inc. 6,044 571 Ralph Lauren Corp. Class A 3,273 571 Kohl's Corp. 11,385 570 Carnival Corp. 16,650 534 CBS Corp. Class B 15,500 526 Starwood Hotels & Resorts Worldwide Inc. 9,307 525 Marriott International Inc. Class A 13,683 518 Gap Inc. 19,725 516 * AutoZone Inc. 1,351 502 Staples Inc. 29,898 484 Virgin Media Inc. 18,136 453 Advance Auto Parts Inc. 5,064 448 Liberty Media Corp. - Liberty Capital Class A 5,004 441 DISH Network Corp. Class A 13,305 438 Family Dollar Stores Inc. 6,866 434 Tractor Supply Co. 4,757 431 PetSmart Inc. 7,424 425 PVH Corp. 4,583 409 Lennar Corp. Class A 14,123 384 Lear Corp. 8,200 381 Johnson Controls Inc. 11,700 380 * BorgWarner Inc. 4,476 377 Jarden Corp. 9,292 374 * General Motors Co. 14,400 369 DR Horton Inc. 24,122 366 Best Buy Co. Inc. 15,075 357 Harman International Industries Inc. 7,407 347 Scripps Networks Interactive Inc. Class A 7,068 344 International Game Technology 19,767 332 * Liberty Global Inc. Class A 6,532 327 Las Vegas Sands Corp. 5,400 311 * Dollar General Corp. 6,500 300 Royal Caribbean Cruises Ltd. 10,147 299 Wyndham Worldwide Corp. 6,300 293 Hasbro Inc. 7,712 283 Dillard's Inc. Class A 4,413 278 Abercrombie & Fitch Co. 5,400 268 Brinker International Inc. 9,637 265 Weight Watchers International Inc. 3,433 265 Gentex Corp. 10,743 263 * Liberty Global Inc. 5,446 261 Morningstar Inc. 4,028 254 * Apollo Group Inc. Class A 6,500 251 * NVR Inc. 340 247 Aaron's Inc. 9,511 246 John Wiley & Sons Inc. Class A 5,118 244 DeVry Inc. 6,600 224 * TripAdvisor Inc. 6,191 221 Wendy's Co. 43,670 219 Washington Post Co. Class B 560 209 Expedia Inc. 6,191 207 * Discovery Communications Inc. Class A 3,841 194 Comcast Corp. 6,476 191 Service Corp. International 14,900 168 Omnicom Group Inc. 3,200 162 * Panera Bread Co. Class A 900 145 Guess? Inc. 4,600 144 Chico's FAS Inc. 7,000 106 Polaris Industries Inc. 1,200 87 Newell Rubbermaid Inc. 3,718 66 * MGM Resorts International 4,013 55 * Toll Brothers Inc. 2,000 48 RadioShack Corp. 6,887 43 * Liberty Interactive Corp. Class A 2,138 41 * Marriott Vacations Worldwide Corp. 1,368 39 * Career Education Corp. 4,500 36 Autoliv Inc. 400 27 * AMC Networks Inc. Class A 573 26 * Netflix Inc. 177 20 Cablevision Systems Corp. Class A 1,094 16 Lennar Corp. Class B 680 15 Signet Jewelers Ltd. 300 14 Tiffany & Co. 200 14 H&R Block Inc. 500 8 Consumer Staples (4.8%) Procter & Gamble Co. 75,649 5,084 Coca-Cola Co. 61,082 4,521 Philip Morris International Inc. 47,494 4,208 Wal-Mart Stores Inc. 55,649 3,406 PepsiCo Inc. 49,690 3,297 CVS Caremark Corp. 41,792 1,872 Colgate-Palmolive Co. 16,335 1,597 Costco Wholesale Corp. 15,117 1,373 Altria Group Inc. 40,800 1,259 Kraft Foods Inc. 32,237 1,225 Walgreen Co. 28,118 942 Archer-Daniels-Midland Co. 26,273 832 Mead Johnson Nutrition Co. 8,513 702 Estee Lauder Cos. Inc. Class A 9,918 614 Sara Lee Corp. 27,335 589 Whole Foods Market Inc. 6,800 566 General Mills Inc. 14,314 565 * Monster Beverage Corp. 8,238 511 Bunge Ltd. 7,330 502 JM Smucker Co. 5,851 476 Brown-Forman Corp. Class B 5,592 466 Hershey Co. 7,600 466 Coca-Cola Enterprises Inc. 16,186 463 Herbalife Ltd. 6,627 456 Dr Pepper Snapple Group Inc. 11,332 456 Church & Dwight Co. Inc. 8,655 426 McCormick & Co. Inc. 7,747 422 Kroger Co. 17,300 419 Safeway Inc. 20,134 407 Molson Coors Brewing Co. Class B 8,300 376 Clorox Co. 5,400 371 Tyson Foods Inc. Class A 18,810 360 Beam Inc. 6,000 351 * Constellation Brands Inc. Class A 14,687 346 * Energizer Holdings Inc. 4,665 346 Corn Products International Inc. 5,986 345 Hormel Foods Corp. 10,492 310 * Ralcorp Holdings Inc. 3,999 296 * Dean Foods Co. 24,302 294 * Smithfield Foods Inc. 13,356 294 * Green Mountain Coffee Roasters Inc. 5,629 264 Kimberly-Clark Corp. 2,772 205 * Post Holdings Inc. 1,999 66 Sysco Corp. 1,500 45 Avon Products Inc. 2,100 41 Energy (5.2%) Exxon Mobil Corp. 140,515 12,187 Chevron Corp. 54,632 5,859 ConocoPhillips 33,812 2,570 Schlumberger Ltd. 32,667 2,284 Occidental Petroleum Corp. 20,404 1,943 Apache Corp. 13,714 1,377 Anadarko Petroleum Corp. 17,490 1,370 National Oilwell Varco Inc. 15,529 1,234 EOG Resources Inc. 10,028 1,114 Devon Energy Corp. 13,457 957 El Paso Corp. 30,394 898 Hess Corp. 12,604 743 Halliburton Co. 20,764 689 Noble Energy Inc. 6,999 684 Marathon Petroleum Corp. 15,241 661 Pioneer Natural Resources Co. 5,719 638 * Cameron International Corp. 10,952 579 * FMC Technologies Inc. 11,186 564 Range Resources Corp. 8,046 468 * Southwestern Energy Co. 14,631 448 Kinder Morgan Inc. 11,525 445 Cimarex Energy Co. 5,776 436 Diamond Offshore Drilling Inc. 5,660 378 Murphy Oil Corp. 6,700 377 QEP Resources Inc. 12,125 370 Cabot Oil & Gas Corp. 11,552 360 * Continental Resources Inc. 4,164 357 Peabody Energy Corp. 11,809 342 EQT Corp. 6,997 337 Helmerich & Payne Inc. 6,215 335 SM Energy Co. 4,572 324 * Oil States International Inc. 4,098 320 * Rowan Cos. Inc. 8,883 293 Energen Corp. 5,830 287 * Dresser-Rand Group Inc. 6,122 284 * Nabors Industries Ltd. 16,090 281 Marathon Oil Corp. 8,482 269 HollyFrontier Corp. 8,292 267 Consol Energy Inc. 7,605 259 * Newfield Exploration Co. 7,327 254 * SEACOR Holdings Inc. 2,397 230 * Concho Resources Inc. 2,200 225 CARBO Ceramics Inc. 2,108 222 * Ultra Petroleum Corp. 9,300 210 * Plains Exploration & Production Co. 4,748 202 * Kosmos Energy Ltd. 14,997 199 * Whiting Petroleum Corp. 3,600 195 Baker Hughes Inc. 4,550 191 * SandRidge Energy Inc. 21,613 169 * Superior Energy Services Inc. 6,121 161 Patterson-UTI Energy Inc. 8,502 147 * McDermott International Inc. 11,085 142 * Forest Oil Corp. 9,041 110 EXCO Resources Inc. 13,311 88 * Alpha Natural Resources Inc. 3,888 59 Chesapeake Energy Corp. 2,100 49 * Denbury Resources Inc. 1,400 26 * Energy Transfer Equity LP 442 18 Financials (7.4%) JPMorgan Chase & Co. 109,301 5,026 Wells Fargo & Co. 137,921 4,709 * Berkshire Hathaway Inc. Class B 54,777 4,445 Citigroup Inc. 91,992 3,362 Bank of America Corp. 327,417 3,133 American Express Co. 34,259 1,982 Goldman Sachs Group Inc. 15,385 1,913 Simon Property Group Inc. 10,078 1,468 US Bancorp 43,300 1,372 Capital One Financial Corp. 18,292 1,020 * American Tower Corporation 15,173 956 Morgan Stanley 44,360 871 State Street Corp. 18,069 822 Discover Financial Services 23,829 794 Public Storage 5,672 784 Equity Residential 11,950 748 Franklin Resources Inc. 5,925 735 Aon Corp. 14,000 687 Progressive Corp. 28,397 658 Boston Properties Inc. 6,181 649 Travelers Cos. Inc. 10,589 627 SunTrust Banks Inc. 25,529 617 Bank of New York Mellon Corp. 25,100 606 Loews Corp. 14,816 591 AvalonBay Communities Inc. 4,000 565 Charles Schwab Corp. 39,305 565 Host Hotels & Resorts Inc. 33,599 552 Fifth Third Bancorp 38,275 538 Regions Financial Corp. 78,215 515 * IntercontinentalExchange Inc. 3,671 504 PNC Financial Services Group Inc. 7,700 497 General Growth Properties Inc. 29,100 494 Lincoln National Corp. 18,630 491 Weyerhaeuser Co. 22,357 490 MetLife Inc. 12,940 483 Moody's Corp. 11,300 476 SL Green Realty Corp. 5,659 439 * CBRE Group Inc. Class A 21,573 431 Hartford Financial Services Group Inc. 20,400 430 Unum Group 16,727 409 Aflac Inc. 8,800 405 Alleghany Corp. 1,219 401 * Affiliated Managers Group Inc. 3,584 401 * American International Group Inc. 12,500 385 Torchmark Corp. 7,648 381 Digital Realty Trust Inc. 5,143 380 Federal Realty Investment Trust 3,819 370 Jones Lang LaSalle Inc. 4,412 368 Comerica Inc. 10,900 353 Zions Bancorporation 16,151 347 * Markel Corp. 771 346 First Horizon National Corp. 33,040 343 East West Bancorp Inc. 14,669 339 Leucadia National Corp. 12,900 337 WR Berkley Corp. 9,243 334 Assured Guaranty Ltd. 20,094 332 Reinsurance Group of America Inc. Class A 5,570 331 * Arch Capital Group Ltd. 8,850 330 TD Ameritrade Holding Corp. 16,661 329 RenaissanceRe Holdings Ltd. 4,298 325 * Forest City Enterprises Inc. Class A 20,713 324 * MSCI Inc. Class A 8,734 321 Raymond James Financial Inc. 8,734 319 Associated Banc-Corp 22,727 317 Douglas Emmett Inc. 13,834 316 Alexandria Real Estate Equities Inc. 4,300 314 DDR Corp. 21,407 313 Legg Mason Inc. 11,154 312 Allstate Corp. 9,400 309 HCC Insurance Holdings Inc. 9,864 307 * Howard Hughes Corp. 4,800 307 Apartment Investment & Management Co. 11,376 300 Prudential Financial Inc. 4,712 299 American Financial Group Inc. 7,650 295 Allied World Assurance Co. Holdings AG 4,248 292 Assurant Inc. 7,200 292 * First Republic Bank 8,800 290 * St. Joe Co. 15,200 289 * NASDAQ OMX Group Inc. 10,873 282 Brown & Brown Inc. 11,661 277 * American Capital Ltd. 31,200 271 White Mountains Insurance Group Ltd. 538 270 * LPL Investment Holdings Inc. 7,100 269 CapitalSource Inc. 38,614 255 Commerce Bancshares Inc. 6,271 254 Vornado Realty Trust 3,000 253 SEI Investments Co. 12,147 251 Essex Property Trust Inc. 1,600 242 First Citizens BancShares Inc. Class A 1,317 241 Washington Federal Inc. 13,900 234 Huntington Bancshares Inc. 35,900 232 BOK Financial Corp. 4,040 227 Lazard Ltd. Class A 7,700 220 CNA Financial Corp. 7,493 220 * MBIA Inc. 22,375 219 Hanover Insurance Group Inc. 5,014 206 StanCorp Financial Group Inc. 5,000 205 BB&T Corp. 5,800 182 Jefferies Group Inc. 9,300 175 * Genworth Financial Inc. Class A 20,900 174 BRE Properties Inc. 3,400 172 ACE Ltd. 2,100 154 KeyCorp 17,518 149 * TFS Financial Corp. 15,600 148 BlackRock Inc. 722 148 CME Group Inc. 499 144 Chubb Corp. 1,400 97 Hospitality Properties Trust 3,122 83 ProLogis Inc. 2,000 72 Ameriprise Financial Inc. 1,180 67 M&T Bank Corp. 750 65 * Green Dot Corp. Class A 2,400 64 * CIT Group Inc. 1,200 49 City National Corp. 900 47 * E*Trade Financial Corp. 3,200 35 Taubman Centers Inc. 400 29 * Rouse Properties Inc. 1,091 15 Cullen/Frost Bankers Inc. 200 12 People's United Financial Inc. 400 5 Health Care (5.5%) Pfizer Inc. 209,390 4,745 Johnson & Johnson 71,844 4,739 Merck & Co. Inc. 76,921 2,954 Abbott Laboratories 41,200 2,525 UnitedHealth Group Inc. 32,213 1,899 Amgen Inc. 24,055 1,636 * Gilead Sciences Inc. 27,601 1,348 * Celgene Corp. 16,412 1,272 * Biogen Idec Inc. 8,811 1,110 Allergan Inc. 11,409 1,089 * Medco Health Solutions Inc. 15,153 1,065 Bristol-Myers Squibb Co. 30,960 1,045 WellPoint Inc. 13,626 1,006 * Express Scripts Inc. 18,476 1,001 Medtronic Inc. 23,200 909 * Intuitive Surgical Inc. 1,590 861 McKesson Corp. 9,636 846 Thermo Fisher Scientific Inc. 14,767 833 Aetna Inc. 15,855 795 Stryker Corp. 13,149 730 Eli Lilly & Co. 16,600 668 Agilent Technologies Inc. 14,807 659 St. Jude Medical Inc. 13,835 613 Cigna Corp. 11,962 589 Zimmer Holdings Inc. 9,070 583 Cardinal Health Inc. 13,245 571 * Mylan Inc. 22,356 524 * Forest Laboratories Inc. 14,719 511 AmerisourceBergen Corp. Class A 12,706 504 Humana Inc. 5,400 499 Quest Diagnostics Inc. 8,019 490 * Life Technologies Corp. 10,017 489 * Laboratory Corp. of America Holdings 5,191 475 * Waters Corp. 5,118 474 Perrigo Co. 4,428 457 CR Bard Inc. 4,565 451 * Watson Pharmaceuticals Inc. 6,664 447 * DaVita Inc. 4,800 433 Baxter International Inc. 7,100 424 * Varian Medical Systems Inc. 5,800 400 * Mettler-Toledo International Inc. 2,100 388 * Vertex Pharmaceuticals Inc. 9,400 385 * Hospira Inc. 9,860 369 DENTSPLY International Inc. 9,083 365 * Endo Pharmaceuticals Holdings Inc. 9,069 351 PerkinElmer Inc. 12,100 335 Omnicare Inc. 9,293 331 Cooper Cos. Inc. 3,984 326 * Illumina Inc. 5,800 305 Universal Health Services Inc. Class B 7,217 302 HCA Holdings Inc. 10,844 268 Techne Corp. 3,800 266 Covidien plc 4,800 262 * Warner Chilcott plc Class A 15,109 254 Hill-Rom Holdings Inc. 7,522 251 * Tenet Healthcare Corp. 42,100 224 Patterson Cos. Inc. 6,600 220 * Bio-Rad Laboratories Inc. Class A 2,100 218 * CareFusion Corp. 8,395 218 * Alexion Pharmaceuticals Inc. 2,086 194 Becton Dickinson and Co. 1,684 131 * Edwards Lifesciences Corp. 919 67 * Cerner Corp. 505 38 Industrials (5.3%) General Electric Co. 284,909 5,718 United Technologies Corp. 24,876 2,063 Union Pacific Corp. 16,326 1,755 3M Co. 16,900 1,508 Caterpillar Inc. 13,100 1,395 Boeing Co. 15,820 1,177 Danaher Corp. 20,651 1,156 United Parcel Service Inc. Class B 14,000 1,130 FedEx Corp. 11,776 1,083 Precision Castparts Corp. 5,552 960 Cummins Inc. 7,321 879 Honeywell International Inc. 12,900 788 Raytheon Co. 14,149 747 Fastenal Co. 13,325 721 Goodrich Corp. 5,400 677 CSX Corp. 29,700 639 WW Grainger Inc. 2,732 587 Fluor Corp. 9,058 544 Ingersoll-Rand plc 13,100 542 Emerson Electric Co. 9,800 511 Roper Industries Inc. 5,110 507 Textron Inc. 18,111 504 CH Robinson Worldwide Inc. 7,611 498 Expeditors International of Washington Inc. 10,266 477 AMETEK Inc. 9,467 459 Deere & Co. 5,600 453 Republic Services Inc. Class A 14,110 431 Flowserve Corp. 3,671 424 KBR Inc. 11,596 412 * TransDigm Group Inc. 3,510 406 Stanley Black & Decker Inc. 5,227 402 * Stericycle Inc. 4,798 401 JB Hunt Transport Services Inc. 7,310 397 Equifax Inc. 8,958 397 Joy Global Inc. 5,219 384 * WABCO Holdings Inc. 6,296 381 * Jacobs Engineering Group Inc. 8,495 377 * BE Aerospace Inc. 8,011 372 * Thomas & Betts Corp. 5,156 371 Rockwell Collins Inc. 6,400 368 Donaldson Co. Inc. 10,286 368 Southwest Airlines Co. 44,357 366 PACCAR Inc. 7,800 365 * Fortune Brands Home & Security Inc. 16,325 360 Nordson Corp. 6,550 357 Chicago Bridge & Iron Co. NV 8,058 348 Pall Corp. 5,800 346 Valmont Industries Inc. 2,911 342 MSC Industrial Direct Co. Inc. Class A 4,100 341 Towers Watson & Co. Class A 5,100 337 Wabtec Corp. 4,453 336 Landstar System Inc. 5,685 328 * WESCO International Inc. 5,019 328 Regal-Beloit Corp. 5,000 328 * AGCO Corp. 6,937 328 * Quanta Services Inc. 15,495 324 Pentair Inc. 6,800 324 URS Corp. 7,607 323 * Spirit Aerosystems Holdings Inc. Class A 13,000 318 * Huntington Ingalls Industries Inc. 7,819 315 Manitowoc Co. Inc. 22,400 310 SPX Corp. 3,997 310 * Babcock & Wilcox Co. 11,919 307 * Shaw Group Inc. 9,600 304 Toro Co. 4,159 296 Trinity Industries Inc. 8,800 290 Copa Holdings SA Class A 3,638 288 Dun & Bradstreet Corp. 3,400 288 UTi Worldwide Inc. 16,212 279 * AECOM Technology Corp. 12,134 271 * Navistar International Corp. 6,646 269 Gardner Denver Inc. 4,188 264 General Dynamics Corp. 3,491 256 Armstrong World Industries Inc. 5,203 254 Waste Connections Inc. 7,800 254 Manpower Inc. 5,250 249 Robert Half International Inc. 8,200 248 Xylem Inc. 8,739 243 * CNH Global NV 6,000 238 Covanta Holding Corp. 14,400 234 Illinois Tool Works Inc. 3,700 211 Alliant Techsystems Inc. 3,886 195 * Air Lease Corp. 8,000 193 Cintas Corp. 4,550 178 Norfolk Southern Corp. 2,700 178 Tyco International Ltd. 2,600 146 Lockheed Martin Corp. 1,503 135 Exelis Inc. 8,739 109 ITT Corp. 4,369 100 * Delta Air Lines Inc. 9,100 90 * Oshkosh Corp. 3,547 82 Con-way Inc. 2,465 80 Ryder System Inc. 1,400 74 L-3 Communications Holdings Inc. 489 35 * United Continental Holdings Inc. 1,200 26 IDEX Corp. 529 22 Information Technology (9.5%) * Apple Inc. 27,944 16,752 International Business Machines Corp. 36,747 7,667 Microsoft Corp. 203,956 6,578 * Google Inc. Class A 7,772 4,984 Intel Corp. 151,400 4,256 Cisco Systems Inc. 172,215 3,642 Oracle Corp. 121,190 3,534 QUALCOMM Inc. 45,700 3,109 Visa Inc. Class A 17,624 2,080 * EMC Corp. 68,136 2,036 Mastercard Inc. Class A 3,750 1,577 Hewlett-Packard Co. 65,489 1,561 * eBay Inc. 39,444 1,455 * Dell Inc. 59,801 993 * Cognizant Technology Solutions Corp. Class A 11,698 900 Accenture plc Class A 13,600 877 Broadcom Corp. Class A 21,143 831 Corning Inc. 58,977 830 Texas Instruments Inc. 23,446 788 * Yahoo! Inc. 50,666 771 Intuit Inc. 12,524 753 * Adobe Systems Inc. 21,296 731 * NetApp Inc. 15,271 684 Applied Materials Inc. 53,080 660 Motorola Solutions Inc. 12,867 654 * Citrix Systems Inc. 8,154 643 * Symantec Corp. 33,239 622 Altera Corp. 15,152 603 * Teradata Corp. 8,251 562 Analog Devices Inc. 13,696 553 Amphenol Corp. Class A 9,096 544 CA Inc. 19,407 535 Fidelity National Information Services Inc. 15,481 513 * Fiserv Inc. 7,371 511 * Motorola Mobility Holdings Inc. 12,600 494 * Autodesk Inc. 11,608 491 KLA-Tencor Corp. 9,012 490 Xilinx Inc. 13,429 489 * Juniper Networks Inc. 20,600 471 Western Union Co. 25,665 452 Avago Technologies Ltd. 11,135 434 * Alliance Data Systems Corp. 3,377 425 VeriSign Inc. 10,728 411 * BMC Software Inc. 9,883 397 * Lam Research Corp. 7,700 344 Activision Blizzard Inc. 26,460 339 Factset Research Systems Inc. 3,299 327 Global Payments Inc. 6,714 319 * Synopsys Inc. 10,000 307 * SAIC Inc. 22,806 301 FLIR Systems Inc. 11,769 298 Solera Holdings Inc. 6,390 293 * Atmel Corp. 28,800 284 * NVIDIA Corp. 17,900 275 DST Systems Inc. 5,030 273 Total System Services Inc. 11,700 270 National Instruments Corp. 9,411 268 Computer Sciences Corp. 8,200 246 * Fairchild Semiconductor International Inc. Class A 16,325 240 * Marvell Technology Group Ltd. 15,000 236 Automatic Data Processing Inc. 4,274 236 Xerox Corp. 26,155 211 Lexmark International Inc. Class A 5,300 176 * Salesforce.com Inc. 1,103 170 Maxim Integrated Products Inc. 5,500 157 * Ingram Micro Inc. 7,800 145 Tellabs Inc. 35,248 143 Linear Technology Corp. 4,000 135 * LSI Corp. 14,400 125 Harris Corp. 2,100 95 AVX Corp. 6,400 85 * Tech Data Corp. 1,400 76 * First Solar Inc. 2,971 74 IAC/InterActiveCorp 1,500 74 * Arrow Electronics Inc. 700 29 * Freescale Semiconductor Holdings I Ltd. 1,600 25 Lender Processing Services Inc. 800 21 Materials (1.9%) Monsanto Co. 16,208 1,293 Freeport-McMoRan Copper & Gold Inc. 29,394 1,118 Newmont Mining Corp. 16,554 849 EI du Pont de Nemours & Co. 15,728 832 Mosaic Co. 12,048 666 CF Industries Holdings Inc. 3,312 605 Dow Chemical Co. 17,400 603 LyondellBasell Industries NV Class A 13,538 591 Ecolab Inc. 9,400 580 Sigma-Aldrich Corp. 6,780 495 Alcoa Inc. 49,200 493 FMC Corp. 4,399 466 Ball Corp. 10,718 460 Sherwin-Williams Co. 4,100 446 Airgas Inc. 4,819 429 Praxair Inc. 3,600 413 Celanese Corp. Class A 8,640 399 * Crown Holdings Inc. 10,541 388 Vulcan Materials Co. 9,034 386 * WR Grace & Co. 6,600 381 Cytec Industries Inc. 5,833 355 Reliance Steel & Aluminum Co. 6,200 350 * Owens-Illinois Inc. 14,600 341 Solutia Inc. 12,000 335 Nucor Corp. 7,400 318 Ashland Inc. 5,198 317 Westlake Chemical Corp. 4,700 304 Cliffs Natural Resources Inc. 4,384 304 Walter Energy Inc. 5,107 302 Royal Gold Inc. 4,571 298 Silgan Holdings Inc. 6,306 279 Scotts Miracle-Gro Co. Class A 5,042 273 Sealed Air Corp. 11,800 228 Martin Marietta Materials Inc. 2,286 196 Albemarle Corp. 2,800 179 International Paper Co. 4,943 173 Schnitzer Steel Industries Inc. 4,207 168 * Intrepid Potash Inc. 6,803 165 Titanium Metals Corp. 9,700 131 United States Steel Corp. 1,659 49 * Rockwood Holdings Inc. 900 47 Air Products & Chemicals Inc. 500 46 Telecommunication Services (1.2%) AT&T Inc. 157,466 4,918 Verizon Communications Inc. 76,300 2,917 * Crown Castle International Corp. 13,267 708 * SBA Communications Corp. Class A 8,011 407 * Sprint Nextel Corp. 122,135 348 * tw telecom inc Class A 14,900 330 * NII Holdings Inc. 14,251 261 Telephone & Data Systems Inc. 10,725 248 * United States Cellular Corp. 5,015 205 * MetroPCS Communications Inc. 21,500 194 CenturyLink Inc. 2,600 101 * Clearwire Corp. Class A 10,263 23 Utilities (1.6%) Southern Co. 29,442 1,323 NextEra Energy Inc. 15,197 928 Consolidated Edison Inc. 11,880 694 Dominion Resources Inc. 13,408 687 FirstEnergy Corp. 14,278 651 PG&E Corp. 14,635 635 Sempra Energy 10,529 631 Edison International 14,208 604 Xcel Energy Inc. 21,000 556 Entergy Corp. 7,700 517 * AES Corp. 35,469 464 ONEOK Inc. 5,592 457 Wisconsin Energy Corp. 12,732 448 Northeast Utilities 10,794 401 * Calpine Corp. 23,010 396 American Water Works Co. Inc. 11,328 386 CMS Energy Corp. 16,627 366 NSTAR 7,142 347 OGE Energy Corp. 6,393 342 Alliant Energy Corp. 7,713 334 MDU Resources Group Inc. 14,804 331 Exelon Corp. 8,192 321 ITC Holdings Corp. 4,070 313 NV Energy Inc. 19,087 308 Duke Energy Corp. 13,392 281 Questar Corp. 14,533 280 Aqua America Inc. 12,483 278 National Fuel Gas Co. 5,501 265 UGI Corp. 9,552 260 * NRG Energy Inc. 15,424 242 AGL Resources Inc. 6,000 235 * GenOn Energy Inc. 83,412 174 Public Service Enterprise Group Inc. 5,564 170 American Electric Power Co. Inc. 300 12 Total Common Stocks (Cost $250,392) Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (52.1%) Alabama (0.2%) Alabama 21st Century Authority Tobacco Settlement Revenue 5.000% 6/1/20 500 584 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/21 500 581 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/22 500 574 Arizona (1.6%) Arizona Board Regents Arizona State University System Revenue 5.875% 7/1/24 100 118 Arizona COP 5.000% 10/1/18 (4) 500 581 Arizona Health Facilities Authority Revenue (Banner Health) 5.000% 1/1/25 500 542 Arizona School Facilities Board COP 5.500% 9/1/23 500 566 Arizona School Facilities Board Revenue (School Improvement) 5.750% 7/1/14 (Prere.) 500 558 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/24 500 586 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/25 500 561 Arizona Transportation Board Highway Revenue 5.250% 7/1/12 (Prere.) 2,215 2,243 Arizona Transportation Board Highway Revenue 5.250% 7/1/12 (Prere.) 1,965 1,990 Arizona Water Infrastructure Finance Authority Revenue 4.000% 10/1/14 500 544 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/30 275 291 Mesa AZ Utility System Revenue 5.000% 7/1/14 (Prere.) 500 552 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/24 300 335 Phoenix AZ Civic Improvement Corp. Airport Revenue (Light Rail Project) 5.000% 7/1/19 (2) 780 849 Phoenix AZ Civic Improvement Corp. Water System Revenue 5.000% 7/1/21 (14) 500 560 Salt River Project Arizona Agricultural Improvement & Power District Revenue 5.000% 1/1/28 750 841 Salt River Project Arizona Agricultural Improvement & Power District Revenue 5.000% 12/1/28 500 583 Salt Verde AZ Financial Project Revenue 5.250% 12/1/24 500 538 University Medical Center Corp. Arizona Hospital Revenue 5.000% 7/1/19 500 541 Yavapai County AZ Industrial Development Authority Hospital Facility Revenue (Northern Arizona Healthcare System) 5.250% 10/1/22 500 590 California (5.9%) Bay Area CA Infrastructure Financing Authority Revenue 5.000% 8/1/17 (14) 500 540 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/25 500 565 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 10/1/30 500 544 California Department of Water Resources Power Supply Revenue 5.500% 5/1/12 (Prere.) 3,000 3,044 California Department of Water Resources Power Supply Revenue 5.000% 5/1/16 500 582 California Department of Water Resources Power Supply Revenue 5.000% 5/1/17 500 594 California Department of Water Resources Power Supply Revenue 5.000% 5/1/18 500 606 California Department of Water Resources Power Supply Revenue 5.000% 5/1/18 500 606 California Department of Water Resources Power Supply Revenue 5.000% 5/1/19 500 610 California Department of Water Resources Power Supply Revenue 5.000% 5/1/20 575 708 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/28 500 577 California Economic Recovery Bonds GO 5.000% 7/1/14 (Prere.) 205 226 California Economic Recovery Bonds GO 5.000% 7/1/15 295 322 California Economic Recovery Bonds GO 5.000% 7/1/18 500 599 California Economic Recovery Bonds GO 5.000% 7/1/19 500 603 California Economic Recovery Bonds GO 5.000% 7/1/20 500 594 California Economic Recovery Bonds GO 5.250% 7/1/21 500 595 California Economic Recovery Bonds GO 5.000% 7/1/22 500 572 California Educational Facilities Authority Revenue (University of San Francisco) 6.125% 10/1/30 500 601 California GO 5.250% 10/1/13 (14) 500 536 California GO 5.000% 11/1/13 500 536 California GO 5.000% 6/1/15 500 551 California GO 6.000% 2/1/16 500 588 California GO 5.000% 11/1/16 350 405 California GO 5.000% 3/1/17 500 581 California GO 5.000% 4/1/17 500 582 California GO 5.500% 4/1/18 500 602 California GO 6.000% 4/1/18 500 618 California GO 5.000% 9/1/18 500 565 California GO 5.000% 11/1/18 (3) 500 581 California GO 5.000% 6/1/19 (14) 500 570 California GO 5.000% 10/1/21 250 282 California GO 5.000% 6/1/25 495 531 California GO 5.500% 3/1/26 500 564 California GO 5.000% 6/1/27 (14) 500 547 California GO 5.000% 9/1/27 500 541 California GO 4.500% 8/1/28 (2) 485 497 California GO 5.750% 4/1/29 500 576 California GO 5.000% 9/1/29 (2) 500 532 California GO 5.250% 3/1/30 500 546 California GO 5.250% 9/1/30 500 554 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) PUT 5.000% 7/1/14 500 546 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/17 500 581 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospital at Stanford) 5.000% 8/15/20 325 386 California Health Facilities Financing Authority Revenue (Rady Children's Hospital) 5.000% 8/15/31 500 521 California Health Facilities Financing Authority Revenue (Sutter Health) 5.500% 8/15/26 500 581 California Infrastructure & Economic Development Bank Revenue (Bay Area Toll Bridges Seismic Retrofit) 5.000% 1/1/28 (Prere.) 500 651 1 California Infrastructure & Economic Development Bank Revenue (Bay Area Toll Bridges Seismic Retrofit) TOB VRDO 0.200% 4/2/12 (ETM) 1,250 1,250 California Municipal Finance Authority Revenue (University of La Verne) 6.125% 6/1/30 500 541 California Public Works Board Lease Revenue (Judicial Council Projects) 5.125% 12/1/29 250 264 2 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/32 350 361 California State University Revenue Systemwide 5.750% 11/1/27 500 574 California State University Revenue Systemwide 5.250% 11/1/29 300 332 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.000% 4/1/19 500 586 California Statewide Communities Development Authority Revenue (Proposition 1A Receivables Program) 5.000% 6/15/13 500 527 Los Angeles CA Community College District GO 5.000% 8/1/27 500 561 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/27 500 563 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/24 500 574 Los Angeles CA GO 5.000% 9/1/20 (14) 500 549 Los Angeles CA Unified School District GO 5.000% 7/1/21 (4) 1,825 2,123 Los Angeles CA Unified School District GO 5.000% 7/1/26 500 563 Los Angeles CA Unified School District GO 5.000% 7/1/29 500 558 Los Angeles CA Unified School District GO 5.000% 7/1/29 500 558 Los Angeles CA Wastewater System Revenue 5.000% 6/1/29 500 558 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/19 560 680 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/27 (4) 500 556 Sacramento County CA Airport Revenue 5.625% 7/1/29 500 544 San Bernardino County CA Transportation Authority Revenue 5.000% 3/1/31 500 568 San Diego CA Community College District GO 5.000% 8/1/31 500 567 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/28 500 564 San Diego CA Public Facilities Financing Authority Water Revenue 5.250% 8/1/28 500 578 San Diego CA Unified School District GO 0.000% 7/1/27 500 236 San Diego CA Unified School District GO 5.500% 7/1/27 (4) 500 631 San Diego CA Unified School District GO 0.000% 7/1/28 500 222 San Diego CA Unified School District GO 0.000% 7/1/29 500 209 San Diego County CA Regional Airport Authority Revenue 5.000% 7/1/30 (4) 500 540 San Francisco CA City & County Earthquake Safety GO 5.000% 6/15/28 500 566 San Francisco CA City & County International Airport Revenue 5.250% 5/1/22 500 578 San Francisco CA City & County International Airport Revenue 5.000% 5/1/27 225 255 San Francisco CA City & County International Airport Revenue 5.000% 5/1/30 500 553 San Francisco CA City & County Public Utilities Commission Water Revenue 5.500% 11/1/30 500 585 San Jose CA Redevelopment Agency Tax Allocation Revenue 6.500% 8/1/28 700 766 University of California Revenue 5.000% 5/15/21 500 559 University of California Revenue 5.000% 5/15/25 500 565 University of California Revenue 5.000% 5/15/27 (14) 500 555 University of California Revenue 5.000% 5/15/28 (14) 500 555 1 University of California Revenue TOB VRDO 0.210% 4/3/12 665 665 Whittier CA Health Facility Revenue (Presbyterian Intercommunity Hospital) VRDO 0.150% 4/9/12 LOC 1,200 1,200 Colorado (0.9%) Colorado Department of Transportation RAN 5.250% 12/15/13 (Prere.) 3,750 4,058 Colorado Department of Transportation RAN 5.500% 6/15/15 (14) 500 577 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.250% 2/1/31 500 557 Denver CO City & County Airport Revenue 5.000% 11/15/26 430 476 E-470 Public Highway Authority Colorado Revenue 5.250% 9/1/18 (14) 1,500 1,644 E-470 Public Highway Authority Colorado Revenue 5.375% 9/1/26 500 524 University of Colorado Enterprise System Revenue 5.000% 6/1/29 500 580 Connecticut (1.0%) Connecticut GO 5.500% 12/15/13 3,000 3,264 Connecticut GO 5.000% 1/1/14 500 540 Connecticut GO 5.000% 11/1/14 500 558 Connecticut GO 5.000% 12/1/14 500 559 Connecticut GO 5.000% 11/1/16 410 485 Connecticut Health & Educational Facilities Authority Revenue (Hartford Healthcare) 5.000% 7/1/26 500 539 Connecticut Health & Educational Facilities Authority Revenue (Yale University) VRDO 0.160% 4/9/12 2,100 2,100 Connecticut Special Tax Revenue (Transportation Infrastructure) 6.500% 10/1/12 500 516 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 2/1/16 110 127 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/25 500 564 Delaware (0.1%) Delaware GO 5.000% 10/1/20 500 626 District of Columbia (0.3%) District of Columbia GO 5.000% 6/1/21 (4) 500 576 District of Columbia Income Tax Revenue 5.250% 12/1/27 500 599 District of Columbia Income Tax Revenue 5.000% 12/1/30 500 565 Metropolitan Washington DC/VA Airports Authority Airport System Revenue 5.000% 10/1/24 500 574 Florida (2.0%) Broward County FL Airport System Revenue 5.375% 10/1/29 500 554 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 1,000 1,107 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.250% 6/1/17 435 492 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.500% 6/1/17 500 571 Florida Board of Education Capital Outlay GO 5.000% 1/1/14 500 540 Florida Board of Education Lottery Revenue 5.000% 7/1/16 (2) 500 566 Florida Board of Education Lottery Revenue 5.000% 7/1/18 500 597 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/22 500 592 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/24 500 564 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/15 (14) 625 705 Florida Turnpike Authority Revenue 5.000% 7/1/19 500 601 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.180% 4/9/12 900 900 Jacksonville FL Electric Authority Water & Sewer Revenue 5.000% 10/1/31 500 554 Jacksonville FL Health Facilities Authority Hospital Revenue (Baptist Medical Center Project) VRDO 0.200% 4/2/12 LOC 700 700 Miami-Dade County FL Aviation Revenue (Miami International Airport) 4.875% 10/1/24 500 544 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/30 585 620 Miami-Dade County FL School Board COP 5.000% 11/1/22 (2) 500 540 Miami-Dade County FL Water & Sewer Revenue 5.000% 10/1/26 (14) 500 543 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) 5.000% 1/1/19 500 588 Orange County FL School Board COP VRDO 0.210% 4/9/12 LOC 1,300 1,300 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/30 500 542 Orlando FL Utility Commission Water & Electric Revenue 5.250% 10/1/13 (ETM) 500 537 Orlando FL Utility Commission Water & Electric Revenue 5.250% 10/1/14 (ETM) 500 560 1 South Florida Water Management District COP TOB VRDO 0.210% 4/2/12 2,300 2,300 Tohopekaliga FL Water Authority Utility System Revenue 5.750% 10/1/30 500 590 Georgia (1.6%) Atlanta GA Airport Revenue 5.000% 1/1/16 525 593 Atlanta GA Airport Revenue 5.000% 1/1/20 500 587 Atlanta GA Water & Wastewater Revenue 5.750% 11/1/27 (4) 500 619 DeKalb County GA Water & Sewer Revenue 5.250% 10/1/31 500 566 Georgia GO 5.000% 10/1/13 500 536 Georgia GO 4.000% 1/1/15 575 630 Georgia GO 5.000% 9/1/15 (Prere.) 500 574 Georgia GO 5.000% 4/1/16 500 583 Georgia GO 5.000% 5/1/16 500 585 Georgia GO 5.000% 7/1/16 400 470 Georgia GO 5.000% 7/1/16 500 588 Georgia GO 5.000% 5/1/17 450 539 Georgia GO 5.750% 8/1/17 500 621 Georgia GO 5.000% 7/1/21 500 629 Georgia GO 5.000% 7/1/22 500 597 Georgia GO 5.000% 5/1/25 500 597 Georgia Road & Tollway Authority GAN 5.000% 6/1/14 500 548 Georgia Road & Tollway Authority Revenue 5.000% 6/1/17 500 593 Gwinnett County GA School District GO 5.000% 2/1/28 500 614 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/16 590 655 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/21 500 527 Milledgeville-Baldwin County GA Development Authority Revenue (Georgia College & State University Foundation) 5.625% 9/1/14 (Prere.) 500 567 Municipal Electric Authority Georgia Revenue (Combined Cycle Project) 5.000% 11/1/17 365 428 Municipal Electric Authority Georgia Revenue (Project One) 5.250% 1/1/17 525 613 Private Colleges & University Authority of Georgia Revenue (Emory University) 5.000% 9/1/28 500 565 Hawaii (0.6%) Hawaii GO 5.750% 2/1/15 (4) 500 573 Hawaii GO 5.000% 4/1/19 (2) 500 582 Hawaii GO 5.000% 6/1/29 500 578 Hawaii GO 5.000% 12/1/29 500 579 Hawaii Pacific Health Revenue 5.000% 7/1/19 575 628 Honolulu HI City & County GO 5.000% 7/1/20 (4) 500 585 Honolulu HI City & County GO 5.000% 12/1/30 310 353 Honolulu HI City & County GO 5.250% 8/1/31 500 584 University of Hawaii Revenue 5.000% 10/1/27 500 565 Illinois (1.8%) Chicago IL Board of Education GO 5.250% 12/1/24 (4) 500 554 Chicago IL Board of Education GO 5.250% 12/1/26 (12) 500 545 Chicago IL GO 5.000% 12/1/16 (2) 500 575 Chicago IL GO 5.500% 1/1/17 (4) 500 579 Chicago IL GO 5.000% 1/1/19 (2) 500 553 Chicago IL GO VRDO 0.200% 4/2/12 1,425 1,425 Chicago IL GO VRDO 0.200% 4/2/12 860 860 Chicago IL Metropolitan Water Reclamation District GO 5.000% 12/1/31 500 571 Chicago IL O'Hare International Airport Revenue 5.250% 1/1/15 (14) 155 171 Chicago IL O'Hare International Airport Revenue 5.250% 1/1/17 (14) 370 423 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/24 (4) 500 545 Chicago IL O'Hare International Airport Revenue 5.250% 1/1/24 (14) 500 537 Cook County IL GO 5.000% 11/15/21 500 571 Cook County IL GO 5.000% 11/15/28 500 540 Cook County IL GO 5.250% 11/15/28 500 554 Illinois Finance Authority Revenue (Trinity Health Corp.) 5.000% 12/1/30 500 533 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/29 500 575 Illinois GO 5.000% 1/1/18 500 565 Illinois GO 5.000% 1/1/21 (4) 500 558 Illinois GO 5.000% 6/1/26 500 519 Illinois Regional Transportation Authority Revenue 6.250% 7/1/23 (4) 500 656 Illinois Sales Tax Revenue 5.500% 6/15/17 (3) 500 601 Illinois Toll Highway Authority Revenue 5.000% 1/1/25 (4) 500 548 Illinois Toll Highway Authority Revenue 5.000% 1/1/28 500 542 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/19 (3) 1,000 794 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/26 (4) 500 264 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/27 (4) 250 124 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 6.000% 6/1/28 400 448 Indiana (0.9%) Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.200% 4/2/12 5,100 5,100 Indiana Finance Authority Revenue (State Revolving Fund) 5.000% 2/1/18 500 598 Indiana Health & Educational Facility Financing Authority Hospital Revenue (Clarian Health Obligated Group) 5.000% 2/15/25 290 302 Indiana Municipal Power Agency Revenue 5.250% 1/1/15 (14) 500 515 Indiana Office Building Commission Facilities Revenue (New Castle Correctional Facility) 5.250% 7/1/19 (14) 500 597 Indiana Transportation Finance Authority Highway Revenue 5.000% 12/1/12 (14) 500 516 Indiana University Student Fee Revenue 5.000% 6/1/19 445 544 Indiana University Student Fee Revenue 5.000% 8/1/23 100 114 Iowa (0.0%) Iowa Special Obligation Revenue (Ijobs Program) 5.000% 6/1/24 220 256 Kansas (0.5%) Kansas Department of Transportation Highway Revenue 5.000% 9/1/22 500 583 Leavenworth County KS Unified School District GO 4.500% 9/1/19 (12) 500 580 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/16 1,250 1,449 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/17 900 1,035 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/29 500 535 Kentucky (0.2%) Kentucky Property & Building Commission Revenue 5.250% 10/1/15 (4) 150 172 Kentucky Property & Building Commission Revenue 5.375% 11/1/23 500 577 Kentucky Property & Building Commission Revenue 5.000% 11/1/26 (4) 500 552 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 4.000% 7/1/17 500 567 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/25 305 349 Louisiana (0.5%) Jefferson Parish LA Environmental Facilities & Community Development Authority Revenue 5.000% 4/1/18 405 469 Louisiana Citizens Property Insurance Corp. Assessment Revenue 5.000% 6/1/22 (2) 500 537 Louisiana Gasoline & Fuel Tax Revenue 5.000% 5/1/31 (4) 500 547 Louisiana GO 5.000% 5/1/18 (4) 500 570 Louisiana GO 5.000% 5/1/23 (4) 500 567 Louisiana Public Facilities Authority Revenue (Ochsner Clinic Foundation Project) 5.000% 5/15/16 1,260 1,376 Maine (0.1%) Portland ME Airport Revenue 5.000% 1/1/20 (4) 500 582 Maryland (1.2%) Howard County MD GO 5.000% 8/15/24 200 244 Maryland Department of Transportation Revenue 5.000% 2/15/18 500 605 Maryland GO 5.000% 3/1/15 550 621 Maryland GO 5.250% 3/1/15 500 569 Maryland GO 5.000% 8/1/15 500 573 Maryland GO 5.000% 8/1/15 (Prere.) 500 573 Maryland GO 5.000% 11/1/16 105 125 Maryland GO 5.000% 7/15/17 610 734 Maryland GO 5.000% 8/1/17 500 603 Maryland GO 5.250% 8/15/17 500 610 Maryland GO 5.000% 3/15/22 500 597 Maryland Transportation Authority Facilities Projects Revenue 5.000% 7/1/15 (4) 750 824 Maryland Transportation Authority Facilities Projects Revenue 5.000% 7/1/22 500 597 Maryland Transportation Authority GAN 5.000% 3/1/16 465 542 Maryland Transportation Authority GAN 5.250% 3/1/16 150 176 Maryland Transportation Authority GAN 5.250% 3/1/20 500 613 Montgomery County MD GO 5.000% 7/1/17 500 601 Montgomery County MD GO 5.000% 11/1/17 500 606 Prince Georges County MD GO 5.000% 9/15/23 500 614 Washington Suburban Sanitation District Maryland GO 5.000% 6/1/17 500 600 Massachusetts (2.8%) 2 Boston MA GO 5.000% 2/1/22 500 629 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.000% 7/1/18 (Prere.) 500 613 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/22 480 608 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/26 (14) 400 517 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/28 500 622 Massachusetts College Building Authority Revenue 5.000% 5/1/16 (Prere.) 500 583 Massachusetts College Building Authority Revenue 5.250% 5/1/29 445 504 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/23 500 568 Massachusetts Development Finance Agency Revenue (Emerson College) 5.500% 1/1/30 350 382 Massachusetts Development Finance Agency Revenue (Harvard University) 5.000% 1/1/20 355 441 Massachusetts Development Finance Agency Revenue (UMASS Memorial Medical Center) 5.125% 7/1/26 500 528 Massachusetts Development Finance Agency Revenue (Wentworth Institute of Technology) VRDO 0.170% 4/9/12 LOC 500 500 Massachusetts GO 5.500% 11/1/13 (3) 2,000 2,166 Massachusetts GO 5.000% 5/1/14 500 548 Massachusetts GO 5.000% 8/1/14 500 553 Massachusetts GO 5.000% 8/1/15 500 573 Massachusetts GO 5.500% 11/1/16 500 604 Massachusetts GO 5.500% 10/1/18 500 623 Massachusetts GO 5.000% 7/1/20 500 609 Massachusetts GO 5.000% 8/1/20 500 617 Massachusetts GO 5.500% 10/1/20 500 638 Massachusetts GO 5.250% 8/1/23 500 630 Massachusetts GO 5.000% 3/1/26 500 584 Massachusetts GO 5.000% 4/1/29 500 575 Massachusetts GO VRDO 0.260% 4/2/12 3,100 3,100 Massachusetts Health & Educational Facilities Authority Revenue (Caritas Christi Obligated Group) 6.500% 7/1/12 (ETM) 505 512 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.000% 12/15/28 500 581 Massachusetts Health & Educational Facilities Authority Revenue (Lahey Clinic Medical Center) 5.000% 8/15/15 (14) 500 555 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.500% 7/1/22 475 626 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 5/15/19 500 610 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/27 (14) 500 551 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/30 (4) 500 554 Massachusetts Special Obligation Dedicated Tax Revenue 5.500% 1/1/26 (3) 500 598 Massachusetts Turnpike Authority Revenue (Metropolitan Highway System) 0.000% 1/1/29 (14) 300 142 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/21 500 637 Massachusetts Water Resources Authority Revenue 5.000% 8/1/25 895 1,050 University of Massachusetts Building Authority Revenue 5.250% 11/1/14 (Prere.) 500 561 Michigan (0.7%) Detroit MI City School District GO 5.250% 5/1/28 (4) 500 570 Mason MI Public School District (School Building & Site) GO 5.250% 5/1/17 (4) 1,850 2,018 Michigan Building Authority Revenue 5.000% 10/15/20 (4) 500 589 Michigan GO 5.000% 9/15/14 (4) 500 549 Michigan GO 5.000% 5/1/18 500 589 Michigan GO 5.500% 11/1/25 595 687 Michigan Trunk Line Revenue 5.000% 11/1/21 500 593 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) 5.000% 12/1/16 500 555 Minnesota (0.7%) Chisago Lakes MN Independent School District GO 5.000% 2/1/15 (4) 500 560 Minnesota GO 5.000% 6/1/13 65 69 Minnesota GO 5.000% 6/1/13 (ETM) 435 459 Minnesota GO 5.000% 11/1/14 500 558 Minnesota GO 5.000% 8/1/15 500 573 Minnesota GO 5.000% 10/1/17 500 605 Minnesota GO 5.000% 8/1/19 500 618 Minnesota GO 5.000% 8/1/21 500 615 Minnesota Public Facilities Authority Revenue (State Revolving Fund) 5.000% 3/1/15 500 563 Southern Minnesota Municipal Power Agency Power Supply System Revenue 5.250% 1/1/30 500 551 University of Minnesota Revenue 5.000% 8/1/19 500 609 University of Minnesota Revenue 5.250% 12/1/29 500 589 Mississippi (0.1%) DeSoto County MS School District GO 5.000% 5/1/19 370 448 Mississippi GO 5.500% 12/1/18 750 936 Missouri (0.4%) Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/26 500 561 Missouri Highways & Transportation Commission Road Revenue 5.000% 5/1/15 300 341 Missouri Highways & Transportation Commission Road Revenue 5.000% 5/1/17 500 596 Missouri Highways & Transportation Commission Road Revenue 5.000% 2/1/23 600 757 Missouri Highways & Transportation Commission Road Revenue 5.000% 5/1/23 500 585 Missouri Highways & Transportation Commission Road Revenue 5.250% 5/1/23 350 416 Nebraska (0.0%) Municipal Energy Agency of Nebraska Power Supply System Revenue 5.000% 4/1/31 345 381 Nevada (0.5%) Clark County NV GO 5.000% 12/1/29 500 550 Clark County NV Highway Improvement Motor Vehicle Fuel Tax Revenue 5.000% 7/1/27 500 550 Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 5.000% 7/1/15 155 173 Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 4.500% 7/1/20 455 506 Clark County NV School District GO 5.000% 6/15/18 1,690 1,976 Nevada Capital Improvement & Cultural Affairs GO 5.000% 12/1/26 (3) 500 551 New Hampshire (0.1%) Manchester NH General Airport Revenue 5.000% 1/1/17 500 557 New Hampshire Municipal Bond Bank Revenue 5.000% 8/15/16 115 135 New Jersey (2.9%) Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 5.250% 11/1/13 (Prere.) 875 943 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 0.000% 11/1/21 (4) 500 379 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 0.000% 11/1/22 (4) 500 362 Morris County NJ Improvement Authority School District Revenue (Morris Hills Regional District Project) 5.000% 10/1/23 495 620 New Jersey Economic Development Authority Revenue (Bayonne/IMTT Project) VRDO 0.160% 4/2/12 LOC 1,600 1,600 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.750% 6/15/29 500 551 New Jersey Economic Development Authority Revenue (Motor Vehicle Surcharges) 5.250% 7/1/26 (14) 500 577 New Jersey Economic Development Authority Revenue (New Jersey Transit Light Rail Transit System Project) 5.000% 5/1/17 500 582 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/13 (Prere.) 500 533 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/13 (Prere.) 500 533 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/14 500 549 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 12/15/15 (14) 400 460 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 3/1/26 500 545 New Jersey Economic Development Authority Revenue (School Facilities Construction) PUT 5.000% 9/1/14 (4) 500 548 New Jersey Economic Development Authority Transportation Project Sublease Revenue (New Jersey Transit Corp. Light Rail Transit System Project) 5.000% 5/1/19 500 588 New Jersey Equipment Lease Purchase COP 5.000% 6/15/16 425 484 New Jersey Equipment Lease Purchase COP 5.000% 6/15/17 195 224 New Jersey Equipment Lease Purchase COP 5.000% 6/15/18 530 613 New Jersey Equipment Lease Purchase COP 5.000% 6/15/19 500 572 New Jersey GO 5.250% 7/15/15 (2) 500 574 New Jersey GO 5.000% 8/15/15 790 903 New Jersey GO 5.250% 7/1/16 (14) 500 589 New Jersey GO 5.250% 7/15/18 (2) 500 609 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/19 500 559 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/16 245 276 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.250% 12/1/28 400 429 New Jersey Sports & Exposition Authority Revenue 5.000% 9/1/16 200 227 New Jersey Transportation Corp. COP 5.500% 9/15/15 (2) 200 226 New Jersey Transportation Corp. COP 5.000% 9/15/19 (4) 500 533 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/14 (Prere.) 500 552 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/14 (14) 500 559 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/15 (2) 170 196 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/15 (2) 110 128 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/15 (14) 200 233 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/16 275 320 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/16 (14) 100 119 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/17 (4) 150 181 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/20 (3) 2,500 3,037 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/26 (2) 2,000 988 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 6/15/31 500 570 New Jersey Turnpike Authority Revenue 5.000% 1/1/20 100 117 New Jersey Turnpike Authority Revenue 5.000% 1/1/22 500 571 New Jersey Turnpike Authority Revenue 5.500% 1/1/25 (2) 500 610 Newark NJ GO 5.000% 10/1/19 500 582 Rutgers State University New Jersey Revenue VRDO 2.250% 4/3/12 200 200 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/18 500 520 New Mexico (0.2%) New Mexico Educational Assistance Foundation Revenue 5.000% 12/1/19 500 587 New Mexico Finance Authority Transportation Revenue 5.000% 6/15/13 (2) 500 528 New Mexico Finance Authority Transportation Revenue 5.000% 6/15/23 500 592 New York (9.0%) Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/15 500 561 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/18 500 591 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/19 500 596 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.250% 5/1/31 500 559 Long Island NY Power Authority Electric System Revenue 5.500% 12/1/12 (ETM) 2,000 2,071 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/14 410 446 Long Island NY Power Authority Electric System Revenue 5.000% 12/1/17 630 721 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/19 (14) 500 562 Long Island NY Power Authority Electric System Revenue 5.000% 12/1/21 (14) 500 558 Long Island NY Power Authority Electric System Revenue 5.000% 4/1/23 500 564 New York City NY GO 5.750% 8/1/12 (Prere.) 20 20 New York City NY GO 5.500% 6/1/13 (Prere.) 500 531 New York City NY GO 5.250% 8/1/13 500 533 New York City NY GO 5.750% 8/1/13 480 489 New York City NY GO 5.750% 8/1/13 500 509 New York City NY GO 5.000% 1/1/14 500 539 New York City NY GO 5.250% 9/1/14 500 556 New York City NY GO 5.000% 2/1/16 105 121 New York City NY GO 5.000% 8/1/16 500 582 New York City NY GO 5.000% 2/1/17 500 586 New York City NY GO 5.000% 9/1/17 500 567 New York City NY GO 5.000% 2/1/18 500 581 New York City NY GO 5.000% 8/1/19 500 582 New York City NY GO 5.000% 8/1/23 (14) 500 563 New York City NY GO 5.000% 11/1/23 305 336 New York City NY GO 5.250% 8/15/24 500 575 New York City NY GO 5.000% 8/1/25 905 1,004 New York City NY GO 5.000% 8/15/26 475 531 New York City NY GO 5.000% 5/15/28 480 535 New York City NY GO 5.000% 8/1/28 400 450 New York City NY GO 5.000% 8/1/28 500 559 New York City NY GO 5.500% 11/15/28 300 345 New York City NY GO 5.625% 4/1/29 840 976 New York City NY GO 5.000% 5/15/29 500 557 New York City NY GO 5.000% 8/1/31 365 410 New York City NY GO VRDO 0.170% 4/9/12 LOC 1,300 1,300 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/30 500 544 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.000% 5/1/12 500 502 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.375% 6/15/12 (Prere.) 500 505 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.375% 6/15/12 (Prere.) 110 111 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/15 250 285 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.375% 6/15/17 390 394 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 0.000% 6/15/18 750 684 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/27 500 566 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/29 500 557 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 4.750% 6/15/30 255 277 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/30 500 564 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/31 500 563 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/24 (14) 500 547 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/26 (14) 500 546 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/25 500 572 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/26 500 569 New York City NY Transitional Finance Authority Building Aid Revenue 5.125% 1/15/29 1,070 1,201 New York City NY Transitional Finance Authority Future Tax Revenue 5.250% 8/1/12 (Prere.) 500 509 New York City NY Transitional Finance Authority Future Tax Revenue 5.250% 2/1/13 (Prere.) 500 521 New York City NY Transitional Finance Authority Future Tax Revenue 5.375% 2/1/13 2,000 2,036 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/18 500 586 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/22 280 321 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/23 500 586 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/24 500 579 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/25 500 566 New York City NY Transitional Finance Authority Future Tax Revenue 5.250% 2/1/30 500 579 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/31 500 565 New York GO 4.500% 2/1/17 500 577 New York GO 4.500% 2/1/18 500 583 New York GO 4.500% 2/1/19 500 588 New York GO 5.000% 2/15/30 315 359 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/21 (3) 300 367 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/23 500 563 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/30 500 546 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/30 500 552 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) 5.250% 11/15/24 600 699 New York Metropolitan Transportation Authority Revenue (Service Contract) 5.500% 7/1/15 500 569 New York Metropolitan Transportation Authority Revenue (Service Contract) 5.750% 1/1/17 (14) 560 668 New York Metropolitan Transportation Authority Revenue (Service Contract) 5.750% 1/1/17 210 250 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.500% 11/15/14 (14) 500 559 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.500% 11/15/18 600 681 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.500% 11/15/19 (14) 500 515 New York State Dormitory Authority Lease Revenue (City of New York Court Facilities) 5.500% 5/15/24 (2) 500 611 New York State Dormitory Authority Lease Revenue (City of New York Court Facilities) 5.500% 5/15/27 (2) 500 607 New York State Dormitory Authority Lease Revenue (Mental Health Services Facilities) 5.000% 8/15/15 100 113 New York State Dormitory Authority Lease Revenue (Mental Health Services Facilities) 5.000% 8/15/21 500 594 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/24 400 461 New York State Dormitory Authority Revenue (Fordham University) 5.000% 7/1/25 (4) 250 276 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) 5.000% 7/1/30 500 529 New York State Dormitory Authority Revenue (Mount Sinai Hospital Obligated Group) 5.000% 7/1/22 595 656 New York State Dormitory Authority Revenue (Mount Sinai Hospital Obligated Group) 5.000% 7/1/23 500 547 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/18 325 374 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/24 (14) 500 532 New York State Dormitory Authority Revenue (New York University) 6.000% 7/1/19 (14) 500 634 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/26 500 549 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/15 165 186 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/17 500 591 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 500 575 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/20 500 595 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/21 (4) 390 458 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/16 275 316 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/22 500 582 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/20 500 604 New York State Dormitory Authority Revenue (The New School) 5.250% 7/1/30 500 544 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/22 500 570 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/24 365 427 New York State Local Government Assistance Corp. Revenue 5.000% 4/1/21 500 607 New York State Local Government Assistance Corp. Revenue VRDO 0.170% 4/9/12 1,200 1,200 New York State Thruway Authority Revenue 5.000% 1/1/15 (14) 550 609 New York State Thruway Authority Revenue 5.000% 1/1/20 (14) 500 585 New York State Thruway Authority Revenue 5.000% 1/1/21 (14) 490 567 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/13 500 524 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.250% 4/1/13 (2) 500 525 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.500% 4/1/14 (2) 475 476 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/18 (2) 500 569 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/24 500 571 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/25 (2) 500 558 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/26 (2) 500 550 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/16 225 261 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/19 500 606 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/20 500 610 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/22 (4) 385 428 New York State Thruway Authority Revenue (Service Contract) 5.500% 4/1/14 4,000 4,009 New York State Urban Development Corp. Revenue 5.000% 12/15/14 100 112 New York State Urban Development Corp. Revenue 5.000% 1/1/15 500 560 New York State Urban Development Corp. Revenue 5.000% 12/15/15 400 463 New York State Urban Development Corp. Revenue 5.000% 12/15/18 500 606 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/15 275 318 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/18 100 121 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.500% 3/15/22 (14) 530 674 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/25 1,500 1,758 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/18 540 636 Port Authority of New York & New Jersey Revenue 5.000% 7/15/26 500 549 Triborough Bridge & Tunnel Authority New York Revenue 5.250% 11/15/15 500 580 Triborough Bridge & Tunnel Authority New York Revenue 5.500% 11/15/19 (14) 500 623 Triborough Bridge & Tunnel Authority New York Revenue 5.500% 11/15/21 (14) 500 631 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/25 500 559 Westchester County NY GO 5.000% 7/1/20 500 625 Westchester County NY Health Care Corp. Revenue 5.000% 11/1/30 500 520 North Carolina (1.3%) Guilford County NC GO 5.000% 3/1/18 500 607 Mecklenburg County NC GO 5.000% 3/1/17 500 596 Mecklenburg County NC Public Facilities Corp. Revenue (Annual Appropriation) 5.000% 3/1/26 500 569 North Carolina Capital Improvement Revenue 5.000% 5/1/19 555 672 North Carolina Capital Improvement Revenue 5.000% 5/1/29 500 565 North Carolina Eastern Municipal Power Agency Revenue 5.125% 1/1/14 2,400 2,478 North Carolina Eastern Municipal Power Agency Revenue 5.000% 1/1/26 500 552 North Carolina GO 5.000% 3/1/16 500 581 North Carolina GO 5.000% 3/1/18 500 599 North Carolina GO 5.000% 5/1/22 250 316 North Carolina Infrastructure Financial Corp. Capital Improvements COP 5.000% 2/1/21 (4) 2,000 2,286 North Carolina Municipal Power Agency Revenue 5.000% 1/1/30 500 540 2 Orange County NC Public Facilities Co. Revenue 5.000% 10/1/24 500 591 Wake County NC GO 5.000% 2/1/18 350 424 Wake County NC GO 5.000% 3/1/22 400 505 Wake County NC Public Improvement GO 5.000% 3/1/16 100 116 Ohio (1.8%) American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 5.250% 2/15/18 500 579 Butler County OH Hospital Facilities Revenue (Kettering Health Network) 5.250% 4/1/31 500 534 Cincinnati OH City School District GO 5.250% 12/1/26 (14) 500 625 Cleveland OH Public Power System Revenue 5.000% 11/15/20 (3) 500 547 Columbus OH GO 5.000% 7/1/25 535 649 Columbus OH Sewer Revenue VRDO 0.180% 4/9/12 500 500 Cuyahoga County OH Revenue (Cleveland Clinic Health System Obligated Group) VRDO 3.010% 4/3/12 400 400 Hamilton County OH Sales Tax Revenue 4.500% 12/1/15 (2) 350 391 Kent State University OH Revenue 5.000% 5/1/23 (12) 500 565 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.000% 11/15/26 500 559 Ohio Conservation Projects GO 5.000% 3/1/17 1,885 2,037 Ohio GO 5.000% 9/15/19 260 295 2 Ohio GO 5.000% 8/1/23 500 604 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) VRDO 0.190% 4/2/12 LOC 700 700 Ohio Major New State Infrastructure Project Revenue 5.000% 12/15/14 500 559 Ohio Major New State Infrastructure Project Revenue 5.000% 12/15/15 550 633 Ohio State University General Receipts Revenue 5.000% 12/1/16 500 590 Ohio Turnpike Commission Turnpike Revenue 5.500% 2/15/15 (3) 500 567 Ohio Turnpike Commission Turnpike Revenue 5.000% 2/15/31 500 550 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 6/1/14 (Prere.) 2,365 2,598 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 6/1/14 (Prere.) 635 697 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/20 500 600 Oklahoma (0.2%) Oklahoma City OK GO 5.000% 3/1/24 525 631 Oklahoma Turnpike Authority Revenue 5.000% 1/1/31 300 339 University of Oklahoma Revenue 5.000% 7/1/31 475 541 Oregon (0.1%) Oregon Department of Administrative Services Lottery Revenue 5.250% 4/1/31 500 585 Portland OR Sewer System Revenue 5.000% 6/15/22 (4) 500 577 Pennsylvania (1.7%) Allegheny County PA Higher Education Building Authority University Revenue (Duquesne University) 5.500% 3/1/29 325 365 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/18 500 583 Allegheny County PA Port Authority Revenue 5.750% 3/1/29 500 571 Central Bradford PA Progress Authority Revenue (Guthrie Healthcare System) 5.500% 12/1/31 500 571 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/25 (14) 500 542 Geisinger Health System Authority of Pennsylvania Revenue (Penn State Geisinger Health System) VRDO 0.200% 4/3/12 500 500 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 3.700% 5/1/15 750 785 Pennsylvania GO 5.000% 9/1/14 (4) 500 555 Pennsylvania GO 5.000% 5/1/15 405 460 Pennsylvania GO 5.250% 7/1/15 500 575 Pennsylvania GO 5.000% 3/1/16 100 116 Pennsylvania GO 5.000% 7/1/16 120 141 Pennsylvania GO 5.000% 7/1/16 400 470 Pennsylvania GO 5.000% 11/15/17 500 604 Pennsylvania GO 5.375% 7/1/21 500 638 Pennsylvania GO 5.000% 8/1/22 500 586 Pennsylvania GO 5.000% 1/1/26 100 112 Pennsylvania GO 5.000% 4/15/28 500 580 Pennsylvania Higher Educational Facilities Authority Revenue (St. Joseph's University) 5.000% 11/1/24 200 223 Pennsylvania Higher Educational Facilities Authority Revenue (Trustees of the University of Pennsylvania) 5.000% 9/1/28 500 563 Pennsylvania State University Revenue 5.000% 3/1/25 500 580 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/21 345 391 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/29 1,050 1,129 Philadelphia PA Airport Revenue 5.000% 6/15/15 505 563 Philadelphia PA Municipal Authority Revenue 6.375% 4/1/29 500 553 Philadelphia PA School District GO 5.000% 8/1/20 (2) 500 534 Philadelphia PA School District GO 5.250% 9/1/22 500 570 Philadelphia PA Water & Waste Water Revenue 5.000% 8/1/22 (4) 560 646 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.250% 9/15/24 500 589 Puerto Rico (1.4%) Puerto Rico Electric Power Authority Revenue 5.250% 7/1/20 500 575 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/21 (14) 500 529 Puerto Rico Electric Power Authority Revenue 5.500% 7/1/21 500 561 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/22 (14) 500 575 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/23 500 531 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/26 500 542 Puerto Rico GO 6.000% 7/1/27 (14) 500 553 Puerto Rico Highway & Transportation Authority Revenue 5.250% 7/1/22 (3) 500 536 Puerto Rico Highway & Transportation Authority Revenue 5.500% 7/1/25 500 537 Puerto Rico Infrastructure Financing Authority Special Tax Revenue 5.500% 7/1/24 (2) 500 549 Puerto Rico Municipal Finance Agency GO 5.250% 8/1/22 (11) 500 536 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.250% 7/1/14 (3) 2,425 2,589 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.500% 7/1/18 (2) 500 562 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.250% 7/1/29 500 504 Puerto Rico Public Finance Corp. Revenue 6.000% 8/1/26 (ETM) 1,000 1,379 Puerto Rico Sales Tax Financing Corp. Revenue 5.250% 8/1/27 500 557 Puerto Rico Sales Tax Financing Corp. Revenue 5.250% 8/1/30 500 532 South Carolina (0.5%) Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/19 500 565 Columbia SC Waterworks & Sewer System Revenue 5.000% 2/1/27 250 294 Greenville County SC School District GO 5.000% 12/1/27 500 549 Piedmont SC Municipal Power Agency Revenue 0.000% 1/1/24 (3) 1,600 985 South Carolina GO 5.000% 4/1/20 450 560 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.250% 8/1/24 (4) 500 536 South Carolina Public Service Authority Revenue 5.000% 1/1/16 130 150 South Carolina Public Service Authority Revenue 5.000% 1/1/29 500 551 South Carolina Transportation Infrastructure Revenue 5.250% 10/1/13 (2) 500 534 Tennessee (0.8%) Memphis TN Electric System Revenue 5.000% 12/1/17 500 601 Memphis TN GO 5.000% 7/1/21 500 606 Memphis TN GO 5.000% 5/1/30 500 570 Metropolitan Government of Nashville & Davidson County TN GO 5.000% 7/1/21 500 610 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Vanderbilt University) 5.000% 10/1/15 350 401 Metropolitan Government of Nashville & Davidson County TN Water & Sewer Revenue 5.000% 7/1/20 500 605 Shelby County TN GO 5.000% 3/1/19 500 609 Shelby County TN GO 5.000% 4/1/19 (ETM) 100 123 Shelby County TN GO 5.000% 4/1/19 400 486 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 9/1/16 500 546 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/17 500 559 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/18 500 558 Tennessee GO 5.000% 8/1/14 500 554 Texas (4.6%) Austin TX Combined Utility System Revenue 0.000% 5/15/18 (3) 1,000 847 Austin TX Water & Wastewater System Revenue 5.000% 11/15/21 500 620 Austin TX Water & Wastewater System Revenue 5.000% 11/15/24 275 319 Board of Regents of the University of Texas System Revenue Financing System Revenue 5.000% 8/15/18 500 607 Central Texas Regional Mobility Authority Revenue 5.750% 1/1/25 500 545 Clifton TX Higher Education Finance Corp. Revenue (Baylor University) 5.250% 3/1/29 200 227 Cypress-Fairbanks TX Independent School District GO 5.000% 2/15/25 500 593 Cypress-Fairbanks TX Independent School District Unlimited Tax Schoolhouse GO 5.000% 2/15/30 500 563 Dallas TX Area Rapid Transit Sales Tax Revenue 4.500% 12/1/27 500 539 Dallas TX GO 5.000% 2/15/15 500 563 Dallas TX Independent School District GO 5.000% 8/15/14 500 554 Dallas TX Independent School District GO 5.000% 2/15/23 485 584 Dallas TX Waterworks & Sewer System Revenue 5.000% 10/1/15 (2) 485 560 Dallas TX Waterworks & Sewer System Revenue 5.000% 10/1/17 200 241 Dallas TX Waterworks & Sewer System Revenue 5.000% 10/1/22 330 404 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/16 515 597 2 Garland TX Independent School District GO 5.000% 2/15/23 470 566 Harris County TX Flood Control District GO 5.250% 10/1/18 435 535 Harris County TX GO 5.000% 10/1/23 300 363 Harris County TX GO 5.000% 10/1/23 500 588 Harris County TX Health Facilities Development Corp. Hospital Revenue (Baylor College of Medicine) VRDO 0.200% 4/2/12 LOC 1,625 1,625 Harris County TX Health Facilities Development Corp. Revenue (St. Luke's Episcopal Hospital) VRDO 0.230% 4/2/12 800 800 Harris County TX Toll Road Revenue 5.000% 8/15/27 500 565 Houston TX GO 5.000% 3/1/20 500 601 Houston TX Independent School District GO 5.000% 7/15/15 (4) 500 571 Houston TX Utility System Revenue 5.125% 5/15/28 (14) 500 537 Houston TX Utility System Revenue 5.000% 11/15/28 (4) 500 564 Houston TX Utility System Revenue 5.250% 11/15/30 500 576 Lake Travis TX Independent School District GO 5.000% 2/15/32 500 568 Lone Star College System Texas GO 5.000% 8/15/23 250 303 Lower Colorado River Authority Texas Revenue 5.750% 5/15/28 500 552 2 Lubbock TX GO 5.000% 2/15/23 500 599 North East TX Independent School District GO 5.250% 2/1/22 500 634 North Texas Tollway Authority System Revenue 6.000% 1/1/20 500 597 North Texas Tollway Authority System Revenue 6.000% 1/1/25 500 582 North Texas Tollway Authority System Revenue 6.000% 1/1/28 250 284 North Texas Tollway Authority System Revenue 5.500% 9/1/28 500 588 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.250% 8/1/17 500 552 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/19 500 554 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/19 500 607 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/21 905 1,025 2 San Antonio TX GO 5.000% 2/1/24 500 594 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) 5.000% 10/1/16 (2) 260 306 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 6.250% 7/1/28 (12) 325 376 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (Texas Health Resources) 5.000% 2/15/26 500 534 Texas A&M University System Revenue Financing System Revenue 5.000% 5/15/26 500 572 2 Texas GO 5.000% 8/1/31 500 572 1 Texas GO TOB VRDO 0.200% 4/2/12 3,800 3,800 Texas GO TOB VRDO 0.200% 4/2/12 1,700 1,700 Texas Municipal Power Agency Revenue 0.000% 9/1/15 (14) 1,500 1,446 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 7/1/14 500 551 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 1/1/18 500 566 Texas Tech University System Revenue Financing System Revenue 5.000% 2/15/28 500 560 Texas Transportation Commission Revenue 4.750% 4/1/24 500 563 Texas Transportation Commission Revenue 5.000% 4/1/25 500 565 Texas Transportation Commission Revenue 5.000% 4/1/26 500 565 Texas Water Financial Assistance GO 5.000% 8/1/24 500 599 Texas Water Financial Assistance GO 5.000% 8/1/25 500 596 Texas Water Financial Assistance GO 5.000% 8/1/27 500 566 University of Texas Permanent University Fund Revenue 5.250% 7/1/22 500 632 University of Texas System Revenue Financing System Revenue 5.000% 8/15/19 325 399 University of Texas System Revenue Financing System Revenue 5.000% 8/15/21 500 621 Williamson County TX GO 5.000% 2/15/23 230 282 Utah (0.2%) Central Utah Water Conservancy District GO 5.000% 4/1/30 500 572 Intermountain Power Agency Utah Power Supply Revenue 5.250% 7/1/21 500 527 Utah GO 5.000% 7/1/16 500 588 Utah GO 5.000% 7/1/16 500 588 Virgin Islands (0.1%) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/29 500 514 Virginia (0.7%) Arlington County VA GO 5.000% 8/1/23 500 625 Chesterfield County VA GO 5.000% 1/1/22 500 630 Fairfax County VA Public Improvement GO 5.000% 10/1/17 500 605 Fairfax County VA Water Authority Revenue 5.000% 4/1/25 500 611 2 Norfolk VA Water Revenue 5.000% 11/1/31 500 577 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/30 500 540 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/17 200 236 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/22 355 440 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/22 575 715 Virginia Public School Authority Revenue 5.000% 8/1/13 500 532 Virginia Public School Authority Revenue 5.000% 8/1/19 500 613 Washington (1.2%) Energy Northwest Washington Electric Revenue (Columbia Generating Station) 5.000% 7/1/20 500 612 Energy Northwest Washington Electric Revenue (Project No. 1) 5.250% 7/1/16 500 589 Energy Northwest Washington Electric Revenue (Project No. 1) 5.000% 7/1/17 500 594 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/15 100 114 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/16 865 1,010 2 King County WA GO 5.000% 1/1/24 500 600 Port of Seattle WA Revenue 5.000% 3/1/20 (14) 665 728 Port of Seattle WA Revenue 5.000% 8/1/29 250 282 University of Washington Revenue 5.000% 4/1/31 335 383 Washington (Motor Vehicle Fuel Tax) GO 5.000% 7/1/23 375 449 Washington (Motor Vehicle Fuel Tax) GO 5.000% 7/1/23 425 497 Washington (Motor Vehicle Fuel Tax) GO 5.000% 7/1/28 500 566 Washington GO 5.700% 10/1/15 (4) 410 441 Washington GO 5.000% 2/1/16 500 578 Washington GO 0.000% 6/1/20 (3) 500 410 Washington GO 5.000% 8/1/20 500 610 Washington GO 5.000% 7/1/21 (4) 500 575 Washington GO 5.000% 7/1/21 500 594 Washington GO 5.000% 2/1/32 500 567 Washington State University General Revenue 5.000% 10/1/31 500 565 Wisconsin (0.7%) Madison WI Metropolitan School District Revenue TOB VRDO 0.190% 4/3/12 300 300 Wisconsin Annual Appropriation Revenue 5.625% 5/1/28 460 535 Wisconsin GO 4.000% 9/1/15 970 1,075 Wisconsin GO 5.000% 5/1/16 500 583 Wisconsin GO 5.000% 5/1/16 (4) 600 676 Wisconsin GO 5.000% 5/1/23 500 574 2 Wisconsin GO 5.000% 5/1/24 500 603 Wisconsin Health & Educational Facilities Authority Revenue (Meriter Hospital Inc. Project) VRDO 0.210% 4/2/12 LOC 1,180 1,180 Wisconsin Transportation Revenue 5.250% 7/1/14 (4) 500 554 2 Wisconsin Transportation Revenue 5.000% 7/1/23 500 609 Total Tax-Exempt Municipal Bonds (Cost $437,523) Total Investments (100.3%) (Cost $687,915) Other Assets and Liabilities-Net (-0.3%) Net Assets (100%) * Non-income-producing security. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2012, the aggregate value of these securities was $8,015,000, representing 0.9% of net assets. 2 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of March 31, 2012. Tax-Managed Balanced Fund KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. Tax-Managed Balanced Fund A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of March 31, 2012, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 429,416 Tax-Exempt Municipal Bonds 463,877 Total 429,416 463,877 C. At March 31, 2012, the cost of investment securities for tax purposes was $687,915,000. Net unrealized appreciation of investment securities for tax purposes was $205,378,000, consisting of unrealized gains of $213,735,000 on securities that had risen in value since their purchase and $8,357,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Tax-Managed Small-Cap Fund Schedule of Investments As of March 31, 2012 Market Value Shares ($000) Common Stocks (100.0%) Consumer Discretionary (15.7%) Brunswick Corp. 402,402 10,362 Men's Wearhouse Inc. 231,271 8,966 * Coinstar Inc. 137,197 8,719 * Crocs Inc. 406,545 8,505 * Select Comfort Corp. 253,838 8,222 Wolverine World Wide Inc. 218,073 8,108 Pool Corp. 213,812 8,001 * Genesco Inc. 109,381 7,837 * Steven Madden Ltd. 176,274 7,536 * Buffalo Wild Wings Inc. 82,881 7,516 * Cabela's Inc. 191,887 7,321 * Hibbett Sports Inc. 119,118 6,498 Hillenbrand Inc. 278,971 6,402 * JOS A Bank Clothiers Inc. 124,981 6,300 * Live Nation Entertainment Inc. 658,680 6,192 * Liz Claiborne Inc. 440,454 5,884 Buckle Inc. 120,751 5,784 * Vitamin Shoppe Inc. 130,177 5,755 * Children's Place Retail Stores Inc. 110,898 5,730 Cracker Barrel Old Country Store Inc. 102,352 5,711 * Iconix Brand Group Inc. 328,299 5,706 Monro Muffler Brake Inc. 137,351 5,699 Group 1 Automotive Inc. 101,380 5,695 * BJ's Restaurants Inc. 107,479 5,412 Finish Line Inc. Class A 231,194 4,906 * Helen of Troy Ltd. 140,673 4,784 * Jack in the Box Inc. 196,420 4,708 Arbitron Inc. 121,389 4,489 Texas Roadhouse Inc. Class A 264,971 4,409 * Peet's Coffee & Tea Inc. 57,645 4,248 * Shuffle Master Inc. 239,836 4,221 Sturm Ruger & Co. Inc. 84,804 4,164 Ryland Group Inc. 198,542 3,828 PF Chang's China Bistro Inc. 94,616 3,739 Cato Corp. Class A 131,568 3,637 * Zumiez Inc. 97,152 3,508 PEP Boys-Manny Moe & Jack 234,885 3,504 * La-Z-Boy Inc. 231,956 3,470 * DineEquity Inc. 69,131 3,429 * Marriott Vacations Worldwide Corp. 120,236 3,428 * Meritage Homes Corp. 124,396 3,366 * iRobot Corp. 120,890 3,295 CEC Entertainment Inc. 84,256 3,194 * Pinnacle Entertainment Inc. 276,799 3,186 Oxford Industries Inc. 61,731 3,137 * True Religion Apparel Inc. 113,991 3,123 * Papa John's International Inc. 82,687 3,114 * Lumber Liquidators Holdings Inc. 123,793 3,108 Interval Leisure Group Inc. 177,520 3,089 * American Public Education Inc. 79,492 3,021 Ethan Allen Interiors Inc. 115,873 2,934 Sonic Automotive Inc. Class A 155,158 2,779 * Biglari Holdings Inc. 6,371 2,567 * Ruby Tuesday Inc. 279,458 2,551 Fred's Inc. Class A 172,455 2,520 Lithia Motors Inc. Class A 96,157 2,519 * Maidenform Brands Inc. 105,138 2,367 * Arctic Cat Inc. 54,640 2,340 * Drew Industries Inc. 84,860 2,318 * Quiksilver Inc. 546,368 2,207 Stage Stores Inc. 135,848 2,206 * OfficeMax Inc. 385,143 2,203 * Capella Education Co. 61,115 2,197 * Sonic Corp. 277,423 2,131 Superior Industries International Inc. 105,630 2,064 * Rue21 Inc. 70,168 2,059 Jakks Pacific Inc. 116,235 2,028 * Standard Pacific Corp. 452,359 2,018 * Blue Nile Inc. 60,448 1,994 Callaway Golf Co. 290,169 1,962 HOT Topic Inc. 189,372 1,922 Movado Group Inc. 78,245 1,921 * Career Education Corp. 238,054 1,919 * Boyd Gaming Corp. 242,878 1,904 * Red Robin Gourmet Burgers Inc. 49,927 1,857 Harte-Hanks Inc. 196,840 1,781 Blyth Inc. 23,332 1,746 Brown Shoe Co. Inc. 187,662 1,732 * Corinthian Colleges Inc. 380,072 1,574 Standard Motor Products Inc. 87,049 1,544 * EW Scripps Co. Class A 139,875 1,381 * Universal Electronics Inc. 66,382 1,326 * Multimedia Games Holding Co. Inc. 120,447 1,320 * Winnebago Industries Inc. 131,181 1,286 Universal Technical Institute Inc. 96,312 1,270 * Ruth's Hospitality Group Inc. 157,992 1,199 * Kirkland's Inc. 72,380 1,171 * VOXX International Corp. Class A 84,262 1,143 PetMed Express Inc. 91,342 1,131 * Digital Generation Inc. 110,127 1,124 Marcus Corp. 89,309 1,121 * M/I Homes Inc. 83,987 1,038 * Perry Ellis International Inc. 54,277 1,013 Haverty Furniture Cos. Inc. 85,947 954 * MarineMax Inc. 104,430 859 * O'Charleys Inc. 83,451 821 * Stein Mart Inc. 121,831 804 Spartan Motors Inc. 151,682 802 Lincoln Educational Services Corp. 101,238 801 Big 5 Sporting Goods Corp. 97,108 761 * Tuesday Morning Corp. 192,864 741 * Midas Inc. 64,448 740 * Monarch Casino & Resort Inc. 51,560 531 * K-Swiss Inc. Class A 125,667 515 * Coldwater Creek Inc. 397,196 461 * Skechers U.S.A. Inc. Class A 29,954 381 * Zale Corp. 117,388 363 Christopher & Banks Corp. 67,012 125 Nutrisystem Inc. 348 4 Consumer Staples (4.3%) * United Natural Foods Inc. 220,437 10,286 * TreeHouse Foods Inc. 161,987 9,638 Casey's General Stores Inc. 171,839 9,530 * Darling International Inc. 529,067 9,216 * Hain Celestial Group Inc. 199,207 8,727 Snyders-Lance Inc. 208,945 5,401 B&G Foods Inc. Class A 213,918 4,815 Sanderson Farms Inc. 83,863 4,447 Andersons Inc. 82,535 4,019 * Boston Beer Co. Inc. Class A 37,467 4,001 * Prestige Brands Holdings Inc. 225,681 3,945 J&J Snack Foods Corp. 64,304 3,374 WD-40 Co. 71,252 3,231 Cal-Maine Foods Inc. 63,967 2,448 Diamond Foods Inc. 98,479 2,247 Spartan Stores Inc. 102,204 1,852 * Central Garden and Pet Co. Class A 190,829 1,838 Nash Finch Co. 54,408 1,546 Calavo Growers Inc. 56,244 1,506 * Alliance One International Inc. 392,185 1,479 Inter Parfums Inc. 72,550 1,138 * Seneca Foods Corp. Class A 40,960 1,079 * Medifast Inc. 6,294 110 Energy (4.4%) Lufkin Industries Inc. 149,283 12,040 * SEACOR Holdings Inc. 96,970 9,288 Bristow Group Inc. 161,253 7,697 * Hornbeck Offshore Services Inc. 157,583 6,623 * Stone Energy Corp. 221,134 6,322 * Gulfport Energy Corp. 201,847 5,878 * Swift Energy Co. 189,354 5,497 * Approach Resources Inc. 118,911 4,394 * Cloud Peak Energy Inc. 272,084 4,334 * Petroleum Development Corp. 105,353 3,908 * Exterran Holdings Inc. 278,098 3,668 * ION Geophysical Corp. 567,929 3,663 * Comstock Resources Inc. 212,477 3,363 * Contango Oil & Gas Co. 56,835 3,348 * OYO Geospace Corp. 28,432 2,995 * GeoResources Inc. 89,025 2,915 * Pioneer Drilling Co. 274,688 2,417 * Basic Energy Services Inc. 130,933 2,272 Gulf Island Fabrication Inc. 64,055 1,875 * Tetra Technologies Inc. 194,412 1,831 * Matrix Service Co. 116,093 1,626 * Petroquest Energy Inc. 255,375 1,568 Overseas Shipholding Group Inc. 117,296 1,481 Penn Virginia Corp. 204,835 932 Exchange-Traded Fund (4.0%) 1 Vanguard REIT ETF 1,400,000 89,054 Financials (16.1%) ProAssurance Corp. 137,916 12,152 Delphi Financial Group Inc. 246,437 11,033 * Stifel Financial Corp. 242,647 9,182 Susquehanna Bancshares Inc. 842,306 8,322 FNB Corp. 629,054 7,599 Kilroy Realty Corp. 150,967 7,037 Umpqua Holdings Corp. 510,003 6,916 UMB Financial Corp. 146,121 6,537 BioMed Realty Trust Inc. 342,872 6,508 * Ezcorp Inc. Class A 197,792 6,419 Cash America International Inc. 132,415 6,347 Mid-America Apartment Communities Inc. 90,832 6,088 Extra Space Storage Inc. 210,359 6,056 Tanger Factory Outlet Centers 200,455 5,960 * Texas Capital Bancshares Inc. 169,624 5,872 Wintrust Financial Corp. 162,791 5,826 United Bankshares Inc. 201,533 5,816 * First Cash Financial Services Inc. 134,128 5,753 Old National Bancorp 422,758 5,555 Post Properties Inc. 117,865 5,523 Northwest Bancshares Inc. 434,727 5,521 LaSalle Hotel Properties 189,973 5,346 RLI Corp. 74,514 5,338 Community Bank System Inc. 172,643 4,969 First Financial Bankshares Inc. 140,429 4,944 National Penn Bancshares Inc. 548,578 4,855 Entertainment Properties Trust 104,389 4,842 Glacier Bancorp Inc. 320,909 4,794 CVB Financial Corp. 390,655 4,586 First Financial Bancorp 260,030 4,498 Selective Insurance Group Inc. 242,079 4,263 Colonial Properties Trust 194,993 4,237 PrivateBancorp Inc. Class A 266,360 4,041 Columbia Banking System Inc. 176,319 4,017 Tower Group Inc. 178,079 3,994 First Midwest Bancorp Inc. 332,986 3,989 * World Acceptance Corp. 64,979 3,980 Bank of the Ozarks Inc. 126,700 3,961 * Financial Engines Inc. 174,789 3,908 * BBCN Bancorp Inc. 348,233 3,876 DiamondRock Hospitality Co. 374,295 3,851 Healthcare Realty Trust Inc. 173,314 3,813 PacWest Bancorp 149,863 3,642 Provident Financial Services Inc. 240,679 3,497 Boston Private Financial Holdings Inc. 348,337 3,452 NBT Bancorp Inc. 147,954 3,267 Sovran Self Storage Inc. 64,294 3,204 Horace Mann Educators Corp. 178,484 3,145 EastGroup Properties Inc. 61,806 3,104 Oritani Financial Corp. 204,841 3,007 Prospect Capital Corp. 270,676 2,972 Interactive Brokers Group Inc. 172,801 2,938 * Virtus Investment Partners Inc. 34,239 2,937 Brookline Bancorp Inc. 313,437 2,937 First Commonwealth Financial Corp. 467,903 2,864 Safety Insurance Group Inc. 67,683 2,818 * Pinnacle Financial Partners Inc. 153,323 2,813 * National Financial Partners Corp. 185,005 2,801 Independent Bank Corp. 96,013 2,758 Infinity Property & Casualty Corp. 52,702 2,758 S&T Bancorp Inc. 125,704 2,727 Medical Properties Trust Inc. 292,842 2,718 PS Business Parks Inc. 41,412 2,714 Lexington Realty Trust 299,860 2,696 Home Bancshares Inc. 99,928 2,659 Employers Holdings Inc. 146,873 2,601 * Forestar Group Inc. 157,911 2,430 ViewPoint Financial Group 151,352 2,328 * Navigators Group Inc. 49,220 2,325 City Holding Co. 66,054 2,293 LTC Properties Inc. 67,844 2,171 Acadia Realty Trust 95,197 2,146 * Investment Technology Group Inc. 179,260 2,144 Meadowbrook Insurance Group Inc. 228,182 2,129 * AMERISAFE Inc. 80,903 2,002 Simmons First National Corp. Class A 77,111 1,992 Pennsylvania REIT 124,870 1,907 * Piper Jaffray Cos. 69,678 1,855 Dime Community Bancshares Inc. 125,221 1,829 Cousins Properties Inc. 232,049 1,759 Franklin Street Properties Corp. 161,428 1,711 United Fire Group Inc. 92,508 1,655 Tompkins Financial Corp. 39,698 1,590 Inland Real Estate Corp. 173,064 1,535 * eHealth Inc. 89,874 1,466 * Hanmi Financial Corp. 141,251 1,429 Sterling Bancorp 138,532 1,329 * Wilshire Bancorp Inc. 268,820 1,298 Stewart Information Services Corp. 86,482 1,229 Calamos Asset Management Inc. Class A 90,113 1,181 Universal Health Realty Income Trust 28,465 1,128 Trustco Bank Corp. NY 194,879 1,113 Presidential Life Corp. 95,535 1,092 Saul Centers Inc. 26,443 1,067 Urstadt Biddle Properties Inc. Class A 51,780 1,022 Bank Mutual Corp. 207,492 838 * United Community Banks Inc. 85,226 831 SWS Group Inc. 131,987 755 Kite Realty Group Trust 142,768 752 Cedar Realty Trust Inc. 125,042 640 Getty Realty Corp. 35,641 555 * First BanCorp/Puerto Rico 93,468 411 Parkway Properties Inc. 4,359 46 Health Care (10.9%) * Salix Pharmaceuticals Ltd. 267,604 14,049 * Cubist Pharmaceuticals Inc. 283,234 12,250 * Centene Corp. 228,408 11,185 * Questcor Pharmaceuticals Inc. 286,175 10,766 * Viropharma Inc. 318,742 9,585 * Zoll Medical Corp. 100,147 9,277 * Align Technology Inc. 309,435 8,525 * Haemonetics Corp. 113,173 7,886 Quality Systems Inc. 178,249 7,795 * PAREXEL International Corp. 267,694 7,220 West Pharmaceutical Services Inc. 152,347 6,479 * Par Pharmaceutical Cos. Inc. 164,627 6,376 * Magellan Health Services Inc. 124,659 6,085 * PSS World Medical Inc. 235,016 5,955 Chemed Corp. 88,589 5,553 * MWI Veterinary Supply Inc. 56,631 4,983 * Medicines Co. 241,063 4,838 * Air Methods Corp. 50,372 4,395 * Molina Healthcare Inc. 126,619 4,258 * Cyberonics Inc. 110,854 4,227 * Neogen Corp. 104,458 4,081 * Amsurg Corp. Class A 139,932 3,915 CONMED Corp. 124,617 3,722 Analogic Corp. 54,725 3,696 Meridian Bioscience Inc. 183,906 3,564 * Akorn Inc. 299,829 3,508 * Hanger Orthopedic Group Inc. 148,750 3,252 * NuVasive Inc. 187,432 3,156 * Integra LifeSciences Holdings Corp. 88,612 3,074 * Momenta Pharmaceuticals Inc. 196,938 3,017 * Abaxis Inc. 96,743 2,818 Computer Programs & Systems Inc. 49,313 2,787 * IPC The Hospitalist Co. Inc. 73,408 2,709 * ICU Medical Inc. 54,330 2,671 * Medidata Solutions Inc. 98,272 2,618 * Bio-Reference Labs Inc. 111,276 2,616 * Greatbatch Inc. 104,647 2,566 Invacare Corp. 142,338 2,359 * Merit Medical Systems Inc. 187,268 2,326 * Omnicell Inc. 148,747 2,262 Landauer Inc. 41,962 2,225 Cantel Medical Corp. 88,154 2,212 * Kindred Healthcare Inc. 233,226 2,015 Ensign Group Inc. 73,479 1,996 * Emergent Biosolutions Inc. 111,121 1,778 * Arqule Inc. 240,992 1,689 * Hi-Tech Pharmacal Co. Inc. 45,724 1,643 * PharMerica Corp. 131,599 1,636 * Natus Medical Inc. 131,679 1,571 * Amedisys Inc. 107,126 1,549 * eResearchTechnology Inc. 196,032 1,533 * Affymetrix Inc. 315,154 1,346 * LHC Group Inc. 70,810 1,312 * Gentiva Health Services Inc. 138,309 1,209 * Corvel Corp. 28,703 1,145 * Healthways Inc. 149,467 1,100 * AMN Healthcare Services Inc. 181,030 1,097 Kensey Nash Corp. 34,979 1,023 * SurModics Inc. 65,308 1,004 * Cambrex Corp. 132,413 926 * Palomar Medical Technologies Inc. 87,922 821 * Almost Family Inc. 27,611 718 * Cross Country Healthcare Inc. 140,583 704 * CryoLife Inc. 125,783 663 * Symmetry Medical Inc. 72,785 515 * Enzo Biochem Inc. 149,577 402 * Savient Pharmaceuticals Inc. 150,376 328 Industrials (15.8%) Robbins & Myers Inc. 206,816 10,765 * Teledyne Technologies Inc. 166,417 10,493 * Old Dominion Freight Line Inc. 212,232 10,117 Toro Co. 136,703 9,721 Actuant Corp. Class A 310,325 8,996 * Moog Inc. Class A 204,177 8,757 EMCOR Group Inc. 301,084 8,346 Belden Inc. 207,714 7,874 AO Smith Corp. 174,447 7,841 Mueller Industries Inc. 172,283 7,830 Curtiss-Wright Corp. 210,721 7,799 Applied Industrial Technologies Inc. 189,571 7,797 Brady Corp. Class A 236,184 7,641 * EnerSys 215,524 7,468 * Tetra Tech Inc. 283,182 7,465 Healthcare Services Group Inc. 301,776 6,419 * HUB Group Inc. Class A 168,959 6,088 United Stationers Inc. 190,393 5,908 Simpson Manufacturing Co. Inc. 180,518 5,822 * II-VI Inc. 243,267 5,753 Barnes Group Inc. 209,915 5,523 * Portfolio Recovery Associates Inc. 76,549 5,490 * Geo Group Inc. 279,617 5,316 Watts Water Technologies Inc. Class A 129,559 5,280 ABM Industries Inc. 213,667 5,192 Forward Air Corp. 127,453 4,674 Knight Transportation Inc. 262,368 4,633 ESCO Technologies Inc. 118,990 4,375 Unifirst Corp. 68,202 4,198 Franklin Electric Co. Inc. 83,801 4,112 Briggs & Stratton Corp. 223,222 4,002 Kaman Corp. 116,979 3,971 * EnPro Industries Inc. 92,863 3,817 Lindsay Corp. 56,756 3,761 Heartland Express Inc. 257,186 3,719 Tennant Co. 83,983 3,695 * Allegiant Travel Co. Class A 67,515 3,680 Kaydon Corp. 143,252 3,654 Interface Inc. Class A 257,714 3,595 * Dycom Industries Inc. 150,365 3,513 Ceradyne Inc. 107,873 3,512 * Orbital Sciences Corp. 262,314 3,449 * Mobile Mini Inc. 158,975 3,358 Cubic Corp. 70,382 3,328 * Navigant Consulting Inc. 233,965 3,254 * Astec Industries Inc. 89,130 3,251 AAR Corp. 175,914 3,210 * TrueBlue Inc. 179,180 3,204 * Aegion Corp. Class A 174,539 3,112 Insperity Inc. 100,216 3,071 Universal Forest Products Inc. 87,295 3,010 Quanex Building Products Corp. 165,294 2,914 Albany International Corp. 125,842 2,888 AZZ Inc. 55,909 2,887 * On Assignment Inc. 164,997 2,883 G&K Services Inc. Class A 84,189 2,879 * Exponent Inc. 59,314 2,878 * SYKES Enterprises Inc. 177,060 2,798 Resources Connection Inc. 197,532 2,775 American Science & Engineering Inc. 39,809 2,669 CIRCOR International Inc. 77,225 2,569 Encore Wire Corp. 85,916 2,554 SkyWest Inc. 226,698 2,505 Standex International Corp. 56,550 2,329 Griffon Corp. 206,243 2,207 * Encore Capital Group Inc. 97,635 2,202 Arkansas Best Corp. 113,506 2,135 * Aerovironment Inc. 79,212 2,124 John Bean Technologies Corp. 128,112 2,075 * Gibraltar Industries Inc. 136,048 2,061 Kelly Services Inc. Class A 126,739 2,027 Cascade Corp. 38,639 1,937 * GenCorp Inc. 267,607 1,900 Comfort Systems USA Inc. 167,613 1,829 * Consolidated Graphics Inc. 39,878 1,804 Heidrick & Struggles International Inc. 79,981 1,762 Viad Corp. 89,967 1,748 AAON Inc. 83,948 1,695 Apogee Enterprises Inc. 126,605 1,640 National Presto Industries Inc. 21,452 1,627 * Federal Signal Corp. 279,325 1,553 * Powell Industries Inc. 40,113 1,374 * Dolan Co. 134,843 1,228 CDI Corp. 57,942 1,039 * NCI Building Systems Inc. 89,340 1,028 * Orion Marine Group Inc. 121,920 882 * Lydall Inc. 77,161 786 Vicor Corp. 88,737 710 Lawson Products Inc. 16,793 254 Standard Register Co. 57,634 72 Information Technology (18.9%) * CommVault Systems Inc. 198,418 9,849 * Viasat Inc. 192,769 9,293 * Anixter International Inc. 125,294 9,088 * Taleo Corp. Class A 187,748 8,623 * Microsemi Corp. 392,971 8,425 * FEI Co. 170,082 8,353 Cognex Corp. 190,463 8,068 * CACI International Inc. Class A 119,421 7,439 MKS Instruments Inc. 236,901 6,996 * Cymer Inc. 138,373 6,919 * Cirrus Logic Inc. 288,527 6,867 * Hittite Microwave Corp. 124,234 6,747 * Progress Software Corp. 285,236 6,737 Blackbaud Inc. 202,270 6,721 * Netgear Inc. 169,994 6,494 * Sourcefire Inc. 130,108 6,262 j2 Global Inc. 217,036 6,225 MAXIMUS Inc. 151,902 6,178 * Take-Two Interactive Software Inc. 400,273 6,158 Littelfuse Inc. 96,011 6,020 * Arris Group Inc. 525,698 5,940 * DealerTrack Holdings Inc. 187,936 5,687 * Plexus Corp. 154,548 5,408 * OSI Systems Inc. 87,627 5,372 * Synaptics Inc. 146,150 5,336 * JDA Software Group Inc. 189,716 5,213 * Cardtronics Inc. 195,463 5,131 * TriQuint Semiconductor Inc. 741,670 5,114 Heartland Payment Systems Inc. 175,952 5,074 * MicroStrategy Inc. Class A 36,153 5,061 * Veeco Instruments Inc. 172,513 4,934 * Liquidity Services Inc. 103,715 4,646 Power Integrations Inc. 124,936 4,638 * Scansource Inc. 121,466 4,533 * Bottomline Technologies Inc. 160,730 4,491 * GT Advanced Technologies Inc. 533,479 4,412 * Manhattan Associates Inc. 92,590 4,401 * SYNNEX Corp. 114,656 4,373 * FARO Technologies Inc. 74,162 4,326 * Insight Enterprises Inc. 195,692 4,292 * Benchmark Electronics Inc. 258,097 4,256 * Tyler Technologies Inc. 108,976 4,186 * Kulicke & Soffa Industries Inc. 324,950 4,039 * Tessera Technologies Inc. 229,785 3,964 Cabot Microelectronics Corp. 100,649 3,913 * Diodes Inc. 164,762 3,819 * Synchronoss Technologies Inc. 119,114 3,802 * Volterra Semiconductor Corp. 109,662 3,774 MTS Systems Corp. 70,088 3,721 * Websense Inc. 173,756 3,665 Brooks Automation Inc. 289,284 3,567 * LivePerson Inc. 211,708 3,550 * Stratasys Inc. 94,580 3,454 * Rofin-Sinar Technologies Inc. 127,187 3,354 * Ultratech Inc. 115,004 3,333 * LogMeIn Inc. 94,213 3,319 * ATMI Inc. 141,602 3,299 Ebix Inc. 139,756 3,237 * comScore Inc. 147,608 3,157 * Netscout Systems Inc. 153,861 3,130 * Digital River Inc. 166,571 3,117 * Newport Corp. 167,963 2,976 * Harmonic Inc. 517,286 2,830 * Rogers Corp. 72,305 2,802 Park Electrochemical Corp. 92,585 2,799 Comtech Telecommunications Corp. 84,196 2,743 * Standard Microsystems Corp. 102,067 2,640 * TTM Technologies Inc. 228,586 2,626 * Monolithic Power Systems Inc. 132,741 2,611 * Advanced Energy Industries Inc. 198,370 2,603 * Brightpoint Inc. 305,167 2,457 * Monotype Imaging Holdings Inc. 160,762 2,395 * Ceva Inc. 105,233 2,390 Badger Meter Inc. 67,621 2,298 * CSG Systems International Inc. 151,409 2,292 Micrel Inc. 222,717 2,285 * Measurement Specialties Inc. 67,284 2,267 * Entropic Communications Inc. 388,638 2,266 * InfoSpace Inc. 176,480 2,261 * DTS Inc. 74,543 2,253 * iGate Corp. 134,205 2,249 * Super Micro Computer Inc. 122,564 2,140 Forrester Research Inc. 66,009 2,139 * Higher One Holdings Inc. 138,558 2,071 Black Box Corp. 79,004 2,015 * Interactive Intelligence Group Inc. 64,128 1,957 United Online Inc. 398,259 1,947 OPNET 66,132 1,918 * TeleTech Holdings Inc. 113,029 1,820 * Mercury Computer Systems Inc. 137,119 1,817 EPIQ Systems Inc. 142,351 1,722 * Stamps.com Inc. 61,036 1,702 * Exar Corp. 200,665 1,686 * Perficient Inc. 136,777 1,643 Electro Scientific Industries Inc. 108,392 1,627 CTS Corp. 153,944 1,619 * Rudolph Technologies Inc. 142,939 1,588 Methode Electronics Inc. 166,110 1,541 Daktronics Inc. 165,074 1,467 * Oplink Communications Inc. 85,722 1,466 * Virtusa Corp. 84,099 1,452 * Avid Technology Inc. 130,930 1,440 * Nanometrics Inc. 76,546 1,417 * CIBER Inc. 323,255 1,371 * Digi International Inc. 115,011 1,264 * Kopin Corp. 304,434 1,239 Cohu Inc. 108,424 1,233 * XO Group Inc. 128,416 1,206 * Symmetricom Inc. 190,736 1,101 * Supertex Inc. 54,448 984 * STR Holdings Inc. 185,747 899 * Pericom Semiconductor Corp. 109,412 885 * Intevac Inc. 103,387 879 Bel Fuse Inc. Class B 45,590 806 * Radisys Corp. 103,380 765 * Sigma Designs Inc. 144,518 749 * DSP Group Inc. 104,272 694 * Agilysys Inc. 68,719 618 PC-Tel Inc. 82,628 549 * Novatel Wireless Inc. 145,482 487 Pulse Electronics Corp. 184,991 464 * Checkpoint Systems Inc. 39,026 440 * Intermec Inc. 38,263 296 * NCI Inc. Class A 35,797 229 * VASCO Data Security International Inc. 6,119 66 * Rubicon Technology Inc. 2,806 29 Materials (5.2%) HB Fuller Co. 221,378 7,268 Eagle Materials Inc. 202,855 7,049 Buckeye Technologies Inc. 175,337 5,956 PolyOne Corp. 404,677 5,827 Schweitzer-Mauduit International Inc. 72,302 4,993 * SunCoke Energy Inc. 312,768 4,444 * OM Group Inc. 144,175 3,966 * Calgon Carbon Corp. 252,878 3,947 Balchem Corp. 129,282 3,911 * Kraton Performance Polymers Inc. 143,096 3,802 AK Steel Holding Corp. 492,035 3,720 A Schulman Inc. 131,436 3,551 Koppers Holdings Inc. 91,935 3,545 * KapStone Paper and Packaging Corp. 173,915 3,426 Haynes International Inc. 54,079 3,426 * Clearwater Paper Corp. 101,511 3,371 Kaiser Aluminum Corp. 70,905 3,351 AMCOL International Corp. 111,750 3,296 Stepan Co. 36,907 3,240 * LSB Industries Inc. 82,518 3,212 * RTI International Metals Inc. 134,675 3,106 Deltic Timber Corp. 48,268 3,055 * Materion Corp. 90,663 2,605 Quaker Chemical Corp. 57,549 2,270 American Vanguard Corp. 103,869 2,253 Myers Industries Inc. 149,229 2,201 * Century Aluminum Co. 244,234 2,169 Texas Industries Inc. 59,231 2,074 Wausau Paper Corp. 220,084 2,064 Tredegar Corp. 104,423 2,046 Neenah Paper Inc. 67,437 2,006 Hawkins Inc. 40,000 1,488 Zep Inc. 98,324 1,416 * Headwaters Inc. 272,698 1,140 Olympic Steel Inc. 40,654 976 * AM Castle & Co. 74,317 940 Innophos Holdings Inc. 12,179 610 Telecommunication Services (0.6%) * Cincinnati Bell Inc. 873,233 3,510 * Neutral Tandem Inc. 140,843 1,717 Atlantic Tele-Network Inc. 41,461 1,508 NTELOS Holdings Corp. 67,158 1,390 USA Mobility Inc. 99,313 1,383 * General Communication Inc. Class A 156,272 1,363 * Cbeyond Inc. 136,635 1,093 Lumos Networks Corp. 66,049 711 Utilities (4.1%) Piedmont Natural Gas Co. Inc. 326,056 10,131 Southwest Gas Corp. 206,942 8,845 New Jersey Resources Corp. 187,149 8,341 UIL Holdings Corp. 227,972 7,924 South Jersey Industries Inc. 136,292 6,820 Avista Corp. 263,220 6,733 Unisource Energy Corp. 169,078 6,183 Allete Inc. 148,289 6,153 El Paso Electric Co. 179,431 5,830 NorthWestern Corp. 161,877 5,740 Northwest Natural Gas Co. 119,205 5,412 CH Energy Group Inc. 66,621 4,446 Laclede Group Inc. 99,869 3,897 American States Water Co. 83,818 3,029 Central Vermont Public Service Corp. 60,039 2,113 Total Common Stocks (Cost $1,615,730) Market Value Coupon Shares ($000) Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 2 Vanguard Market Liquidity Fund (Cost $2,934) 0.123% 2,934,001 2,934 Total Investments (100.1%) (Cost $1,618,664) Other Assets and Liabilities-Net (-0.1%) Net Assets (100%) * Non-income-producing security. 1 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At March 31, 2012, 100% of the market value of the fund's investments was based on Level 1 inputs. C. At March 31, 2012, the cost of investment securities for tax purposes was $1,618,664,000. Net unrealized appreciation of investment securities for tax purposes was $636,916,000, consisting of unrealized gains of $685,519,000 on securities that had risen in value since their purchase and $48,603,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Tax-Managed International Fund Schedule of Investments As of March 31, 2012 Market Value Shares ($000) Common Stocks (99.9%) Australia (8.2%) BHP Billiton Ltd. 3,097,475 111,663 Commonwealth Bank of Australia 1,509,427 78,329 Westpac Banking Corp. 2,940,254 66,740 Australia & New Zealand Banking Group Ltd. 2,566,013 61,903 National Australia Bank Ltd. 2,158,007 55,090 Woolworths Ltd. 1,204,911 32,447 Wesfarmers Ltd. 995,940 31,012 Rio Tinto Ltd. 423,217 28,709 Newcrest Mining Ltd. 733,293 22,554 Woodside Petroleum Ltd. 623,685 22,540 CSL Ltd. 511,887 19,062 QBE Insurance Group Ltd. 1,081,252 15,867 Telstra Corp. Ltd. 4,558,406 15,526 Origin Energy Ltd. 1,107,777 15,328 Santos Ltd. 919,351 13,575 AMP Ltd. 2,980,054 13,347 Suncorp Group Ltd. 1,377,385 12,014 Macquarie Group Ltd. 372,415 11,267 Orica Ltd. 376,899 10,960 Brambles Ltd. 1,469,591 10,812 Amcor Ltd. 1,355,214 10,452 Insurance Australia Group Ltd. 2,375,234 8,387 Transurban Group 1,426,631 8,268 Coca-Cola Amatil Ltd. 622,944 8,048 Iluka Resources Ltd. 410,222 7,607 AGL Energy Ltd. 472,906 7,228 Fortescue Metals Group Ltd. 1,150,908 6,945 Incitec Pivot Ltd. 1,976,974 6,481 ASX Ltd. 178,528 6,139 QR National Ltd. 1,578,950 6,114 Asciano Ltd. 1,190,271 6,056 Sonic Healthcare Ltd. 461,615 5,987 WorleyParsons Ltd. 195,836 5,802 Toll Holdings Ltd. 871,896 5,317 Computershare Ltd. 562,310 5,249 Lend Lease Group 669,572 5,195 James Hardie Industries SE 607,554 4,855 Cochlear Ltd. 74,999 4,805 Metcash Ltd. 1,042,259 4,642 Campbell Brothers Ltd. 60,933 4,260 OZ Minerals Ltd. 401,166 4,069 Leighton Holdings Ltd. 175,179 3,857 Boral Ltd. 897,269 3,761 Crown Ltd. 406,981 3,673 Tatts Group Ltd. 1,401,678 3,591 Sims Metal Management Ltd. 230,741 3,525 Alumina Ltd. 2,700,354 3,467 Ramsay Health Care Ltd. 149,461 3,029 Echo Entertainment Group Ltd. 633,163 2,887 Bendigo and Adelaide Bank Ltd. 334,176 2,687 * Qantas Airways Ltd. 1,398,919 2,592 APA Group 481,804 2,551 TABCORP Holdings Ltd. 831,752 2,344 Caltex Australia Ltd. 142,189 2,046 Fairfax Media Ltd. 2,511,050 1,890 SP AusNet 1,674,087 1,865 Harvey Norman Holdings Ltd. 802,464 1,673 * Sydney Airport 289,224 861 Newcrest Mining Ltd. ADR 22,953 704 Sims Metal Management Ltd. ADR 3,072 47 Austria (0.2%) OMV AG 156,449 5,564 Telekom Austria AG 398,362 4,641 Erste Group Bank AG 198,919 4,597 Voestalpine AG 98,921 3,336 Verbund AG 83,754 2,549 Vienna Insurance Group AG Wiener Versicherung Gruppe 56,924 2,511 Raiffeisen Bank International AG 57,771 2,045 Belgium (1.0%) Anheuser-Busch InBev NV 778,758 56,716 Solvay SA Class A 64,062 7,588 Umicore SA 131,182 7,231 Belgacom SA 172,624 5,552 Delhaize Group SA 104,720 5,508 UCB SA 111,975 4,833 Ageas 2,026,457 4,457 KBC Groep NV 176,970 4,451 Colruyt SA 92,306 3,708 Mobistar SA 35,157 1,753 NV Bekaert SA 36,056 1,163 Denmark (1.1%) Novo Nordisk A/S Class B 410,890 57,056 AP Moeller - Maersk A/S Class B 1,358 10,520 * Danske Bank A/S 601,714 10,228 Carlsberg A/S Class B 109,573 9,090 Novozymes A/S 200,163 5,844 DSV A/S 164,944 3,755 AP Moeller - Maersk A/S Class A 481 3,550 TDC A/S 449,819 3,277 Coloplast A/S Class B 17,780 3,082 * William Demant Holding A/S 29,570 2,763 * Vestas Wind Systems A/S 211,523 2,151 Tryg A/S 32,304 1,824 Finland (0.9%) Nokia Oyj 3,620,683 19,808 Sampo Oyj 423,980 12,251 Fortum Oyj 445,705 10,822 Kone Oyj Class B 159,661 8,890 Wartsila OYJ Abp 184,136 6,944 UPM-Kymmene Oyj 455,179 6,200 Nokian Renkaat Oyj 119,055 5,802 Metso Oyj 106,066 4,532 Stora Enso Oyj 455,212 3,385 Elisa Oyj 102,376 2,455 Neste Oil Oyj 192,918 2,375 Pohjola Bank plc Class A 185,514 2,056 Kesko Oyj Class B 41,838 1,357 Orion Oyj Class B 60,594 1,198 Sanoma Oyj 63,480 812 France (9.2%) Total SA 2,037,459 104,073 Sanofi 1,091,494 84,691 BNP Paribas SA 936,025 44,527 LVMH Moet Hennessy Louis Vuitton SA 245,973 42,328 Danone 560,818 39,120 Air Liquide SA 275,087 36,685 Schneider Electric SA 477,574 31,243 GDF Suez 1,202,839 31,092 L'Oreal SA 234,975 29,001 AXA SA 1,630,416 27,057 France Telecom SA 1,802,394 26,731 Vinci SA 424,313 22,110 Vivendi SA 1,158,868 21,281 Pernod-Ricard SA 193,671 20,249 Societe Generale SA 644,086 18,899 Unibail-Rodamco SE 91,025 18,210 Cie Generale d'Optique Essilor International SA 200,075 17,838 Cie de St-Gobain 380,354 16,970 European Aeronautic Defence and Space Co. NV 401,274 16,433 ArcelorMittal 838,767 16,057 Carrefour SA 564,847 13,538 Cie Generale des Etablissements Michelin 177,354 13,212 PPR 74,121 12,752 Technip SA 100,890 11,914 Renault SA 191,270 10,089 Lafarge SA 202,776 9,664 Christian Dior SA 54,748 8,410 Alstom SA 203,807 7,955 Sodexo 93,377 7,667 Publicis Groupe SA 134,501 7,415 Legrand SA 192,464 7,087 Vallourec SA 111,681 7,077 Cap Gemini SA 156,192 6,991 SES SA 278,039 6,901 Safran SA 178,644 6,565 Bouygues SA 198,996 6,068 Dassault Systemes SA 64,984 5,984 Credit Agricole SA 948,595 5,907 Veolia Environnement SA 341,142 5,652 Accor SA 153,088 5,464 STMicroelectronics NV 655,137 5,364 * Alcatel-Lucent 2,329,997 5,312 Bureau Veritas SA 60,182 5,299 Casino Guichard Perrachon SA 49,565 4,886 * Cie Generale de Geophysique - Veritas 159,438 4,739 Electricite de France SA 197,577 4,511 Suez Environnement Co. 278,285 4,269 Arkema SA 44,559 4,156 Edenred 135,129 4,067 Klepierre 115,617 4,011 Peugeot SA 245,156 3,950 Lagardere SCA 126,990 3,921 Eutelsat Communications SA 105,861 3,915 SCOR SE 140,659 3,802 Groupe Eurotunnel SA 434,289 3,774 Thales SA 94,088 3,523 AtoS 55,839 3,221 Iliad SA 23,076 3,182 Natixis 715,453 2,757 Gecina SA 26,188 2,736 Fonciere Des Regions 33,674 2,706 CNP Assurances 172,576 2,694 ICADE 29,701 2,651 Societe BIC SA 26,049 2,615 Aeroports de Paris 26,681 2,191 Neopost SA 26,328 1,695 Imerys SA 26,932 1,639 * JCDecaux SA 49,267 1,506 Eiffage SA 29,042 1,122 Societe Television Francaise 1 90,938 1,113 Germany (8.7%) Siemens AG 791,233 79,792 BASF SE 886,887 77,549 SAP AG 882,578 61,645 Bayer AG 797,578 56,093 Daimler AG 876,463 52,851 Allianz SE 432,059 51,567 Deutsche Bank AG 898,615 44,741 E.ON AG 1,747,002 41,853 Deutsche Telekom AG 2,729,135 32,881 Linde AG 167,057 29,968 Bayerische Motoren Werke AG 321,296 28,903 Muenchener Rueckversicherungs AG 176,178 26,568 Volkswagen AG Prior Pfd. 140,435 24,697 RWE AG 471,756 22,528 Adidas AG 205,785 16,080 Deutsche Post AG 831,416 16,004 Fresenius Medical Care AG & Co. KGaA 207,137 14,663 Deutsche Boerse AG 194,999 13,130 Henkel AG & Co. KGaA Prior Pfd. 178,122 13,054 Fresenius SE & Co. KGaA 110,883 11,371 Infineon Technologies AG 1,046,950 10,700 ThyssenKrupp AG 380,810 9,480 Porsche Automobil Holding SE Prior Pfd. 156,604 9,242 * K&S AG 167,495 8,760 * Commerzbank AG 3,388,531 8,579 Henkel AG & Co. KGaA 134,806 8,413 HeidelbergCement AG 137,003 8,273 * Continental AG 77,950 7,359 Merck KGaA 63,107 6,983 Beiersdorf AG 106,681 6,960 MAN SE 51,231 6,820 Lanxess AG 77,941 6,437 GEA Group AG 178,596 6,161 * Kabel Deutschland Holding AG 87,433 5,397 Volkswagen AG 31,719 5,114 Brenntag AG 40,941 5,013 Metro AG 126,252 4,882 * QIAGEN NV 252,265 3,928 Bayerische Motoren Werke AG Prior Pfd. 61,371 3,645 Hochtief AG 49,013 2,965 Fraport AG Frankfurt Airport Services Worldwide 44,812 2,806 Hannover Rueckversicherung AG 44,761 2,660 Salzgitter AG 47,412 2,602 Deutsche Lufthansa AG 174,975 2,447 Celesio AG 117,173 2,121 Suedzucker AG 52,060 1,658 ProSiebenSat.1 Media AG Prior Pfd. 63,841 1,641 United Internet AG 85,324 1,608 Wacker Chemie AG 17,073 1,505 Axel Springer AG 25,002 1,263 RWE AG Prior Pfd. 22,605 994 Greece (0.1%) Coca Cola Hellenic Bottling Co. SA 145,080 2,779 * National Bank of Greece SA ADR 883,498 2,359 OPAP SA 171,321 1,665 Hellenic Telecommunications Organization SA ADR 764,975 1,637 * National Bank of Greece SA 224,607 582 Hellenic Telecommunications Organization SA 21,242 91 Hong Kong (2.9%) 1 AIA Group Ltd. 8,321,045 30,548 Hutchison Whampoa Ltd. 2,100,512 21,005 Cheung Kong Holdings Ltd. 1,403,500 18,150 Sun Hung Kai Properties Ltd. 1,422,064 17,695 Hong Kong Exchanges and Clearing Ltd. 1,007,400 16,955 CLP Holdings Ltd. 1,856,432 16,010 Li & Fung Ltd. 5,841,670 13,369 Hong Kong & China Gas Co. Ltd. 4,876,653 12,512 Power Assets Holdings Ltd. 1,426,600 10,488 Hang Lung Properties Ltd. 2,578,810 9,478 BOC Hong Kong Holdings Ltd. 3,300,000 9,106 Hang Seng Bank Ltd. 681,843 9,072 Wharf Holdings Ltd. 1,610,815 8,784 Swire Pacific Ltd. Class A 773,588 8,671 Sands China Ltd. 2,218,000 8,661 Henderson Land Development Co. Ltd. 1,101,506 6,086 Bank of East Asia Ltd. 1,566,863 5,893 Hang Lung Group Ltd. 853,000 5,534 Sino Land Co. Ltd. 3,143,300 5,041 Wynn Macau Ltd. 1,546,400 4,520 New World Development Co. Ltd. 3,530,125 4,251 Shangri-La Asia Ltd. 1,912,552 4,196 MTR Corp. Ltd. 1,169,000 4,188 Kerry Properties Ltd. 914,000 4,132 Wheelock & Co. Ltd. 1,239,000 3,747 *,1 Galaxy Entertainment Group Ltd. 1,294,000 3,559 Hysan Development Co. Ltd. 877,000 3,514 SJM Holdings Ltd. 1,666,000 3,395 * Foxconn International Holdings Ltd. 3,928,000 2,797 First Pacific Co. Ltd. 2,478,000 2,748 ASM Pacific Technology Ltd. 151,100 2,213 Cheung Kong Infrastructure Holdings Ltd. 362,000 2,203 Yue Yuen Industrial Holdings Ltd. 579,000 2,036 Cathay Pacific Airways Ltd. 896,770 1,662 Hopewell Holdings Ltd. 601,000 1,651 NWS Holdings Ltd. 1,047,500 1,609 Wing Hang Bank Ltd. 134,000 1,334 Lifestyle International Holdings Ltd. 465,500 1,186 Orient Overseas International Ltd. 149,800 1,066 PCCW Ltd. 2,971,000 1,065 * HKT Trust / HKT Ltd. 64,586 50 Ireland (0.3%) CRH plc 657,781 13,452 * Elan Corp. plc 548,875 8,073 Kerry Group plc Class A 129,753 6,000 * Ryanair Holdings plc ADR 24,300 881 * Ryanair Holdings plc 68,719 411 * Irish Bank Resolution Corp. Ltd. 257,065 — Israel (0.6%) Teva Pharmaceutical Industries Ltd. 902,168 40,699 Israel Chemicals Ltd. 439,641 5,079 Bank Hapoalim BM 1,167,330 4,330 Bank Leumi Le-Israel BM 1,016,839 3,234 Bezeq The Israeli Telecommunication Corp. Ltd. 1,312,032 2,169 * NICE Systems Ltd. 41,616 1,639 Israel Corp. Ltd. 2,234 1,526 Elbit Systems Ltd. 35,267 1,377 Delek Group Ltd. 6,730 1,332 * Israel Discount Bank Ltd. Class A 966,185 1,288 Mizrahi Tefahot Bank Ltd. 109,213 992 Cellcom Israel Ltd. (Registered) 74,553 956 Partner Communications Co. Ltd. 48,274 371 Italy (2.3%) ENI SPA 2,321,932 54,415 Enel SPA 6,421,744 23,217 * UniCredit SPA 4,000,695 20,035 Assicurazioni Generali SPA 1,147,119 17,808 Intesa Sanpaolo SPA (Registered) 9,395,166 16,840 Saipem SPA 234,278 12,104 Telecom Italia SPA (Registered) 9,450,100 11,249 Tenaris SA 461,417 8,810 * Fiat Industrial SPA 788,940 8,419 Snam SPA 1,328,951 6,391 Telecom Italia SPA (Bearer) 6,374,027 6,259 Terna Rete Elettrica Nazionale SPA 1,304,391 5,239 Fiat SPA 792,477 4,659 Atlantia SPA 268,205 4,453 Unione di Banche Italiane SCPA 905,484 3,838 Pirelli & C SPA 295,788 3,519 Luxottica Group SPA 92,134 3,329 Mediobanca SPA 515,058 3,025 Enel Green Power SPA 1,494,286 2,840 Finmeccanica SPA 492,709 2,668 Prysmian SPA 148,575 2,613 Banco Popolare SC 1,212,244 2,299 Exor SPA 90,525 2,286 Banca Monte dei Paschi di Siena SPA 3,950,159 1,666 Autogrill SPA 122,891 1,297 Mediaset SPA 462,545 1,275 Banca Carige SPA 875,736 1,150 A2A SPA 1,370,809 1,099 Intesa Sanpaolo SPA (Bearer) 620,595 958 Japan (21.6%) Toyota Motor Corp. 2,651,318 115,364 Mitsubishi UFJ Financial Group Inc. 12,137,944 60,913 Honda Motor Co. Ltd. 1,550,639 59,722 Canon Inc. 1,066,533 51,019 Sumitomo Mitsui Financial Group Inc. 1,298,758 42,986 Mizuho Financial Group Inc. 21,194,361 34,870 FANUC Corp. 191,500 34,301 Takeda Pharmaceutical Co. Ltd. 759,094 33,448 Mitsubishi Corp. 1,301,286 30,453 Hitachi Ltd. 4,319,758 27,949 Mitsui & Co. Ltd. 1,668,100 27,531 Komatsu Ltd. 925,300 26,607 Nissan Motor Co. Ltd. 2,408,700 25,898 Japan Tobacco Inc. 4,391 24,855 Softbank Corp. 833,200 24,805 NTT DoCoMo Inc. 14,491 24,100 Shin-Etsu Chemical Co. Ltd. 394,400 22,950 Mitsubishi Estate Co. Ltd. 1,215,935 21,865 Seven & I Holdings Co. Ltd. 707,320 21,092 East Japan Railway Co. 331,300 20,915 Sony Corp. 980,400 20,508 Nippon Telegraph & Telephone Corp. 425,300 19,276 Tokio Marine Holdings Inc. 678,200 18,773 Panasonic Corp. 2,013,053 18,771 KDDI Corp. 2,871 18,680 Astellas Pharma Inc. 435,114 17,922 Mitsubishi Electric Corp. 1,935,000 17,279 Toshiba Corp. 3,840,000 17,055 Mitsui Fudosan Co. Ltd. 864,000 16,685 ITOCHU Corp. 1,501,000 16,446 Sumitomo Corp. 1,102,400 16,025 Nomura Holdings Inc. 3,531,077 15,739 Denso Corp. 454,800 15,367 Bridgestone Corp. 617,031 15,090 Nintendo Co. Ltd. 99,200 15,067 Mitsubishi Heavy Industries Ltd. 3,027,000 14,749 Inpex Corp. 2,128 14,469 Nippon Steel Corp. 5,082,970 14,098 Kyocera Corp. 152,400 14,097 JX Holdings Inc. 2,146,050 13,390 Kao Corp. 504,101 13,293 Marubeni Corp. 1,713,000 12,457 Central Japan Railway Co. 1,504 12,420 Fast Retailing Co. Ltd. 52,800 12,114 Murata Manufacturing Co. Ltd. 202,600 12,088 Chubu Electric Power Co. Inc. 667,600 12,067 Daiichi Sankyo Co. Ltd. 647,163 11,829 Kansai Electric Power Co. Inc. 736,750 11,423 Tokyo Gas Co. Ltd. 2,386,000 11,260 Kubota Corp. 1,157,000 11,199 Keyence Corp. 47,218 11,179 Kirin Holdings Co. Ltd. 853,000 11,107 Dai-ichi Life Insurance Co. Ltd. 7,927 11,074 Toray Industries Inc. 1,477,000 11,017 FUJIFILM Holdings Corp. 456,900 10,815 MS&AD Insurance Group Holdings 508,033 10,510 JFE Holdings Inc. 476,400 10,358 Secom Co. Ltd. 209,000 10,299 Nikon Corp. 334,000 10,258 Eisai Co. Ltd. 252,300 10,032 Sumitomo Mitsui Trust Holdings Inc. 3,106,270 10,004 Hoya Corp. 439,100 9,916 Fujitsu Ltd. 1,863,000 9,890 Tokyo Electron Ltd. 171,000 9,861 Nidec Corp. 107,800 9,856 Sumitomo Electric Industries Ltd. 686,500 9,506 Sumitomo Realty & Development Co. Ltd. 385,000 9,375 Ajinomoto Co. Inc. 725,500 9,125 SMC Corp. 55,100 8,818 Asahi Group Holdings Ltd. 390,900 8,687 Asahi Glass Co. Ltd. 1,013,035 8,684 JGC Corp. 261,000 8,145 Terumo Corp. 169,400 8,140 Resona Holdings Inc. 1,732,636 8,015 Rakuten Inc. 7,509 7,871 Suzuki Motor Corp. 325,800 7,850 Sumitomo Metal Mining Co. Ltd. 541,000 7,672 Osaka Gas Co. Ltd. 1,910,000 7,667 Aeon Co. Ltd. 576,773 7,598 NKSJ Holdings Inc. 336,200 7,574 Asahi Kasei Corp. 1,207,000 7,492 Sharp Corp. 1,004,000 7,395 Aisin Seiki Co. Ltd. 205,600 7,312 Otsuka Holdings Co. Ltd. 245,100 7,266 Mitsubishi Chemical Holdings Corp. 1,348,000 7,253 TDK Corp. 124,600 7,141 West Japan Railway Co. 176,400 7,099 Daito Trust Construction Co. Ltd. 78,000 7,044 Sumitomo Chemical Co. Ltd. 1,628,000 6,988 Daiwa Securities Group Inc. 1,745,000 6,953 Nitto Denko Corp. 167,700 6,839 Shizuoka Bank Ltd. 660,000 6,815 Ricoh Co. Ltd. 672,000 6,604 Odakyu Electric Railway Co. Ltd. 697,000 6,591 Daikin Industries Ltd. 239,600 6,574 Isuzu Motors Ltd. 1,109,000 6,544 T&D Holdings Inc. 559,530 6,533 Daiwa House Industry Co. Ltd. 491,000 6,527 Yamato Holdings Co. Ltd. 419,200 6,511 Kintetsu Corp. 1,706,190 6,501 Shiseido Co. Ltd. 373,200 6,463 Dentsu Inc. 190,800 6,113 Bank of Yokohama Ltd. 1,203,000 6,050 Kyushu Electric Power Co. Inc. 418,900 5,980 Sumitomo Metal Industries Ltd. 2,926,000 5,969 Dai Nippon Printing Co. Ltd. 565,800 5,823 Sekisui House Ltd. 565,859 5,587 JS Group Corp. 265,312 5,585 Tokyu Corp. 1,172,000 5,569 Shikoku Electric Power Co. Inc. 196,900 5,555 * NEC Corp. 2,570,400 5,406 Kuraray Co. Ltd. 377,000 5,362 Rohm Co. Ltd. 107,500 5,334 Tobu Railway Co. Ltd. 988,000 5,250 Chiba Bank Ltd. 815,000 5,222 Yahoo Japan Corp. 15,746 5,114 Yamada Denki Co. Ltd. 81,190 5,099 Toppan Printing Co. Ltd. 647,000 5,088 Mitsui OSK Lines Ltd. 1,147,000 5,034 Tohoku Electric Power Co. Inc. 437,300 5,002 Oriental Land Co. Ltd. 45,800 4,913 Sega Sammy Holdings Inc. 231,788 4,875 Omron Corp. 223,000 4,829 * Mitsubishi Motors Corp. 4,225,000 4,828 Kawasaki Heavy Industries Ltd. 1,544,000 4,772 Keio Corp. 664,000 4,764 Makita Corp. 116,700 4,737 NTT Data Corp. 1,335 4,730 Konica Minolta Holdings Inc. 526,000 4,641 Toyota Tsusho Corp. 224,793 4,613 Unicharm Corp. 87,100 4,598 Fuji Heavy Industries Ltd. 562,000 4,590 * Mazda Motor Corp. 2,590,000 4,588 Chugoku Electric Power Co. Inc. 244,800 4,560 Chugai Pharmaceutical Co. Ltd. 243,000 4,502 Keikyu Corp. 514,000 4,501 Shionogi & Co. Ltd. 320,900 4,456 NGK Insulators Ltd. 305,000 4,394 OJI Paper Co. Ltd. 896,000 4,347 Lawson Inc. 68,590 4,321 Nippon Yusen KK 1,363,000 4,318 Kobe Steel Ltd. 2,636,000 4,311 Sekisui Chemical Co. Ltd. 477,000 4,156 Mitsubishi Tanabe Pharma Corp. 292,050 4,112 Shimano Inc. 66,600 4,027 JSR Corp. 197,100 3,999 Olympus Corp. 242,600 3,985 Benesse Holdings Inc. 79,700 3,972 Yamaha Motor Co. Ltd. 291,100 3,939 Nippon Express Co. Ltd. 997,000 3,913 NSK Ltd. 497,000 3,869 Nippon Electric Glass Co. Ltd. 438,500 3,859 Hirose Electric Co. Ltd. 36,400 3,845 Electric Power Development Co. Ltd. 138,740 3,773 Mitsubishi Materials Corp. 1,153,000 3,680 Trend Micro Inc. 116,300 3,599 Hisamitsu Pharmaceutical Co. Inc. 75,200 3,570 IHI Corp. 1,398,000 3,554 Showa Denko KK 1,538,000 3,521 Teijin Ltd. 1,029,000 3,480 * Tokyo Electric Power Co. Inc. 1,368,170 3,467 Sysmex Corp. 85,300 3,465 Kyowa Hakko Kirin Co. Ltd. 310,000 3,461 Daihatsu Motor Co. Ltd. 186,000 3,432 Joyo Bank Ltd. 738,000 3,391 Bank of Kyoto Ltd. 366,000 3,336 Credit Saison Co. Ltd. 162,700 3,317 JTEKT Corp. 273,700 3,313 Ibiden Co. Ltd. 125,700 3,250 Hokkaido Electric Power Co. Inc. 220,500 3,243 Sumitomo Heavy Industries Ltd. 579,000 3,240 Mitsubishi Gas Chemical Co. Inc. 480,000 3,230 Nitori Holdings Co. Ltd. 35,650 3,224 Obayashi Corp. 736,000 3,224 Namco Bandai Holdings Inc. 221,200 3,209 Yakult Honsha Co. Ltd. 92,700 3,196 Santen Pharmaceutical Co. Ltd. 74,500 3,186 Isetan Mitsukoshi Holdings Ltd. 268,340 3,169 Hachijuni Bank Ltd. 535,600 3,169 Dena Co. Ltd. 112,700 3,122 Fukuoka Financial Group Inc. 697,800 3,110 Kajima Corp. 1,011,000 3,086 MEIJI Holdings Co. Ltd. 69,854 3,060 Konami Corp. 106,700 3,056 TonenGeneral Sekiyu KK 329,000 3,043 Amada Co. Ltd. 446,000 3,029 Taisei Corp. 1,154,000 3,019 SBI Holdings Inc. 31,321 2,990 Shimizu Corp. 739,000 2,974 Keisei Electric Railway Co. Ltd. 379,000 2,940 Stanley Electric Co. Ltd. 183,200 2,934 Hokuhoku Financial Group Inc. 1,518,100 2,910 Mitsui Chemicals Inc. 947,000 2,888 Mitsubishi UFJ Lease & Finance Co. Ltd. 65,040 2,876 Brother Industries Ltd. 210,400 2,875 Hiroshima Bank Ltd. 626,200 2,869 THK Co. Ltd. 140,000 2,868 Ube Industries Ltd. 1,044,000 2,854 Suruga Bank Ltd. 274,000 2,812 Kurita Water Industries Ltd. 113,400 2,792 Sankyo Co. Ltd. 56,600 2,785 Gunma Bank Ltd. 513,000 2,756 Tokyu Land Corp. 557,000 2,748 Yokogawa Electric Corp. 267,000 2,724 Hokuriku Electric Power Co. 150,000 2,716 Takashimaya Co. Ltd. 321,860 2,687 Advantest Corp. 167,400 2,671 Toho Co. Ltd./Tokyo 143,400 2,640 TOTO Ltd. 348,000 2,629 Sony Financial Holdings Inc. 146,800 2,619 Nissin Foods Holdings Co. Ltd. 68,800 2,575 Toyo Seikan Kaisha Ltd. 177,400 2,569 Japan Steel Works Ltd. 366,513 2,530 Gree Inc. 94,400 2,378 Nippon Paper Group Inc. 113,400 2,367 Hamamatsu Photonics KK 61,500 2,340 NTN Corp. 544,000 2,324 Sumitomo Rubber Industries Ltd. 172,500 2,314 NOK Corp. 104,700 2,306 Nisshin Seifun Group Inc. 188,400 2,289 Aeon Mall Co. Ltd. 97,400 2,275 Yamaha Corp. 217,300 2,275 Idemitsu Kosan Co. Ltd. 22,709 2,272 Tsumura & Co. 78,000 2,255 Furukawa Electric Co. Ltd. 839,000 2,249 NGK Spark Plug Co. Ltd. 156,000 2,243 Nishi-Nippon City Bank Ltd. 777,000 2,200 Citizen Holdings Co. Ltd. 337,300 2,151 Marui Group Co. Ltd. 253,500 2,125 Casio Computer Co. Ltd. 294,500 2,123 Chugoku Bank Ltd. 156,000 2,117 J Front Retailing Co. Ltd. 367,200 2,062 Toyo Suisan Kaisha Ltd. 78,000 2,028 Daicel Corp. 312,000 2,021 Shimadzu Corp. 222,000 2,020 Seiko Epson Corp. 141,100 2,000 Iyo Bank Ltd. 224,000 1,991 Nippon Meat Packers Inc. 152,000 1,941 Kawasaki Kisen Kaisha Ltd. 873,000 1,941 Otsuka Corp. 23,660 1,928 McDonald's Holdings Co. Japan Ltd. 71,500 1,899 Miraca Holdings Inc. 48,200 1,888 Yaskawa Electric Corp. 199,000 1,885 Nisshin Steel Co. Ltd. 1,112,000 1,884 Kikkoman Corp. 161,000 1,870 NHK Spring Co. Ltd. 172,000 1,869 Shimamura Co. Ltd. 16,600 1,864 Jupiter Telecommunications Co. Ltd. 1,857 1,860 Nomura Real Estate Holdings Inc. 103,771 1,845 Kaneka Corp. 303,000 1,838 Dainippon Sumitomo Pharma Co. Ltd. 172,300 1,834 Nippon Sheet Glass Co. Ltd. 1,172,000 1,812 Fuji Electric Co. Ltd. 682,000 1,801 Cosmo Oil Co. Ltd. 643,000 1,794 Yamazaki Baking Co. Ltd. 122,000 1,753 USS Co. Ltd. 16,970 1,726 FamilyMart Co. Ltd. 39,500 1,674 Koito Manufacturing Co. Ltd. 100,712 1,639 Rinnai Corp. 22,200 1,606 All Nippon Airways Co. Ltd. 526,317 1,590 * Sumco Corp. 127,860 1,574 Tosoh Corp. 557,000 1,562 Nomura Research Institute Ltd. 59,700 1,492 Toho Gas Co. Ltd. 247,000 1,458 Hitachi High-Technologies Corp. 59,651 1,433 Sojitz Corp. 782,500 1,406 Toyoda Gosei Co. Ltd. 71,100 1,401 Aeon Credit Service Co. Ltd. 87,710 1,388 Showa Shell Sekiyu KK 212,300 1,362 Sanrio Co. Ltd. 34,200 1,336 Hitachi Construction Machinery Co. Ltd. 58,400 1,306 GS Yuasa Corp. 233,000 1,288 Hitachi Metals Ltd. 102,000 1,278 Kansai Paint Co. Ltd. 126,000 1,277 Denki Kagaku Kogyo KK 302,000 1,219 Hakuhodo DY Holdings Inc. 19,210 1,213 Kamigumi Co. Ltd. 146,000 1,212 Suzuken Co. Ltd. 39,160 1,211 Nabtesco Corp. 58,000 1,201 Coca-Cola West Co. Ltd. 67,100 1,182 Taiyo Nippon Sanso Corp. 161,000 1,142 Chiyoda Corp. 87,809 1,125 Yamaguchi Financial Group Inc. 123,000 1,122 Daido Steel Co. Ltd. 159,000 1,110 Hitachi Chemical Co. Ltd. 60,900 1,105 MediPal Holdings Corp. 84,700 1,102 Shinsei Bank Ltd. 834,014 1,098 Air Water Inc. 82,805 1,075 Alfresa Holdings Corp. 22,400 1,068 Hino Motors Ltd. 145,000 1,058 Asics Corp. 91,596 1,046 Aozora Bank Ltd. 346,000 1,006 Mitsubishi Logistics Corp. 83,000 987 Toyota Boshoku Corp. 79,300 942 Ushio Inc. 64,800 918 Oracle Corp. Japan 22,100 842 ABC-Mart Inc. 22,200 837 Square Enix Holdings Co. Ltd. 35,600 751 Mabuchi Motor Co. Ltd. 14,900 681 Itochu Techno-Solutions Corp. 14,900 667 Yamato Kogyo Co. Ltd. 22,000 646 Kinden Corp. 72,000 558 Netherlands (2.5%) Unilever NV 1,571,615 53,474 * ING Groep NV 3,697,820 30,796 ASML Holding NV 425,863 21,336 Koninklijke Philips Electronics NV 988,339 20,059 Koninklijke KPN NV 1,459,272 16,057 Koninklijke Ahold NV 1,154,482 15,997 Akzo Nobel NV 233,124 13,771 Heineken NV 228,823 12,721 * Aegon NV 1,739,329 9,668 Koninklijke DSM NV 159,349 9,225 Reed Elsevier NV 617,440 7,884 Wolters Kluwer NV 322,323 6,106 Randstad Holding NV 129,321 4,886 Koninklijke Vopak NV 77,415 4,462 Fugro NV 59,561 4,248 Heineken Holding NV 83,663 3,917 TNT Express NV 297,979 3,682 SBM Offshore NV 171,786 3,515 Corio NV 60,758 3,206 Delta Lloyd NV 116,635 2,051 Koninklijke Boskalis Westminster NV 42,639 1,601 New Zealand (0.1%) Telecom Corp. of New Zealand Ltd. 2,086,835 4,150 Fletcher Building Ltd. 588,954 3,255 SKYCITY Entertainment Group Ltd. 878,375 2,833 Auckland International Airport Ltd. 623,512 1,256 Contact Energy Ltd. 224,755 872 Norway (1.0%) Statoil ASA 1,088,261 29,538 Telenor ASA 726,377 13,484 Seadrill Ltd. 330,727 12,419 DNB ASA 883,887 11,372 Yara International ASA 193,513 9,224 * Subsea 7 SA 272,993 7,230 Orkla ASA 816,688 6,465 Norsk Hydro ASA 1,005,797 5,487 Aker Solutions ASA 164,572 2,787 * Gjensidige Forsikring ASA 135,204 1,597 Portugal (0.2%) EDP - Energias de Portugal SA 2,135,280 6,211 * Jeronimo Martins SGPS SA 186,707 3,803 Portugal Telecom SGPS SA 662,379 3,599 Galp Energia SGPS SA Class B 192,343 3,165 * EDP Renovaveis SA 310,098 1,541 Banco Espirito Santo SA 679,099 1,242 Cimpor Cimentos de Portugal SGPS SA 132,135 881 Singapore (1.8%) DBS Group Holdings Ltd. 1,793,123 20,261 Singapore Telecommunications Ltd. 7,922,290 19,888 Oversea-Chinese Banking Corp. Ltd. 2,659,300 18,877 United Overseas Bank Ltd. 1,200,504 17,532 Keppel Corp. Ltd. 1,291,904 11,291 * Genting Singapore plc 5,806,000 7,878 Wilmar International Ltd. 1,720,000 6,735 CapitaLand Ltd. 2,599,000 6,457 Fraser and Neave Ltd. 1,125,650 6,004 Singapore Exchange Ltd. 1,076,000 5,951 Singapore Airlines Ltd. 639,572 5,485 Singapore Press Holdings Ltd. 1,734,250 5,406 Noble Group Ltd. 4,144,718 4,554 City Developments Ltd. 477,000 4,307 Golden Agri-Resources Ltd. 6,684,831 4,177 * Global Logistic Properties Ltd. 2,099,000 3,679 Olam International Ltd. 1,893,800 3,559 Jardine Cycle & Carriage Ltd. 92,037 3,541 SembCorp Industries Ltd. 840,660 3,529 Hutchison Port Holdings Trust 4,566,251 3,493 Singapore Technologies Engineering Ltd. 1,328,906 3,437 SembCorp Marine Ltd. 718,600 3,011 ComfortDelGro Corp. Ltd. 2,056,304 2,552 Keppel Land Ltd. 786,000 2,175 Cosco Corp. Singapore Ltd. 2,288,000 2,127 UOL Group Ltd. 496,750 1,874 Yangzijiang Shipbuilding Holdings Ltd. 1,568,000 1,660 StarHub Ltd. 413,000 1,018 Neptune Orient Lines Ltd./Singapore 561,250 633 * Golden Agri-Resources Ltd. Warrants Exp. 07/23/2012 236,188 39 Spain (2.9%) Telefonica SA 3,951,430 64,829 Banco Santander SA 8,173,002 62,851 Banco Bilbao Vizcaya Argentaria SA 4,425,392 35,275 Iberdrola SA 3,672,115 20,853 Inditex SA 201,871 19,319 Repsol YPF SA 762,251 19,162 Abertis Infraestructuras SA 381,797 6,504 Gas Natural SDG SA 354,656 5,669 Amadeus IT Holding SA 271,349 5,126 Banco de Sabadell SA 1,852,687 5,049 Red Electrica Corp. SA 100,032 4,896 Ferrovial SA 395,264 4,539 ACS Actividades de Construccion y Servicios SA 148,661 3,803 Banco Popular Espanol SA 1,031,185 3,703 CaixaBank 829,088 3,230 * International Consolidated Airlines Group SA 1,075,688 3,097 Enagas SA 155,300 2,990 * Distribuidora Internacional de Alimentacion SA 583,363 2,891 * Bankia SA 731,171 2,649 * Grifols SA 122,234 2,609 Mapfre SA 785,643 2,531 Acciona SA 31,118 2,169 Acerinox SA 129,889 1,672 Indra Sistemas SA 133,581 1,638 Bankinter SA 273,884 1,438 Fomento de Construcciones y Contratas SA 63,721 1,423 Zardoya Otis SA 84,029 1,088 Sweden (3.2%) Hennes & Mauritz AB Class B 994,521 35,951 Telefonaktiebolaget LM Ericsson Class B 2,933,375 30,353 Nordea Bank AB 2,650,562 24,103 Volvo AB Class B 1,382,089 20,133 Atlas Copco AB Class A 669,293 16,193 Svenska Handelsbanken AB Class A 506,737 16,155 TeliaSonera AB 2,225,736 15,528 Sandvik AB 985,334 14,218 Swedbank AB Class A 766,613 11,917 SKF AB 413,861 10,102 Svenska Cellulosa AB Class B 560,470 9,713 Millicom International Cellular SA 82,966 9,408 Assa Abloy AB Class B 286,269 8,968 Skandinaviska Enskilda Banken AB Class A 1,261,036 8,961 Atlas Copco AB Class B 404,749 8,725 Swedish Match AB 188,720 7,510 Alfa Laval AB 354,641 7,297 Getinge AB 230,023 6,549 Tele2 AB 316,486 6,464 Electrolux AB Class B 303,157 6,407 Skanska AB Class B 356,439 6,174 Scania AB Class B 293,499 6,105 Investment AB Kinnevik 247,060 5,748 Hexagon AB Class B 293,873 5,707 * Lundin Petroleum AB 190,829 4,093 Boliden AB 236,357 3,718 Ratos AB 241,456 3,353 Securitas AB Class B 344,062 3,317 Modern Times Group AB Class B 50,132 2,762 Holmen AB 81,211 2,231 Husqvarna AB 343,320 2,072 SSAB AB Class A 211,996 2,006 Switzerland (8.6%) Nestle SA 3,172,491 199,602 Novartis AG 2,249,311 124,517 Roche Holding AG 677,580 117,919 * UBS AG 3,517,549 49,298 ABB Ltd. 2,122,690 43,442 Zurich Insurance Group AG 141,743 38,097 Cie Financiere Richemont SA 504,082 31,596 Syngenta AG 91,619 31,570 Credit Suisse Group AG 1,105,492 31,508 * Swiss Re AG 341,042 21,779 Transocean Ltd. 330,124 18,032 Holcim Ltd. 240,497 15,654 Swatch Group AG (Bearer) 30,882 14,197 1 Synthes Inc. 62,984 10,926 SGS SA 5,029 9,780 Swisscom AG 23,275 9,412 Julius Baer Group Ltd. 201,370 8,131 Geberit AG 37,952 7,930 Givaudan SA 8,213 7,915 Kuehne & Nagel International AG 51,338 6,945 Adecco SA 122,795 6,432 Sonova Holding AG 51,161 5,684 Schindler Holding AG 43,853 5,275 Aryzta AG 93,003 4,594 Sika AG 2,036 4,404 Actelion Ltd. 116,833 4,271 Swiss Life Holding AG 34,409 4,095 Swatch Group AG (Registered) 48,585 3,898 Lindt & Spruengli AG 98 3,648 Baloise Holding AG 42,532 3,425 GAM Holding AG 209,668 3,054 Lonza Group AG 56,312 2,910 Sulzer AG 19,954 2,836 Partners Group Holding AG 13,820 2,696 Lindt & Spruengli AG 784 2,519 Schindler Holding AG (Registered) 19,011 2,273 * Straumann Holding AG 11,160 1,899 Barry Callebaut AG 1,339 1,342 United Kingdom (22.5%) HSBC Holdings plc 17,044,989 151,399 BP plc 18,240,739 135,845 Vodafone Group plc 48,259,001 133,116 Royal Dutch Shell plc Class A 3,439,372 120,297 GlaxoSmithKline plc 4,866,532 108,796 British American Tobacco plc 1,899,575 95,691 Royal Dutch Shell plc Class B 2,573,746 90,641 BG Group plc 3,270,100 75,823 Rio Tinto plc 1,338,793 74,206 BHP Billiton plc 1,986,877 60,893 Diageo plc 2,416,381 58,177 Standard Chartered plc 2,280,562 56,950 AstraZeneca plc 1,257,354 55,888 Anglo American plc 1,226,003 45,955 Barclays plc 11,160,273 42,057 Unilever plc 1,228,708 40,538 Imperial Tobacco Group plc 982,620 39,861 TESCO plc 7,548,499 39,842 SABMiller plc 915,739 36,774 National Grid plc 3,400,340 34,272 Reckitt Benckiser Group plc 602,534 34,090 Xstrata plc 1,969,247 33,737 Prudential plc 2,454,566 29,412 BT Group plc 7,607,448 27,558 Centrica plc 4,854,400 24,576 Rolls-Royce Holdings plc 1,838,144 23,880 * Lloyds Banking Group plc 39,655,409 21,340 Tullow Oil plc 867,957 21,214 SSE plc 925,485 19,681 Shire plc 554,364 17,738 Compass Group plc 1,649,450 17,292 WPP plc 1,257,544 17,195 BAE Systems plc 3,340,075 16,031 Pearson plc 807,764 15,056 Experian plc 964,072 15,038 Aviva plc 2,730,098 14,491 Old Mutual plc 5,351,814 13,587 British Sky Broadcasting Group plc 1,116,271 12,076 Legal & General Group plc 5,698,652 11,919 ARM Holdings plc 1,222,128 11,530 Kingfisher plc 2,345,939 11,510 Wolseley plc 289,594 11,065 Reed Elsevier plc 1,231,057 10,912 Burberry Group plc 448,503 10,753 International Power plc 1,564,996 10,138 Marks & Spencer Group plc 1,600,104 9,697 Aggreko plc 267,632 9,637 Smith & Nephew plc 906,204 9,183 WM Morrison Supermarkets plc 1,861,373 8,873 Standard Life plc 2,399,352 8,818 Land Securities Group plc 751,646 8,688 Next plc 178,840 8,527 * Royal Bank of Scotland Group plc 18,261,823 8,071 Johnson Matthey plc 207,544 7,828 Glencore International plc 1,246,203 7,779 Petrofac Ltd. 272,717 7,600 Capita plc 618,121 7,250 Randgold Resources Ltd. 82,710 7,224 Associated British Foods plc 360,943 7,048 Antofagasta plc 378,908 7,002 British Land Co. plc 883,187 6,779 United Utilities Group plc 693,342 6,672 Smiths Group plc 393,100 6,617 Sage Group plc 1,341,861 6,424 J Sainsbury plc 1,274,437 6,342 Resolution Ltd. 1,509,330 6,306 Rexam plc 919,622 6,298 Severn Trent plc 251,098 6,202 AMEC plc 348,824 6,189 Intertek Group plc 151,099 6,071 Carnival plc 186,149 5,949 Bunzl plc 338,763 5,448 Weir Group plc 188,865 5,328 G4S plc 1,212,322 5,282 ITV plc 3,734,303 5,282 InterContinental Hotels Group plc 221,871 5,155 Tate & Lyle plc 440,212 4,965 Fresnillo plc 190,492 4,885 GKN plc 1,468,060 4,843 Hammerson plc 714,176 4,750 RSA Insurance Group plc 2,827,691 4,732 Whitbread plc 151,778 4,475 Man Group plc 2,005,313 4,331 Admiral Group plc 225,521 4,286 Meggitt plc 621,116 4,016 Babcock International Group plc 313,139 3,994 ICAP plc 608,758 3,826 Serco Group plc 437,288 3,798 Cobham plc 966,823 3,546 Capital Shopping Centres Group plc 649,203 3,442 Investec plc 538,133 3,293 Schroders plc (Voting Shares) 127,594 3,225 Segro plc 838,577 3,151 Invensys plc 945,178 3,011 Eurasian Natural Resources Corp. plc 300,632 2,856 Lonmin plc 169,695 2,779 Inmarsat plc 352,178 2,596 London Stock Exchange Group plc 156,529 2,591 Balfour Beatty plc 544,757 2,484 Kazakhmys plc 169,515 2,468 Royal Dutch Shell plc Class A 67,103 2,351 Vedanta Resources plc 115,499 2,273 TUI Travel plc 475,736 1,493 * Essar Energy plc 419,454 1,043 Total Common Stocks (Cost $10,199,979) Total Investments (99.9%) (Cost $10,199,979) Other Assets and Liabilities-Net (0.1%) Net Assets (100%) * Non-income-producing security. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2012, the aggregate value of these securities was $45,033,000, representing 0.4% of net assets. ADR—American Depositary Receipt. Tax-Managed International Fund A . Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C . Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
